


Exhibit 10.119
AGREEMENT IN LIEU OF FORECLOSURE
THIS AGREEMENT IN LIEU OF FORECLOSURE (this “Agreement”) is made as of December
23, 2011, by and between (i) NATIONAL INDUSTRIAL PORTFOLIO, LLC, a Delaware
limited liability company (“Mortgage Borrower”), and NIP JV, LLC, a Delaware
limited liability company (“NIP JV”), in its capacity as lender under the
Mortgage Loan Agreement (as hereinafter defined) (in such capacity, “Mortgage
Lender”), (ii) NATIONAL INDUSTRIAL MEZZ A, LLC, a Delaware limited liability
company (“Mezzanine A Borrower”), and NIP JV, in its capacity as lender under
the Mezzanine A Loan Agreement (as hereinafter defined) (in such capacity,
“Mezzanine A Lender”), (iii) NATIONAL INDUSTRIAL MEZZ B, LLC, a Delaware limited
liability company (“Mezzanine B Borrower”), and NIP JV, in its capacity as
lender under the Mezzanine B Loan Agreement (as hereinafter defined) (in such
capacity, “Mezzanine B Lender”), (iv) NIPB MEZZ C, LLC, a Delaware limited
liability company (“Mezzanine C Borrower”), and NIP JV, in its capacity as
lender under the Mezzanine C Loan Agreement (as hereinafter defined) (in such
capacity, “Mezzanine C Lender”), (v) NIPB MEZZ D, LLC, a Delaware limited
liability company (“Mezzanine D Borrower”), and NIP JV, in its capacity as
lender under the Mezzanine D Loan Agreement (as hereinafter defined) (in such
capacity, “Mezzanine D Lender”), and (vi) NIPB MEZZ E, LLC, a Delaware limited
liability company (“Mezzanine E Borrower” and, together with Mortgage Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower and Mezzanine D
Borrower, “Borrowers”), and NIP JV, in its capacity as lender under the
Mezzanine E Loan Agreement (as hereinafter defined) (in such capacity,
“Mezzanine E Lender” and, together with Mortgage Lender, Mezzanine A Lender,
Mezzanine B Lender, Mezzanine C Lender and Mezzanine D Lender, “Lenders”), and
is acknowledged and consented and agreed to by HACKMAN CAPITAL PARTNERS, LLC, a
California limited liability company (“HCP”), MICHAEL D. HACKMAN, an individual
(“Hackman”), JONATHAN EPSTEIN, an individual (“Epstein”), WILLIAM MANLEY, an
individual (“Manley”), and CALARE PROPERTIES, INC., a Delaware corporation
(together with HCP, Hackman, Epstein and Manley, “Guarantors”).
RECITALS
A.Mortgage Borrower holds record and beneficial fee simple or leasehold title
(as indicated on Exhibit A hereto) to certain real property described on
Exhibit A (the properties in which it holds a fee interest, “Owned Properties”,
and the properties in which it holds a leasehold interest, the “Leased
Properties” and, together with the Owned Properties, the “Land”) and certain
improvements thereon.
B.Mortgage Lender holds a loan made to Mortgage Borrower in the original
principal amount of $300,000,000 (the “Mortgage Loan”) pursuant to that certain
Second Amended and Restated Loan Agreement dated as of May 8, 2008, effective as
of April 15, 2008, by and between Mortgage Lender and Mortgage Borrower, as
amended by that certain First Amendment to Second Amended and Restated Loan
Agreement dated as of November 19, 2008, by and between Mortgage Lender and
Mortgage Borrower, by that certain Second Amendment to Second Amended and
Restated Loan Agreement dated as of July 9, 2010, by and between Mortgage Lender
and Mortgage Borrower, by that certain Omnibus Amendment to Loan Documents dated
as of August 9, 2011 (the “Omnibus Amendment”), by and between Mortgage Borrower
and Mortgage Lender, Mezzanine A Lender and Mezzanine A Borrower, Mezzanine B




--------------------------------------------------------------------------------


Lender and Mezzanine B Borrower, Mezzanine C Lender and Mezzanine C Borrower,
Mezzanine D Lender and Mezzanine D Borrower, and Mezzanine E Lender and
Mezzanine E Borrower, and acknowledged and consented and agreed to by
Guarantors, and by that certain e-mail correspondence between Dennis Martin and
Taejo Kim on November 30, 2011 and December 15, 2011 (the “Deadline Extension”)
(as so amended, the “Mortgage Loan Agreement”). The Mortgage Loan is secured by
(among other things) the Security Instruments (as defined in the Mortgage Loan
Agreement) encumbering the Property (as hereinafter defined).
C.Mezzanine A Lender holds a mezzanine loan made to Mezzanine A Borrower in the
original principal amount of $40,200,000 (the “Mezzanine A Loan”) pursuant to
that certain Second Amended and Restated Mezzanine A Loan Agreement dated as of
May 8, 2008, effective as of April 15, 2008, by and between Mezzanine A Lender
and Mezzanine A Borrower, as amended by that certain First Amendment to Second
Amended and Restated Mezzanine A Loan Agreement dated as of November 19, 2008,
by and between Mezzanine A Lender and Mezzanine A Borrower, that certain Second
Amendment to Second Amended and Restated Mezzanine A Loan Agreement dated as of
July 9, 2010, by and between Mezzanine A Lender and Mezzanine A Borrower, the
Omnibus Amendment and the Deadline Extension (as so amended, the “Mezzanine A
Loan Agreement”).
D.Mezzanine B Lender holds a mezzanine loan made to Mezzanine B Borrower in the
original principal amount of $32,300,000 (the “Mezzanine B Loan”) pursuant to
that certain Mezzanine B Loan Agreement dated as of May 8, 2008, effective as of
April 15, 2008, by and between Mezzanine B Lender and Mezzanine B Borrower, as
amended by that certain First Amendment to Mezzanine B Loan Agreement dated as
of November 19, 2008, by and between Mezzanine B Lender and Mezzanine B
Borrower, that certain Second Amendment to Mezzanine B Loan Agreement dated as
of July 9, 2010, by and between Mezzanine B Lender and Mezzanine B Borrower, the
Omnibus Amendment and the Deadline Extension (as so amended, the “Mezzanine B
Loan Agreement”).
E.Mezzanine C Lender holds a mezzanine loan made to Mezzanine C Borrower in the
original principal amount of $32,300,000 (the “Mezzanine C Loan”) pursuant to
that certain Mezzanine C Loan Agreement dated as of May 8, 2008, effective as of
April 15, 2008, by and between Mezzanine C Lender and Mezzanine C Borrower, as
amended by that certain First Amendment to Mezzanine C Loan Agreement dated as
of November 19, 2008, by and between Mezzanine C Lender and Mezzanine C
Borrower, that certain Second Amendment to Mezzanine C Loan Agreement dated as
of July 9, 2010, by and between Mezzanine C Lender and Mezzanine C Borrower, the
Omnibus Amendment and the Deadline Extension (as so amended, the “Mezzanine C
Loan Agreement”).
F.Mezzanine D Lender holds a mezzanine loan made to Mezzanine D Borrower in the
original principal amount of $26,200,000 (the “Mezzanine D Loan”) pursuant to
that certain Mezzanine D Loan Agreement dated as of May 8, 2008, effective as of
April 15, 2008, by and between Mezzanine D Lender and Mezzanine D Borrower, as
amended by that certain First Amendment to Mezzanine D Loan Agreement dated as
of November 19, 2008, by and between Mezzanine D Lender and Mezzanine D
Borrower, that certain Second Amendment to Mezzanine D Loan Agreement dated as
of July 9, 2010, by and between Mezzanine D Lender and

2

--------------------------------------------------------------------------------


Mezzanine D Borrower, the Omnibus Amendment and the Deadline Extension (as so
amended, the “Mezzanine D Loan Agreement”).
G.Mezzanine E Lender holds a mezzanine loan made to Mezzanine E Borrower in the
original maximum principal amount of $20,000,000 (the “Mezzanine E Loan” and,
together with the Mortgage Loan, the Mezzanine A Loan, the Mezzanine B Loan, the
Mezzanine C Loan and the Mezzanine D Loan, the “Loans”) pursuant to that certain
Mezzanine E Loan Agreement dated as of May 8, 2008, effective as of April 15,
2008, by and between Mezzanine E Lender and Mezzanine E Borrower, as amended by
that certain First Amendment to Mezzanine E Loan Agreement dated as of November
19, 2008, by and between Mezzanine E Lender and Mezzanine E Borrower, that
certain Second Amendment to Mezzanine E Loan Agreement dated as of July 9, 2010,
by and between Mezzanine E Lender and Mezzanine E Borrower, the Omnibus
Amendment and the Deadline Extension (as so amended, the “Mezzanine E Loan
Agreement” and, together with the Mortgage Loan Agreement, the Mezzanine A Loan
Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement and
the Mezzanine D Loan Agreement, the “Loan Agreements”).
NOW, THEREFORE, in consideration of the foregoing recitals (which are hereby
incorporated into and shall be deemed to be part of this Agreement), the
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I

TRANSFER IN LIEU OF FORECLOSURE
1.1Borrowers shall transfer, assign and convey (or cause to be transferred,
assigned and conveyed) to NIP Owner, LLC, a wholly-owned subsidiary of NIP JV
(the “Grantee”) at the Closing (as hereinafter defined), absolutely and free and
clear of any right of redemption or other right or interest of any Borrower or
anyone claiming through or under any Borrower, all of Borrowers’ right, title
and interest in and to the following real and personal property:
(A)Mortgage Borrower’s fee interest in the Owned Properties and leasehold
interest in the Leased Properties, in each case together with all of Mortgage
Borrower’s right, title, and interest in and to all buildings and improvements
now or hereafter situated upon, under, through or within the Land (the
“Improvements”), and all tenements, hereditaments, privileges and appurtenances
in any way belonging or appertaining thereto;
(B)All of Mortgage Borrower’s right, title, and interest as lessor or sublessor
in all leases, subleases, licenses and other agreements to occupy all or any
part of the Land or the Improvements, and all guarantees by third parties of the
obligations of the tenants, subtenants, licensees and counterparties thereunder
(any of the foregoing, including all amendments and supplements thereto, a
“Lease”), together with all rents and other sums due, accrued or to become due,
and all security deposits, under each such Lease;
(C)All the systems, lines, furnishings, fixtures, equipment, machinery,
compressors, engines, tools, supplies, appliances and replacement parts, and all
other personal

3

--------------------------------------------------------------------------------


property whatsoever, owned by Mortgage Borrower or in which Mortgage Borrower
has any interest, which relates to and is used in connection with the Land or
the Improvements;
(D)All of Mortgage Borrower’s right, title and interest in and to the use of all
easements, agreements, permits, licenses and rights, whether or not of record,
appurtenant to the Land or the Improvements, all if and to the extent assignable
or running with the Land, and the use of all strips and rights-of-way abutting,
adjacent or contiguous to, or adjoining the Land;
(E)All licenses, permits, certificates of occupancy and franchises issued by any
federal, state, county or municipal authority relating to the use, maintenance
or operation of the Land or the Improvements, running to or in favor of Mortgage
Borrower, if and to the extent assignable (the “Licenses”);
(F)All of Mortgage Borrower’s right, title and interest in and to all of the
contracts and agreements described on Exhibit B hereto (the “Contracts”);
(G)All intangible personal property now owned or hereafter acquired by Mortgage
Borrower in connection with the development, ownership, leasing or operation of
the Land or the Improvements, and all personal property located thereon or
otherwise used in connection therewith, including without limitation all rights,
franchises, trade styles, trade names, marks, copyrighted materials, brochures,
manuals, lists of prospective tenants, advertising material and telephone
numbers applicable thereto;
(H)All utility deposits made, to the extent assignable, and all refunds of all
utility deposits made but not assignable, and any and all other funds deposited
as security or in escrow or reserve for the fulfillment of any of the
obligations of Borrowers under the Loans or otherwise in connection with the
Land or the Improvements, except for the REIT Distribution Fund (as defined in
the Mezzanine A Loan Agreement);
(I)All plans and specifications, working drawings, site, elevation and as-built
surveys, and environmental, zoning, property condition and other reports of any
kind, character or description prepared in connection with the Land or the
Improvements that are within the possession or control of, or reasonably
obtainable by, any Borrower or affiliate thereof (all of the foregoing,
“Reports”);
(J)All warranties and guarantees of manufacturers, vendors, contractors and
subcontractors relating to any construction, development or work performed or to
be performed, or materials purchased, in connection with the Land or the
Improvements, all to the extent assignable (all of the foregoing, “Warranties”);
(K)All claims, demands or causes of action that any Borrower has or may have
arising out of or relating to or caused by any defects in the design or
construction of the Improvements against any contractors, architects,
subcontractors, suppliers, materialmen or vendors, or any other matters relating
to the Land or the Improvements or the ownership, development or operation
thereof (but no related liabilities, none of which are assumed by NIP JV);

4

--------------------------------------------------------------------------------


(L)All accounts receivable, tax or other refunds, prepaid amounts, bank
accounts, cash and deposits which belong to any Borrower or relate to the Land
or the Improvements or the ownership, development or operation thereof (other
than any amounts disbursed from the REIT Distribution Fund);
(M)All books and records relating to the Land or the Improvements or the
operation thereof that are within the possession or control of, or reasonably
obtainable by, any Borrower or affiliate thereof; and
(N)All unpaid awards or proceeds, including without limitation condemnation
awards or insurance proceeds relating to any of the items described in any of
clauses (A) through (M) above.
All of the items described in clauses (A) through (N) of this Paragraph 1.1 are
hereinafter collectively referred to as the “Property”.
1.2NIP JV shall cause the Grantee to accept at the Closing title in and to the
Property.
ARTICLE 2
CLOSING
2.1The consummation of the transactions contemplated hereunder (the “Closing”)
shall take place on the date hereof (the “Closing Date”) at the offices of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York,
New York 10017 or at such other location or in such other manner as may be
determined by the parties hereto.
ARTICLE 3

REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS
3.1Borrowers hereby jointly and severally represent and warrant to Lenders as of
the Closing Date as follows:
(A)Each Borrower is a limited liability company, duly formed, validly existing
and in good standing under the laws of the State of Delaware, and has the power
and authority to execute, deliver and perform its obligations under this
Agreement and the agreements and instruments to be executed by such Borrower in
connection herewith.
(B)The execution and delivery of this Agreement and the agreements and
instruments to be executed and delivered by each Borrower in connection herewith
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action by such Borrower, and this
Agreement and such agreements and instruments constitute the legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws or by
legal or equitable principles relating to or limiting creditors’ rights
generally. All persons who have executed and delivered this Agreement and who
will execute and deliver the agreements and instruments to be

5

--------------------------------------------------------------------------------


executed and delivered in connection herewith on behalf of each Borrower have
been duly authorized to do so by all necessary action on behalf of such
Borrower. Neither the execution and delivery by any Borrower of this Agreement
or any of the agreements or instruments to be executed by any Borrower in
connection herewith, nor the consummation of the transactions contemplated
hereby or thereby, will violate (i) any provision of the certificate of
formation, operating agreement or other organizational documents or governing
instruments of such Borrower or any entity owning a direct or indirect interest
in such Borrower (any of the foregoing, a “Borrower Party”), (ii) any law,
regulation, judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body to which a Borrower Party or any of
its assets is subject or by which it is bound, or (iii) any agreement or
instrument to which a Borrower Party or any of its assets is subject or by which
it is bound.
(C)There are no actions, suits or proceedings pending or, to the actual, current
knowledge of any of Michael Hackman, William Manley, Hong Ho and Keith Hall,
without any duty of investigation or inquiry, threatened against any Borrower
Party before or by any court or administrative agency which (i) challenge the
validity of this Agreement or any agreement or instrument to be executed in
connection herewith, (ii) seek to restrain or prohibit, or to obtain damages or
a discovery order in respect of, this Agreement or any agreement or instrument
to be executed in connection herewith, or the consummation of the transactions
contemplated hereby or thereby, or (iii) if adversely determined, are likely in
any case or in the aggregate to have an adverse effect on the consummation of
the transactions contemplated hereby or thereby.
(D)No Borrower has filed a voluntary petition, or is the subject of an
involuntary petition, in bankruptcy, for arrangement, reorganization or
dissolution, for appointment of a receiver, trustee or similar official for any
of its assets, or for any similar relief; has admitted in writing its inability
to pay its debts; or has made an assignment for the benefit of creditors.
(E)Each Borrower has conducted a careful analysis of the value of the Property,
as well as the financial, legal and other implications of the transactions
contemplated hereby, and has sufficient knowledge to make an independent and
informed decision about whether to proceed, and has determined to proceed, with
such transactions.
(F)This Agreement, all agreements and instruments to be executed in connection
herewith and all information furnished to Lender, are being executed or
furnished (as applicable) in good faith, for value and in exchange for valuable
consideration, and have not been executed or furnished (as applicable) under or
induced by any fraud, duress or undue influence exercised by NIP JV or any other
person.
(G)Each Borrower has been and will be, throughout the negotiation, preparation
and execution of this Agreement and all agreements and instruments to be
executed in connection herewith, represented by competent legal counsel of its
own choosing. This Agreement and all such other agreements and instruments were
reviewed by such Borrower and its counsel, and such Borrower (i) understands
fully the terms hereof and thereof and the consequences of the execution and
delivery hereof and thereof and (ii) has executed and delivered the same, or
will execute and deliver the same, as applicable, of its own free will and
accord, without threat or duress and pursuant to arms-length negotiations.

6

--------------------------------------------------------------------------------


3.2NIP JV hereby represents and warrants to Borrowers as of the Closing Date as
follows:
(A)It is a limited liability company, duly formed, validly existing and in good
standing under the laws of the State of Delaware, and has the power and
authority to execute, deliver and perform its obligations under this Agreement
and the agreements and instruments to be executed by it in connection herewith.
(B)The execution and delivery of this Agreement and the agreements and
instruments to be executed and delivered by it in connection herewith and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action by it, and this Agreement and such agreements
and instruments constitute its legal, valid and binding obligations, enforceable
against it in accordance with their respective terms, except as such terms may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws or by legal or equitable principles relating to or limiting
creditors’ rights generally. All persons who have executed and delivered this
Agreement and who will execute and deliver the agreements and instruments to be
executed in connection herewith on its behalf have been duly authorized to do so
by all necessary action on its behalf. Neither the execution and delivery of
this Agreement or any of the agreements or instruments to be executed by it in
connection herewith, nor the consummation of the transactions contemplated
hereby or thereby, will violate (i) any provision of the certificate of
formation, operating agreement or other organizational documents or governing
instruments of NIP JV, Oaktree or any entity owning a direct or indirect
interest in Oaktree (any of the foregoing, an “OCM Party”), (ii) any law,
regulation, judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body to which an OCM Party or any of its
assets is subject or by which it is bound, or (iii) any agreement or instrument
to which an OCM Party or any of its assets is subject or by which it is bound.
(C)There are no actions, suits or proceedings pending or, to its actual, current
knowledge, without any duty of investigation or inquiry, threatened against an
OCM Party before or by any court or administrative agency which (i) challenge
the validity of this Agreement or any agreement or instrument to be executed in
connection herewith, (ii) seek to restrain or prohibit, or to obtain damages or
a discovery order in respect of, this Agreement or any agreement or instrument
to be executed in connection herewith, or the consummation of the transactions
contemplated hereby or thereby, or (iii) if adversely determined, are likely in
any case or in the aggregate to have an adverse effect on the consummation of
the transactions contemplated hereby or thereby.
(D)It is the sole legal and beneficial owner of the Loans free and clear of
liens and encumbrances.
3.3The parties acknowledge and agree that none of them has made, and each of
them specifically disclaims making, any representations and warranties of any
kind whatsoever, oral or written, express or implied, other than those expressly
set forth in this Agreement. NIP JV further acknowledges and agrees that, except
as expressly set forth in this Agreement, the Property is being conveyed by
Borrowers and accepted by the Grantee on an “as is, where is” basis.

7

--------------------------------------------------------------------------------


ARTICLE 4

CLOSING DOCUMENTS
4.1At the Closing, Borrowers shall deliver (or cause to be delivered) to NIP JV
the following:
(A)A deed for each Owned Property reasonably acceptable to NIP JV and the
Borrowers in form and substance, duly executed by Mortgage Borrower and duly
acknowledged (all of such deeds, collectively, the “Deed”).
(B)A counterpart of an assignment of ground lease for each Leased Property,
substantially in the form of Exhibit C hereto, as modified to comply with the
law of the jurisdiction in which such Leased Property is located, duly executed
by Mortgage Borrower and duly acknowledged (all of such assignments,
collectively, the “Ground Lease Assignment”).
(C)A bill of sale substantially in the form of Exhibit D hereto, duly executed
by Mortgage Borrower.
(D)A counterpart of a general assignment substantially in the form of Exhibit E
hereto (the “General Assignment”), duly executed by Borrowers.
(E)A letter to the tenant under each Lease, substantially in the form of
Exhibit F hereto, duly executed by Mortgage Borrower.
(F)A certificate substantially in the form of Exhibit G hereto, duly executed by
Mortgage Borrower and duly acknowledged.
(G)One or more owner’s policies of title insurance (or unconditional commitments
to issue the same) issued by Commonwealth Land Title Insurance Company (the
“Title Company”), naming the Grantee as the owner of fee simple or leasehold
title, as applicable, to the Land and the Improvements, listing no exceptions
other than those acceptable to NIP JV and containing such endorsements as NIP JV
may require (including without limitation a non-imputation endorsement)
(collectively, the “Owner’s Title Policy”), together with a copy of each
underlying recorded document affecting or relating to the Land or the
Improvements, all other instruments described in the Owner’s Title Policy, and
any affidavits or other documents required by the Title Company in connection
with the issuance of the Owner’s Title Policy.
(H)All books and records, including without limitation all Licenses, Contracts,
Warranties, Reports, bills, invoices, lease files (including without limitation
Leases, subleases, credit reports, work or improvement agreements, and any other
agreements or correspondence with tenants or subtenants) and other documents and
written materials, related to the ownership, operation, management, use,
maintenance or leasing of the Property, in each case in the possession or
control of any Borrower.
(I)A rent roll and schedules of all accounts payable and accounts receivables
for the Property as of the Closing Date and an operating statement for the
Property as of November 30, 2011, in each case satisfactory to NIP JV in form
and substance.

8

--------------------------------------------------------------------------------


(J)Possession of the Property (subject to the rights of tenants under the
Leases) and all keys to the Property.
(K)An accounting of all security deposits received from tenants under Leases and
all disbursements thereof and draws thereon.
(L)A release substantially in the form of Exhibit H hereto, duly executed by
each of the Borrowers and Guarantors.
(M)A counterpart to the assignment and assumption agreement annexed hereto as
Exhibit I and made a part hereof (the “Mortgage Loan Assumption”), duly executed
by Mortgage Borrower and Guarantors.
(N)A counterpart to a closing statement approved by each of the parties hereto
(the “Closing Statement”), duly executed by Borrowers.
(O)Resolutions and/or other consents of Borrowers’ members or managers, and
officer’s certificates, confirming the authority of Borrowers (and those acting
on their behalf) to execute and deliver this Agreement and the documents and
instruments to be executed by them in connection herewith and to consummate the
transactions contemplated hereby and thereby, as may be reasonably required by
the Title Company and NIP JV.
4.2At the Closing, NIP JV shall deliver (or cause to be delivered) to Borrowers
the following:
(A)A counterpart to each of the Ground Lease Assignment, the General Assignment
and the Mortgage Loan Assumption, duly executed by the Grantee and, in the case
of the Mortgage Loan Assumption, NIP JV.
(B)The original certificates of limited liability company interests held by
Mezzanine A Lender, Mezzanine B Lender, Mezzanine C Lender, Mezzanine D Lender
and Mezzanine E Lender in connection with the Mezzanine A Loan, Mezzanine B
Loan, Mezzanine C Loan, Mezzanine D Loan and Mezzanine E Loan, respectively
(collectively, the “LLC Certificates”).
(C)An omnibus termination and release substantially in the form of Exhibit J
hereto for each of the Mezzanine A Loan, Mezzanine B Loan, Mezzanine C Loan,
Mezzanine D Loan and Mezzanine E Loan, duly executed by Mezzanine A Lender,
Mezzanine B Lender, Mezzanine C Lender, Mezzanine D Lender and Mezzanine E
Lender, respectively (collectively, the “Omnibus Terminations”).
(D)UCC-3 financing statement terminations for the UCC-1 financing statements
described on Exhibit K hereto.
(E)A counterpart to the Closing Statement, duly executed by NIP JV.
(F)Resolutions and/or other consents of NIP JV’s members or managers, and
officer’s certificates, confirming the authority of NIP JV (and those acting on
its behalf) to

9

--------------------------------------------------------------------------------


execute and deliver this Agreement and the documents and instruments to be
executed by it in connection herewith and to consummate the transactions
contemplated hereby and thereby, as may be reasonably required by the Title
Company and Borrowers.
ARTICLE 5
CERTAIN CLOSING AND POST-CLOSING OBLIGATIONS
5.1At the Closing, Borrowers shall (A) pay to the Grantee an amount equal to all
rents, income, issues, profits or proceeds from or relating to the Property (the
“Proceeds”) then held by or on behalf of any Borrowers other than any amounts
held by Lenders or disbursed from the REIT Distribution Fund and (B) pay or
deliver to the Grantee all cash and non-cash security deposits which shall have
been received by Borrowers from tenants of the Property and not returned or
applied in accordance with the applicable Leases.
5.2If the Closing occurs, NIP JV shall be responsible for all reasonable
out-of-pocket costs and expenses incurred by the parties in connection with the
Closing and all negotiations regarding the transaction contemplated hereby.
5.3If any time after the Closing any Borrower shall receive any Proceeds
(including without limitations refunds of amounts previously paid by or behalf
of Borrowers), such Borrower shall pay the same to the Grantee promptly upon
receipt.
5.4The Grantee shall be responsible for (A) all obligations and liabilities of
Mortgage Borrower to third parties first arising out of the ownership and/or
operation of the Property from and after August 3, 2010, which are (1) disclosed
on Schedule 5.4 hereto (all of which are hereby acknowledged and approved as
between Mortgage Borrower and the Grantee) or (2) incurred in the ordinary
course of business, as determined by the Grantee in its good-faith discretion,
and (B) entity-level administrative expenses of Borrowers, National Industrial
Mezz B, LLC, National Industrial Holdings, LLC, and New Leaf - KBS JV, LLC, each
of which is a Delaware limited liability company (including wind-up costs and
amounts owed in connection with final tax returns) not to exceed $250,000 in the
aggregate.
5.5In the event that the effectiveness of the assignment of any Contract
requires the delivery of any notice to, or the procurement of any consent from,
the counterparty to such Contract, Borrowers shall deliver any such notice, and
shall use commercially reasonable efforts to procure any such consent, as soon
as practicable after the Closing.
5.6Subject to the further provisions of this Section 5.6, NIP JV shall pay, or
cause any servicer holding funds on behalf of the Lenders to pay, all funds held
in the REIT Distribution Fund (in the approximate amount of $2,030,685.91) to
Mortgage Borrower as soon as practicable after Closing. If any funds held in the
REIT Distribution Fund are not received by Mortgage Borrower before 5 p.m.
Pacific Time on December 29, 2011 (such funds, the “Undisbursed Funds”), HC-KBS
(as defined in NIP JV’s operating agreement) may disburse to Mortgage Borrower
from the Grantee’s operating account, an amount (the “Disbursement Amount”)
equal to the cash then held in the Grantee’s operating account less $500,000,
provided that the Disbursement Amount shall in no event exceed the amount of the
Undisbursed Funds. If

10

--------------------------------------------------------------------------------


HC-KBS disburses funds from the Grantee’s operating account as aforesaid, NIP JV
shall direct the servicer to disburse all the Undisbursed Funds to the Grantee,
and upon receipt thereof the Grantee shall pay to Mortgage Borrower the amount
of such Undisbursed Funds less the Disbursement Amount. The provisions of this
Section 5.6 shall survive Closing until such time as Mortgagor Borrower and/or
its designee has received in the aggregate an amount equal to the funds held in
the REIT Distribution Fund.
ARTICLE 6
ABSOLUTE CONVEYANCE; NO MERGER
6.1    Borrowers acknowledge and agree that (A) the consummation of the
transactions contemplated in this Agreement and in the documents and instruments
to be executed in connection herewith (including without limitation the
conveyance of the Property to the Grantee) shall constitute an absolute, present
and unconditional conveyance of all of Borrowers’ right, title and interest in
and to the Property, in fact as well as in form, and is not in any way intended
to be a mortgage, trust conveyance, deed of trust or security instrument of any
kind, (B) the consideration for such conveyance is exactly as recited herein and
(C) Borrowers shall have no further direct or indirect interest or claims of any
kind whatsoever in and to the Property or to any proceeds and profits which may
be derived therefrom (including without limitation any rights of possession,
repurchase, cure or redemption). In consideration of Lenders’ execution and
delivery of this Agreement, Borrowers hereby waive (and, if such waiver is
unenforceable, assign and transfer to NIP JV and its successors and assigns) any
equitable or other right in or with respect to the Property which Borrowers may
hereafter be determined to have.
6.2    The liens and interests of Mortgage Lender created by the Mortgage Loan
Documents (collectively, the “Liens”) are not intended to be, and shall not be,
released or relinquished in any manner or respect whatsoever on account of this
Agreement or any of the agreements or instruments to be executed in connection
herewith or any transaction contemplated hereby or thereby (other than to the
extent provided in the Mortgage Loan Assumption). The Liens shall remain valid
and in full force and effect for the benefit of Mortgage Lender and its
successors and assigns unless and until the Liens are discharged, in the sole
discretion of Mortgage Lender, by foreclosure or by an express release executed
by Mortgage Lender or its successor and assign.
6.3    Neither Lenders nor Borrowers intend that there be, and there shall in no
event be, a merger of any of the Liens with the title or other interest of NIP
JV or the Grantee in and to the Property acquired in accordance with this
Agreement or any document or instrument to be executed in connection herewith,
and the parties hereto expressly intend and agree that the interests of Mortgage
Lender in the Liens, on the one hand, and the Grantee’s title to the Property,
on the other hand, be and remain at all times SEPARATE and DISTINCT.
6.4    The priority of the Liens (including without limitation any and all
rights of Mortgage Lender to foreclose by private power of sale pursuant to
nonjudicial foreclosure or by judicial foreclosure and/or to exercise any other
remedies available to it under the Mortgage Loan Documents or otherwise in
respect of the Mortgage Loan) is intended to be and shall remain in full force
and effect, and nothing herein or in any documents or instruments to be executed
in connection herewith shall be construed to subordinate the Liens in priority
to any other liens or

11

--------------------------------------------------------------------------------


encumbrances whatsoever. The parties hereto intend and agree that the Liens are,
for purpose of statutes of limitations and any other applicable time-bar
defense, hereby expressly extended.
6.5    Notwithstanding anything to the contrary in this Agreement or any
document or instrument to be executed in connection hereith, if the conveyance
of the Property from Borrowers to the Grantee is voided, avoided or set aside
for any reason whatsoever, then (A) the Mortgage Loan Assumption and the Omnibus
Terminations shall be voided and shall be of no force and effect, and all of
Lenders’ and Borrowers’ respective rights, interests, duties, liabilities and
obligations in connection with the Loans shall be automatically revived and
reinstated, as fully as if the transactions contemplated hereby had never been
consummated; (B) Borrowers shall deliver the LLC Certificates to Lenders and
shall execute and deliver to Lenders such other documents and instruments as
Lenders may require to reinstate, evidence, perfect, preserve and protect their
interests in the collateral for the Loans and their rights and remedies under
the Loans; and (C) all costs incurred by any Lender in connection with this
Agreement and the transactions contemplated hereby shall be deemed a part of the
indebtedness secured by the collateral for the Mortgage Loan.
ARTICLE 7
MISCELLANEOUS
7.1    Each Borrower and Guarantor hereby acknowledges, and consents to, the
execution and delivery by each other Borrower and Guarantor of this Agreement
and, as applicable, the agreements and instruments to be executed in connection
herewith and the consummation of the transactions contemplated hereby and
thereby.
7.2    All notices and other communications (each, a “Notice”) provided for in
this Agreement shall be in writing (including a facsimile transmission or
electronic mail) and shall be delivered by hand, by facsimile transmission or
electronic mail, or by overnight courier or registered or certified mail (return
receipt requested), with postage prepaid, addressed as follows (or as set forth
in any Notice theretofore delivered by the receiving party to the other parties
hereto):
If to any Borrower
 
or HC-KBS:
c/o Hackman Capital Partners, LLC
 
11111 Santa Monica Blvd. Suite 750
 
Los Angeles, California 90025
 
Attention: Chief Financial Officer
 
Chief Operating Officer
 
Facsimile: (310) 473-8827
 
E-mail: spoland@hackmancapital.com
 
bberke@hackmancapital.com
 
 
 
with a copy to:
 
 
 
c/o KBS Capital Advisors
 
620 Newport Center Drive, Suite 1300
 
Newport Beach, California 92660
 
Attention: Mr. David Snyder


12

--------------------------------------------------------------------------------


 
Mr. Brian Ragsdale
 
Jim Chiboucas, Esq.
 
Facsimile: (949) 416-6518
 
E-mail: dsnyder@kbs-ca.com
 
bragsdale@kbsrealty.com
 
jchiboucas@kbsrealty.com
 
 
 
Orrick, Herrington & Sutcliffe, LLP
 
777 South Figuroa Street, Suite 3200
 
Los Angeles, California 90017
 
Attention: Dennis Martin, Esq.
 
Facsimile: (213) 612-2499
 
E-mail: dmartin@orrick.com
 
 
 
and to:
 
 
 
Greenberg Traurig, LLP
 
3161 Michelson Drive, Suite 1000
 
Irvine, California 92612
 
Attention: Bruce Fischer, Esq.
 
Facsimile: (949) 732-6500
 
E-mail: fischerb@gtlaw.com
 
 
If to NIP JV
 
or Oaktree:
c/o Oaktree Capital Management, L.P.
 
333 S. Grand Avenue, 28th Floor
 
Los Angeles, California 90071
 
Attention: Brian Laibow
 
Facsimile: (213) 830-6499
 
E-mail: blaibow@oaktreecapital.com
 
 
 
with a copy to:
 
 
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
1285 Avenue of the Americas
 
New York, New York 10019
 
Attention: Mitchell L. Berg, Esq.
 
Facsimile: (212) 492-0048
 
E-mail: mberg@paulweiss.com

Each Notice shall be deemed given (A) if sent by facsimile or electronic mail,
at the time such facsimile or electronic mail is transmitted and the appropriate
confirmation is received (or, if such time is not during business hours on a
Business Day (as hereinafter defined), at the beginning of the next Business
Day), (B) if sent by registered or certified mail, three Business Days (or, if
to an address outside the United States, seven days) after such Notice is
deposited with the United States Postal Service, or (C) if sent by hand or
courier, when delivered at the

13

--------------------------------------------------------------------------------


address specified above. For purposes of this Paragraph 7.3, “Business Day”
shall mean any day which is not a Saturday, Sunday or other day on which banks
in Los Angeles are required or permitted to be closed.
7.3    This Agreement, together with the documents and instruments to be
executed in connection herewith, contain the entire agreement between the
parties hereto relating to the transactions contemplated hereby and thereby.
7.4    Subject to the terms and conditions of Paragraph 6.5, each covenant,
representation and warranty set forth herein shall survive the Closing,
including without limitation any agreements which are to be performed or applied
to circumstances arising after the Closing Date.
7.5    No delay by a party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege hereunder. All rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies, which the parties hereto may otherwise have at law or in equity. No
waiver, modification, discharge or amendment of this Agreement will be valid
unless it is in writing and signed by the party against which enforcement of the
same is sought.
7.6    This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns. No assignment of
this Agreement or any rights or obligations of any Borrower hereunder may be
made by any Borrower without the written consent of NIP JV.
7.7    All exhibits annexed hereto and all schedules referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.
7.8    The parties hereto shall execute and deliver such other documents and
instruments, and perform such further acts, as may be necessary to effectuate
the transactions contemplated hereby.
7.9    The relationship between NIP JV and Borrowers is solely that of lender
and borrower. NIP JV has no fiduciary or special relationship with any Borrower.
Nothing contained in this Agreement is intended to create any partnership, joint
venture, or association between NIP JV and Borrower.
7.10    Each party hereto represents to the others that no broker has been
involved in this transaction. If any claims for brokerage commissions or fees
are ever made against any party hereto in connection with the transactions
contemplated hereby, the party whose (actual or alleged) actions or commitments
form the basis of such claims shall indemnify, hold harmless and defend the
other parties hereto from and against any and all claims, losses, damages, costs
and expenses (including without limitation reasonable attorneys’ fees) in
connection with the same.

14

--------------------------------------------------------------------------------


7.11    The headings in this Agreement are used only for convenience and do not
define, limit, construe or describe the scope or intent of the corresponding
articles or paragraphs or in any way affect the provisions of this Agreement.
7.12    This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York without regard to conflicts of laws
principles.
7.13    Borrowers agrees that all representations, warranties and covenants
shall inure to the benefit of NIP JV and such designee or designees and their
respective successors and assigns.
7.14    The prevailing party in any action to enforce the rights and remedies of
the parties hereunder shall be entitled to recover reasonable attorneys’ fees in
addition to any other relief.
7.15    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
[The remainder of this page has been left blank intentionally.]

15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
MORTGAGE BORROWER:
NATIONAL INDUSTRIAL PORTFOLIO, LLC,
a Delaware limited liability company
By:
National Industrial Mezz A, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member

By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member

By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member

By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member

By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member



By:    _/S/Michael D. Hackman___
Name: Michael D. Hackman
Title: Authorized Signatory




--------------------------------------------------------------------------------


MEZZANINE A BORROWER:


NATIONAL INDUSTRIAL MEZZ A, LLC,
a Delaware limited liability company
By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member

By:
National Industrial Mezz B, LLC,

a Delaware limited liability company
Its: Sole Member
By:
National Industrial Holdings, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member

By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member

By:    _/S/Michael D. Hackman___
Name: Michael D. Hackman
Title: Authorized Signatory


--------------------------------------------------------------------------------


MEZZANINE B BORROWER:


NIPB MEZZ B, LLC,
a Delaware limited liability company
By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member

By:
National Industrial Mezz B, LLC,

a Delaware limited liability company
Its: Sole Member
By:
National Industrial Holdings, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf – KBS JV, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member



By:    _/S/Michael D. Hackman___
Name: Michael D. Hackman
Title: Authorized Signatory




--------------------------------------------------------------------------------


MEZZANINE C BORROWER:


NIPB MEZZ C, LLC,
a Delaware limited liability company
By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member

By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member

By:
National Industrial Mezz B, LLC,

a Delaware limited liability company
Its: Sole Member


By:
National Industrial Holdings, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf – KBS JV, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member

By:    _/S/Michael D. Hackman___
Name: Michael D. Hackman
Title: Authorized Signatory








--------------------------------------------------------------------------------


MEZZANINE D BORROWER:


NIPB MEZZ D, LLC,
a Delaware limited liability company


By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member

By:
National Industrial Mezz B, LLC,

a Delaware limited liability company
Its: Sole Member


By:
National Industrial Holdings, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf – KBS JV, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member

By:    _/S/Michael D. Hackman___
Name: Michael D. Hackman
Title: Authorized Signatory




--------------------------------------------------------------------------------


MEZZANINE E BORROWER:


NIPB MEZZ E, LLC,
a Delaware limited liability company


By:
National Industrial Mezz B, LLC,

a Delaware limited liability company
Its: Sole Member


By:
National Industrial Holdings, LLC,

a Delaware limited liability company
Its: Sole Member


By:
New Leaf – KBS JV, LLC,

a Delaware limited liability company
Its: Sole Member
By:
New Leaf Industrial Partners Fund, L.P.,

a Delaware limited partnership
Its: Managing Member
By:    _/S/Michael D. Hackman___
Name: Michael D. Hackman
Title: Authorized Signatory


    


    


--------------------------------------------------------------------------------


MORTGAGE LENDER, MEZZANINE A LENDER, MEZZANINE B LENDER, MEZZANINE C LENDER,
MEZZANINE D LENDER AND MEZZANINE E LENDER:


NIP JV, LLC,
a Delaware limited liability company






By: __/S/ Scott L. Graves_______
Name: Scott L. Graves
Title: Authorized Signatory






By: ___/S/ Derek Smith___________
Name: Derek Smith
Title: Authorized Signatory






--------------------------------------------------------------------------------


ACKNOWLEDGED AND AGREED
AND CONSENTED TO BY:


GUARANTORS:


HACKMAN CAPITAL PARTNERS, LLC,
a California limited liability company






By: __/S/ Michael D. Hackman_____
Michael D. Hackman
Authorized Signatory


CALARE PROPERTIES, INC.,
a Delaware corporation






By: ___/S/ William Manley_________
Name: William Manley
Title: President






_____/S/ Michael D. Hackman_________
MICHAEL D. HACKMAN, individually






_____/S/ Jonathan Epstein_____________
JONATHAN EPSTEIN, individually






____/S/ William Manley_______________
WILLIAM MANLEY, individually






--------------------------------------------------------------------------------


Exhibit A
Land
(See attached legal descriptions.)




--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(9410 Heinz Way, Henderson, Adams County, Colorado)


Parcel 1:
Lot 2A of the 96th Avenue Industrial Park Filing No. 1 First Amendment, County
of Adams, Colorado, as recorded March 21, 2005 at Reception No.
20050321000284600, County of Adams, State of Colorado.
Parcel 2:
Non-exclusive easement for the collection, flow, and detention of storm water as
set forth in Declaration of Storm Drainage Easement Agreement recorded September
27, 2004 at Reception No. 20040927000948080.






--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(555 Taylor Road, Enfield, Hartford County, Connecticut)
All those certain pieces or parcels of land, together with the Improvements
thereon, situated in the Town of Enfield, County of Hartford and State of
Connecticut and being shown "PARCEL "A” AREA = 72.74 AC.", "PARCEL “B” AREA =
4.97 AC., "PARCEL “C” AREA = 36.41 AC.", "PARCEL “D” AREA = 1.00 AC." and
“PARCEL “E” AREA = 9.88 AC." on a certain map or plan entitled “EXISTING
FACILITIES MAP PROPERTY OF LEGO BUILDING CORP. PREPARED FOR LEGO BUILDING CORP.
ENFIELD, CONN CK. BY: MWF DRW BY: SAM DATE: 12-7-06 REV. 12-14-06 A-2 CERT.
SCALE 1” = 100’ SHEETS 1 OF 2 and 2 of 2 MAP No. 118-06-18” prepared by Megson &
Heagle Civil Engineers & Land Surveyors, LLC 81 Rankin Road, Glastonbury, Conn.
06033 Phone (860) 659-05870 which map or plan is on file in the office of the
Town Clerk of Enfield.
Said premises are together with the following:
1.    A twelve and one-half (12.5) foot wide easement for the purpose of laying
and maintaining a railroad spur track over land of Zigmont Cybulski aka Sigmund
Cybulski as conveyed to Marilyn W. Grogan and any rights of John M. Fales, Jr.
and Julia A. Fales in connection therewith obtained pursuant to a Warranty Deed
from Marilyn W. Grogan dated September 20, 1972 and recorded in Volume 356, Page
467 of the Enfield Land Records.
2.    Rights of LEGO Building Corporation described in a sanitary sewer easement
to the Town of Enfield dated April 5,1976 and recorded in Volume 412, Page 872
of the Enfield Land Records.
3.    Rights of LEGO Building Corporation described in a Warranty Deed from
Agrico Chemical Company dated August 21,1978 and recorded in Volume 435, Page
509 of the Enfield Land Records.
4.    Rights with respect to a ditch along the northerly line of the premises,
as shown on a certain survey entitled “SURVEY OF LAND ENFIELD, CONNECTICUT LEGO
SYSTEMS, INC 777 ROUTE 7 BROOKFIELD, CONNECTICUT” by Conlon Associates, Inc.
Engineers and Land Surveyors 543 Enfield St. Enfield, Conn. Scale 1” = 100’ Date
2-13-74 Dwg. No. 1 of 4 Class A-2 Signed by Thomas F. Mahony, which survey is on
file in the Enfield Town Clerk’s Office.
5.    Rights of LEGO Building Corporation described in an Easement Agreement
from State of Connecticut to LEGO Building Corporation dated as of October
21,1991 and recorded in Volume 668, Page 298 of the Enfield Land Records. NOTE:
Certain Rights contained in said Easement were assigned to The Connecticut Light
and Power Company by Assignment of Electric Distribution Easement from LEGO
Building Corporation dated December 10, 1992 and recorded in Volume 754, Page
252 of the Enfield Land Records.


--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(85 Moosup Pond Road, Plainfield, Windham County, Connecticut)
Real property in the City of Plainfield, County of Windham, State of
Connecticut, described as follows: 85 Moosup Pond Road, Plainfield, Connecticut
A certain parcel of land located on the southerly side of Moosup Pond Road and
the easterly side of Putnam Road (Route #12) in the Town of Plainfield, County
of Windham, and State of Connecticut and being bounded and described as follows:
Beginning at a Connecticut Highway Department monument at the southwesterly end
of a stone wall in the easterly line of Putnam Road (Route #12), said monument
being the Southwesterly corner of the herein described parcel and a corner of
land now or formerly of Roger Scharlack, thence N 34° 16' 23" W, 176.03'; thence
N 30° 52' 13" W, 173.81' to a point; thence in a northwesterly direction 363.34'
along a curve to the right having a radius of 1604.00' along the northeasterly
line of said Putnam Road to a point (the chord of said curve being N 24° 22' 53"
W, 362.56'). Thence N 17° 53' 29" W, 14.46' to a point; thence turning N 72° 04'
10" E, 23.30' to a Connecticut Highway Department monument; thence N 17° 55' 50"
W, 620.01' to a Connecticut Highway Department monument thence in a
northwesterly direction 229.02' along a curve to the left having a radius of
1969.86' to a Connecticut Highway Department monument in the southerly line of
land now or formerly of Gerald G. Auger & Margaret T. Auger (the chord of said
curve being N 21° 12' 06" W, 228.89'), the last five (5) courses follow the
northeasterly line of Putnam Road (Route #12); thence S 80° 20' 39" E, 128.04'
partly along a stone wall and bounded northerly by land now or formerly of said
Auger to art iron pin; thence continuing S 80° 20' 39" E, 112.93' along a wall
to a drill hole at the intersection of a wall and wire fence; thence N 04° 56'
29" W, 670.64' along a wire fence to an iron pin in the southerly line of land
now or formerly of Thomas J. Desjardins & Kathryn R. Desjardins, the last two
(2) courses being bounded northerly and westerly by land now or formerly of
Charles W. Corson, Jr., thence S 84° 43' 51" E, 102.64' to an iron pin, thence N
07° 18' 38" E, 153.73' to an iron pin in the southerly line of Moosup Pond Road,
the last two (2) courses being bounded northerly and westerly by land now or
formerly of said Desjardins; thence N 64° 22' 52" E, 249.03' to a Connecticut
Highway Department monument, thence in an easterly direction 227.30 feet along
to a curve to the right having a radius of 235.31' to a Connecticut Highway
Department monument (the chord of said curve thence being S 87° 56' 46" E
218.57'); thence S 60° 15' 24" E, 534.10' to a Connecticut Highway Department
monument; thence S 60° 16'24" E, 1049.23 feet to a point, thence continuing S
60° 16' 24" E, 61.90' to an iron pin in the westerly line of land now or
formerly of Providence & Worcester Railroad Company, the last five (5) courses
follow the southeasterly and southerly line of Moosup Pond Road; thence S 23°
14' 52" W, 2055.40' along the westerly line of land now or formerly of said
Railroad to an iron pin in the easterly line of land now or formerly of Roger
Scharlack; thence N 15° 36' 10" W, 103.60' along a wire fence and wall to an
iron pin in a wall corner; thence N 60° 53' 46" W, 367.81' to a point; thence N
58° 20' 37" W, 89.63' to a point; thence N 59° 24' 26" W, 284.94 feet to an iron
pin at a wall corner; thence S 48° 27' 57" W, 129.92' to a Connecticut Highway
Department monument in the easterly line of Putnam Road (Route #12) and the
point of beginning, the last five (5) courses follow a stone wall and are
bounded southwesterly and southerly by land now or formerly of said Scharlack.


--------------------------------------------------------------------------------


Being further described as Parcel .A. on that plan entitled "ALTA/ACSM LAND
TITLE SURVEY PROPERTY SURVEY PREPARED FOR MOOSUP ROAD LIMITED PARTNERSHIP #85
MOOSUP POND ROAD, ALL HALLOWS ROAD AND PUTNAM ROAD (ROUTE #12) PLAINFIELD,
CONNECTICUT, DATE: 9/19/03 SHEET 1 OF 1" certified by KWP Associates, 250
Killingly Road, Pomfret Center, Ct. 06259 -1016.








--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(90 Moosup Pond Road, Plainfield, Windham County, Connecticut)
A certain parcel of land situated on the northerly side of Moosup Pond Road,
southeasterly and southerly side of All Hallows Road and the southerly side of
Depot Street in the Town of Plainfield, County of Windham, and State of
Connecticut, and shown as Parcel B on a plan entitled "ALTA/ACSM Land Title
Survey Prepared For AMERICAN STANDARD INC. #90 Moosup Pond Road, All Hallows
Road & Putnam Road (Route # 12) Plainfield, Connecticut- Scale 1" = 100' - Sept.
15, 1995, Revised to Mar. 25, 1996- Sheet 2 of 3- KWP Associates", said Parcel
'B' being bounded and described as follows:
BEGINNING at a survey nail in pavement at the intersection of the northerly line
of Moosup Pond Road with the easterly line of All Hallows Road, said point being
the southwest corner of the herein described Parcel 'B'
THENCE N. 50Â° 32' 28" E, 298.47 to a point;
THENCE N. 53Â° 16' 15" E., 100.00' to an iron pin;
THENCE N. 56° 06' 15" E., 100.00' to an iron pin;
THENCE N. 61° 26' 15" E., 100.00' to an iron pin;
THENCE N. 70° 21' 18" E, 50.00' to an iron pin;
THENCE N. 82Â° 23' 11" E., 99.78' to an iron pin;
THENCE N. 87° 00' 26" E., 299.99' to an iron pin;
THENCE N. 87° 16' 44" E., 100.25' to an iron pin;
ThENCE N. 88° 47' 23" E. 99.96' to an Iron pin in the southerly line of Depot
Street.


The last nine (9) courses follow the southeasterly and southerly lines of All
Hallows Road and the southerly line of Depot Street.
THENCE S. 68° 36' 06" E., along the southerly line of Depot Street, 610.00' to
an iron pin and a corner of land now or formerly of Lawrence J. Rainville;
THENCE S. 23° 01' 55" W., bounded easterly by land now or formerly of said
Rainville, 706.26' to an iron pin;
THENCE S. 55° 37' 24" E., bounded northerly by land now or formerly of said
Rainville and by land now or formerly of Wauregan Grain Co., Inc., 260.12' to a
point;
THENCE N. 51° 06' 34" E., bounded northerly by land now or formerly of said
Wauregan Grain Co., Inc., 20.44' to an iron pin in the westerly line of land now
or formerly of Providence & Worcester Railroad Company;
THENCE in a southerly direction 158.75' along a curve to the right having a
radius of 11405.69' to a point (the chord of said curve being S. 22° 50' 56" W.,
158.75');
THENCE S. 23° 14' 52" W., 122.56' to a point in the northerly line of Moosup
Pond Road.




--------------------------------------------------------------------------------


The last two (2) courses being bounded easterly by land now or formerly of said
Railroad;
THENCE N. 60° 16' 24" W., 790.44' to an iron pin;
THENCE continuing N. 60° 15' 24" W., 301.83' to a Connecticut Highway Department
monument;
THENCE continuing N. 60° 16' 24" W, 326.90' to a point;
THENCE continuing N. 60° 16' 24" W., 207.22' to a Connecticut Highway Department
monument;
THENCE N. 64Â° 35' 24" W., 112.36' to a point;
THENCE N. 78° 33' 24" W., 25.93' to the point of beginning.


The last six (6) courses follow the northerly line of Moosup Pond Road.
The above described Parcel 'B' contains 26.46 acres and is that land acquired by
American Radiator and Standard Sanitary Corporation from Ely Chabot by Warranty
Deed dated Feb. 27, 1956, and recorded in Vol. 74, Pg. 473 of the Town of
Plainfield Land Records, and a portion of that land acquired by American
Radiator and Standard Sanitary Corporation from Wauregan Mills, Inc. by
Quit-Claim Deed dated June 23, 1958 and recorded in Vol. 73, Pg. 502.




--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(170 Highland Park Drive, Bloomfield, Hartford County, Connecticut)
All that certain piece or parcel of land situated in the Town of Bloomfield,
County of Hartford and State of Connecticut more particularly bounded and
described as follows:
Beginning at a point in the southeasterly street line of the cul de sac of
Griffin Road South, said point being the Southwest corner of land now or
formerly of King Castle, LLC and a northerly corner of the subject parcel;
Thence S 62° 05' 08" E, along property now or formerly of King Castle, LLC
424.98 feet to a point;
Thence S 02Â° 19' 09" W, 49.94 feet to a point;
Thence S 24° 50' 16" W, 415.43 feet to a point;
Thence S 23° 10' 46" E, 716.85 feet to a point;
Thence S 84° 43' 10" E, 88.90 feet to a point;


The four (4) preceding courses being along property now or formerly of Griffin
Land & Nurseries, Inc.;
Thence S 04° 23' 45" W, 27.33 feet to a point;
Thence S 11° 04' 51" W, 71.79 feet to a point;
Thence S 08° 08' 00" W, 150.00 feet to a point;


The three (3) preceding courses being along property now or formerly of Magdalen
Szozda Bala;
Thence S 78° 21' 34" W, along property now or formerly Zakmax Limited
Partnership, 589.02 feet to a point;
Thence along a curve to the left, in the North street line of the cul de sac of
Highland Park Drive, 157.25 feet to a point, said curve has a radius of 50.00
feet and a central angle of 150Â° 09' 58";
Thence N 71° 48' 24" W, along property now or formerly of Neriani Realty LLC,
552.06 feet to a point
Thence N 00° 11' 20" E, along property now or formerly of State of Connecticut,
1509.24 feet to a point;
Thence S 89° 48' 40" E, along property now or formerly of Griffin Land &
Nurseries, Inc. 566.56 feet to a point;
Thence along a curve to the left, in the South street line of the cul de sac of
Griffin Road South, 159.46 feet to the point of beginning, said curve has a
radius of 60.00 feet and a central angle of 152° 15' 28".




--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(495-515 Woburn Street, Tewksbury, Middlesex County, Massachusetts)


Real property in Tewksbury, Lowell and Billerica, County of Middlesex,
Commonwealth of Massachusetts, described as follows:
PARCEL 1:
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, situated on the westerly sideline of Woburn
Street, and is shown as "Lot A 379,257 +/- S.F. or 8.707 +/- Ac." on plan
entitled "Plan of Land in Tewksbury, MA", prepared by Engineering Design
Consultants, Inc., dated December 21, 1998 and recorded with the Middlesex
County (Northern District) Registry of Deeds in Plan Book 203, Page 11; and more
particularly bounded and described as follows:
Beginning at a point on the westerly sideline of Woburn Street, said point being
the most northeasterly corner of the parcel; thence running S 15º37'31” E
1,009.89' by the westerly sideline of Woburn Street to a point; thence turning
and running S 82º01'59" W 367.92' to a point; thence turning and running N
15º55'16" W 1,008.47 to a point; thence turning and running N 73º56'38" E
319.48' to a point of curvature; thence running Southeasterly 78.92' by a curve
to the right having a radius of 50.00' to the point of beginning.
Containing 379,257 square feet or 8.707 acres, more or less.
PARCEL 2:
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, situated on the northerly sideline of Discovery
Way, and is shown as "Lot 2 123,818 +/- S.F. or 2.842 +/- Ac." on (a) plan
entitled "Riverview Commerce Center, Definitive Subdivision Plan in Tewksbury,
MA’, prepared by Precision Land Surveying, Inc. and Engineering Design
Consultants, Inc. dated December 18, 2001, revised February 11, 2002 and
recorded with the Middlesex County (Northern District) Registry of Deeds in Plan
Book 208 at Page 83 and (b) plan entitled "Plan of Land in
Tewksbury/Billerica/Lowell, (Middlesex County) Commonwealth of Massachusetts",
prepared by Engineering Design Consultants, Inc. dated February 11, 2002 and
recorded with the Middlesex County (Northern District) Registry of Deeds in Plan
Book 208, Page 84; and more particularly bounded and described as follows:
Beginning at a point on the northerly sideline of Discovery Way, said point
being the most southeasterly corner of the parcel; thence running Southwesterly
268.26' by the northerly sideline of Discovery Way by a curve to the left having
a radius of 330.00' in a point of non-tangency; thence turning and running N
87º11'11" W 179.06' to a point; thence turning and running N 20º54'35" W 217.15
to a point; thence turning and running N 5Iº07'07" E 393.10' to a point; thence
turning and running S 39º56'03" E 150.00' to a point of non-tangency; thence
turning and running Southerly 140.85' by a curve to the right having a radius of
3,655.36' to a point of tangency; thence running S 15º55'16" E 40.73' to the
point of beginning.


--------------------------------------------------------------------------------


Containing 123,818 square feet or 2.842 acres, more or less,
PARCEL 3:
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, Town of Billerica, and City of Lowell, situated on
the westerly sideline of Discovery Way, and is shown as "Remaining Land of
Merrimack Valley Associates, LLP 4,469,800 +/- S.F. or 103 +/- Ac." on a plan
entitled "Plan of Land in Tewksbury/Billerica/Lowell, (Middlesex County)
Commonwealth of Massachusetts", prepared by Engineering Design Consultants, Inc.
dated February 11, 2002 and recorded with the Middlesex County (Northern
District) Registry of Deeds in Plan Book 208, Page 84; and more particularly
bounded and described as follows:
Beginning at a point on the westerly sideline of Discovery Way, said point being
the most easterly corner of the parcel; thence running Southerly 57.83' by a
curve to the left having a radius of 330.00' to a point of reverse curvature;
thence running Southwesterly 34.55' by a curve to the right having a radius of
30.00' to a point of tangency; thence running S 82º07'10" W 20.04' to a point;
thence turning and running S 07º52'50" E 60.00' to a point, said last four
courses being by the westerly and northerly sidelines of Discovery Way; thence
turning and running S 82º07'10" W 94.05' to a point of curvature; thence running
Westerly 72.01' by a curve to the left having a radius of 174.00' to a point;
thence turning and running S 07º52'50" E 1,121.86' to a point; thence turning
and running S 77º26'30" W 1,480' more or less to the easterly shoreline of the
Concord River to a point; thence turning and running Northerly 3,000' more or
less by the easterly shoreline of the Concord River to a point; thence turning
and running N 66º23'59" E 1,041' more or less to a point of non-tangency; thence
turning and running Southeasterly 198.68' by a curve to the right having a
radius of 3,616.61' to a point of non- tangency; thence turning and running S
77º01'16" E 49.00' to a point of non-tangency; thence turning and running
Southeasterly 1,098.00' by a curve to the right having a radius of 3,647.11' to
a point; thence turning and running S 27º36'27" W 60.00' to a point; thence
turning and running S 51°07'07" W 393.10' to a point; thence turning and running
S 20°54'35" E 217.15' to a point; thence turning and running S 87°11'11" E
179.06' to the point of beginning.
Containing 4,469,800 square feet or 103 acres, more or less.
PARCEL 4 (DISCOVERY WAY - EASTERLY PORTION):
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, situated on the westerly sideline of Woburn
Street, and is shown as "Discovery Way, 23,278 +/- S.F." on (a) plan entitled
"Riverview Commerce Center, Definitive Subdivision Plan in Tewksbury, MA.
prepared by Precision Land Surveying, Inc. and Engineering Design Consultants,
Inc. dated December 18, 2001, revised February 11, 2002 and recorded with the
Middlesex County (Northern District) Registry of Deeds in Plan Book 208, Page 83
and (b) plan entitled "Plan of Land in Tewksbury/Billerica/Lowell, (Middlesex
County) Commonwealth of Massachusetts", prepared by Engineering Design
Consultants, Inc. dated February 11, 2002 and recorded with the Middlesex County
(Northern District) Registry of Deeds in Plan Book 208, Page 84; and more
particularly bounded and described as follows:


--------------------------------------------------------------------------------


Beginning at a point on the westerly sideline of Woburn Street, said point being
the most Northeasterly corner of the parcel; thence running S 15º37'31” E
160.00' by the westerly sideline of Woburn Street to a point of non-tangency;
thence turning and running Northwesterly 78.92' by a curve to the left having a
radius of 50.00' to a point of tangency; thence running S 73º56’38" W 319.48' to
a point; thence turning and running N 15º55'16" W 60.00' to a point; thence
turning and running N 73º56'38"E 320.54' to a point of curvature; thence running
Northeasterly 78.16' by a curve to the left having a radius of 50.00' to the
point of beginning.
Containing 23,278 square feet or 0.534 acres, more or less.
PARCEL 5 (DISCOVERY WAY - WESTERLY PORTION):
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, situated westerly of Woburn Street, and is shown
as "Discovery Way, 29,515 +/- S.F." on (a) plan entitled "Riverview Commerce
Center, Definitive Subdivision Plan in Tewksbury, MA", prepared by Precision
Land Surveying, Inc. and Engineering Design Consultants, Inc. dated December 18,
2001, revised February 11, 2002 and recorded with the Middlesex County (Northern
District) Registry of Deeds in Plan Book 208, Page 83 and (b) plan entitled
"Plan of Land in Tewksbury/Billerica/Lowell, (Middlesex County) Commonwealth of
Massachusetts", prepared by Engineering Design Consultants, Inc. dated February
11, 2002 and recorded with the Middlesex County (Northern District) Registry of
Deeds in Plan Book 208, Page 84; and more particularly bounded and described as
follows:
Beginning at a point on the westerly sideline of land now or formerly of the
Massachusetts Bay Transit Authority, said point being the most northerly corner
of the parcel; thence running S 15º55'15" E 60.02' to a point of non-tangency;
thence turning and running Southwesterly 201.25' by a curve to the left having a
radius of 270.00' to a point of compound curvature; thence running Southeasterly
66.84' by a curve to the left having a radius of 30.00' to a point of tangency;
thence running N 82º07'10" E 18.44'.to a point; thence turning and running S
07º52'50 E 60.00' to a point; thence turning and running S 82º07'10” W 177.25’
to a point; thence turning and running N 07º52'50" W 60.00' to a point; thence
turning and running N 82º07'10" E 20.04' to a point of tangency; thence running
Northeasterly 34.55' by a curve to the left having a radius of 30.00' to a point
of reverse curvature; thence running Northeasterly 326.09' by a curve to the
right having a radius of 330.00' to the point of beginning.
Containing 29,515 square feet or 0.678 acres, more or less.
PARCEL 6:
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, situated on the westerly sideline of Woburn Street
and shown as Lot 1 on (a) a plan entitled "Riverview Commerce Center, Definitive
Subdivision Plan in Tewksbury, MA," prepared by Precision Land Surveying, Inc.
and Engineering Design Consultants, Inc., dated December 18, 2001, revised
February 11, 2002 and recorded with the Middlesex County (Northern District)
Registry of Deeds in Plan Book 208, Page 83 and (b) a plan entitled "Plan of


--------------------------------------------------------------------------------


Land in Tewksbury/Billerica/Lowell, (Middlesex County) Commonwealth of
Massachusetts," prepared by Engineering Design Consultants, Inc., dated February
11, 2002 and recorded with the Middlesex County (Northern District) Registry of
Deeds in Plan Book 208, Page 84; and more particularly bounded and described as
follows:
Beginning at a point on the westerly sideline of Woburn Street, said point being
the most northerly corner of the parcel; thence running S 15º37'3I” E, 63.11' by
the westerly sideline of Woburn Street to a point of curvature; thence running
Southwesterly, 78.16' by a curve to the right having a radius of 50.00' to a
point of tangency; thence running S 73º56'38" W, 320.54' to a point, said last
two courses being by the northerly sideline of Discovery Way; thence turning and
running N 15º55'16" W, 115.63' to a point; thence turning and running N
74º23'29" E, 370.75' to the point of beginning.
Containing 41,772 square feet or 0.959 acres, more or less
PARCEL 7:
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, situated on the westerly sideline of Woburn Street
and shown as Lot 3 on (a) a plan entitled "Riverview Commerce Center, Definitive
Subdivision Plan in Tewksbury, MA," prepared by Precision Land Surveying, Inc.
and Engineering Design Consultants, Inc., dated December 18, 2001, revised
February 11, 2002 and recorded with the Middlesex County (Northern District)
Registry of Deeds in Plan Book 208, Page 83 and (b) a plan entitled "Plan of
Land in Tewksbury/Billerica/Lowell, (Middlesex County) Commonwealth of
Massachusetts," prepared by Engineering Design Consultants, Inc., dated February
11, 2002 and recorded with the Middlesex County (Northern District) Registry of
Deeds in Plan Book 208, Page 84; and more particularly bounded and described as
follows:
Beginning at a point on the southerly sideline of Discovery Way, said point
being the most northerly corner of the parcel; thence running S 15º55'16" E,
258.76' to a point; thence turning and running S 81°58'30" W, 44.17' to a point;
thence turning and running S 15°55'16 E, 828.79' to a point; thence turning and
running N 84°30'44" E, 44.49' to a point; thence turning and running S 15°55'16"
E, 216.20' to a point; thence turning and running S 77°26'30" W, 271.38' to a
point; thence turning and running N 58°03'36" W, 494.49' to a point; thence
turning and running N 07°52'50" W, 774.12' to a point of non-tangency; thence
turning and running Easterly, 72.01' by a curve to the right having a radius of
174.00' to a point of tangency; thence running N 82°07'10" E, 94.05' to a point;
thence turning and running N 82°07'10" E, 177.25' to a point; thence turning and
running N 07°52'50" W, 60.00' to a point; thence turning and running S
82°07'10"W , 18.44 to a point of curvature; thence running Northwesterly, 66.84'
by a curve to the right having a radius of 30.00' to a point of compound
curvature; thence running Northeasterly, 201.25' by a curve to the right having
a radius of 270.00' to the point of beginning, said last five courses being by
the southerly, westerly and northerly sidelines of Discovery Way.
Containing 566,070 square feet or 12.995 acres, more or less.
PARCEL 8:


--------------------------------------------------------------------------------


A certain parcel of land located in the Commonwealth of Massachusetts, County of
Middlesex, Town of Tewksbury, situated on the westerly sideline of Woburn Street
and shown as Lot 4 on (a) a plan entitled "Riverview Commerce Center, Definitive
Subdivision Plan in Tewksbury, MA," prepared by Precision Land Surveying, Inc,
and Engineering Design Consultants, Inc., dated December 18, 2001, revised
February 11, 2002 and recorded with the Middlesex County (Northern District)
Registry of Deeds in Plan Book 208, Page 83 and (b) a plan entitled "Plan of
Land in Tewksbury/Billerica/Lowell, (Middlesex County) Commonwealth of
Massachusetts," prepared by Engineering Design Consultants, Inc., dated February
11, 2002 and recorded with the Middlesex County (Northern District) Registry of
Deeds in Plan Book 208, Page 84; and more particularly bounded and described as
follows:
Beginning at the most easterly corner thereof, said point being S 77°26'30" W,
271.38' from the westerly sideline of land now or formerly of the Massachusetts
Bay Transportation Authority; thence running S 77°26'30" W, 381.07' to a point;
thence turning and running N 07°52'50° W, 347.74' to a point; thence turning and
running S 58°03'36 E, 494.49' to the point of beginning.
Containing 66,036 square feet or 1.516 acres, more or less
Excluded from Parcels 6, 7 and 8 above any fee in Discovery Way as shown on said
plans referenced above.
Together with the benefits of the following:
1.    Grant of Easement recorded in Book 2629, Page 573, as amended by an
Amendment recorded in Book 2719, Page 22 (the "Bridge Easement").
2.    Agreement and Covenant between the City of Lowell and Equity Industrial
Tewksbury dated July 25, 2001 and recorded in Book 12062, Page 50.
3.    Agreement and Covenant between the City of Lowell and Merrimack Valley
Industrial Partnership dated July 25, 2001 and recorded in Book 12062, Page 41.
4.    Reciprocal Easement Agreement between Merrimack Valley Industrial
Associates Limited Partnership and Equity Industrial Riverview Limited
Partnership dated May 28, 2002 and recorded on June4, 2002 in Book 13169, Page
121.


--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(100 Adams Street, Clinton, Worcester County, Massachusetts)
Real property in the City of Clinton, County of Worcester, Commonwealth of
Massachusetts described as follows:
Lot A-R -Flagg Street, Clinton, MA
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Worcester, Town of Clinton situated on the northerly side of Flagg Street, and
is shown as Lot A-R on "Plan of Land in Clinton, MA, Scale 1"= 120', dated
January 3, 2006, by Engineering Design Consultants, Inc." and recorded with the
Worcester County Registry of Deeds in Plan Book 838, Plan 41, more particularly
bounded and described as follows:
Beginning at a point on the northerly sideline of Flagg Street, said point being
the most southerly corner of the lot; thence running N 22°55'52" W 124.76' to a
concrete bound; thence turning and running N 15°54'53 W 878.16' to a concrete
bound; thence turning and running N 87°46'52" W 130.85' to a point; thence
turning and running N 07°55'57" W 217.69' to a point; thence turning and running
N 82°14'00" E 58.55' to a point; thence turning and running N 68°17'37 E 410.85'
to a point; thence turning and running N 56°20'21” E 135.87’ to a concrete
bound; thence turning and running N 33°37'08" W 100.00' to a point; thence
turning and running N 56°28'02" E 40.00' by the southerly side line of Longedge
Road to a concrete bound; thence turning and running S 33°37'08" E 200.07' to a
concrete bound; thence turning and running S 37°00'21" E 232.56' to a point;
thence turning and running 5 79°49'39" E 150.00' to a point; thence turning and
running S 27°16'52 E 253.82' to a point of non-tangency; thence turning and
running Southerly 532.43' by a curve to the left having a radius of 5,795.00' to
a point; thence turning and running S 22°44'34" W 198.04' to a post on the
northerly side line of Flagg Street; thence turning and running S 66°53'50 W
158.21' by the northerly sideline of Flagg Street to a point; thence turning and
running N 23°19'28" W 109.25' to a stone bound; thence turning and running S
69°34'55” W 120.36' to a point; thence turning and running S 23°37'42" E 114.87'
to a point on the northerly side line of Flagg Street; thence turning and
running S 66°55'08" W 239.86' by the northerly side line of Flagg Street to the
point of beginning.
Together with rights contained in that Reciprocal Easement Agreement by and
between Clinton-Adams Corporation and Equity Industrial Limited Partnership V
dated December 13, 1999 and recorded with said Deeds, Book 22151, Page 186; as
affected by a First Amendment, dated July 12,2000, recorded with said Deeds,
Book 23317, Page 226.








--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(111 Adams Street, Clinton, Worcester County, Massachusetts)
Real property in the City of Clinton, County of Worcester, Commonwealth of
Massachusetts, described as follows:
Lot B-2 - Flagg Street, Clinton, MA:
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Worcester, Town of Clinton, situated on the northerly side of Flagg Street, and
is shown as Lot B-2 on "Plan of Land in Clinton/Lancaster, MA, dated August 21,
1998, by Engineering Design Consultants, Inc." recorded with the Worcester
County Registry of Deeds in Plan Book 750, Plan 10, more particularly bounded
and described as follows:
Beginning at a point on the northerly sideline of Flagg Street said point being
the most southerly corner of the lot; thence running N 22°44'34" E 198.04' to a
point of non-tangency; thence turning and running Northerly 532.43' by a curve
to the right having a radius of 5,795.00' to a point of non-tangency; thence
turning and running N 27°16'52” W 98.59' to a point; thence turning and running
N 80°08'48" E 92.96 to a point of non-tangency; thence turning and running
Southerly 774.61' by a curve to the left having a radius of 5,763.00' to a point
of non-tangency; thence turning and running S 66°53'50 W 114.70' by the
northerly sideline of Flagg Street to the point of beginning.
Lot A-2 -Parker Road. Lancaster/Clinton, MA:
A certain parcel of land located in the Commonwealth of Massachusetts, County of
Worcester, Towns of Clinton and Lancaster, situated on the southeasterly side of
Parker Road and is shown as Lot A-2 on "Plan of Land in Clinton/Lancaster, MA,
dated August 21, 1998, by Engineering Design Consultants, Inc.", recorded with
the Worcester County Registry of Deeds in Plan Book 750, Plan 10, more
particularly bounded and described as follows:
Beginning at a point on the southeasterly sideline of Parker Road, said point
being the most westerly corner of the lot; thence running N 64°25'42” E 81.20'
to a point; thence turning and running N 31°17'05" E 518.19' to a point; thence
turning and running N 41°56'24” E 157.77' to a point; thence turning and running
N 01°50'50" W 270.60' to a point, said last four courses being by the
southeasterly sideline of Parker Road; thence turning and running S 85°49'09" E
269.78' to a point; thence turning and running N 08°52'13" E 351.30' to a point;
thence turning and running N 71°52'05" E 181.50' to a point; thence turning and
running N 79°59'13 E 167.90' to a point; thence turning and running S 71°00'47"
E 372.33' to a point; thence turning and running S 12°08'20" W 700.00' to a
point; thence turning and running S 77°52'51” E 34.91' to a point; thence
turning and running S 1l°07'18" W 1,890.34' to a point; thence turning and
running N 78°53'25" W 12.15' to a point of non-tangency; thence turning and
running Southerly 137.46' by a curve to the left having a radius of 5,763.00' to
a point of non-tangency; thence turning and running S 80°08'48" W 92.96' to a
point; thence turning and running N 27°16'52" W 155.23' to a point; thence
turning and running N 79°49'39" W 150.00' to a point; thence turning and running
N 37°"00’21" W 232.56' to a point; thence turning and running N 56°19'39" E
152.07' to a point;


--------------------------------------------------------------------------------


thence turning and running N 39°44'06" W 78.79' to a point; thence turning and
running N 40°31'39" W 263.64' to a point; thence turning and running S 56°19'00"
W 273.45' to a point; thence turning and running S 74°13'29" W 297.11' to a
point; thence turning and running S 82°14'00" W 452.60' to a point; thence
turning and running N 59°03'39 W 82.12' to a point; thence turning and running N
70°11'37" E 282.83' to a point; thence turning and running N 59°01'45" E 207.99
to a point; thence turning and running N 53°28'31' E 265.85' to a point; thence
turning and running N 38°59'01" E 327.06' to a point; thence turning and running
N 40°49'11" E 365.42' to a point; thence turning and running N 35°46'25" E
172.03' to a point; thence turning and running N 89°06'59” W 570.70' to a point;
thence turning and running N 87°56'53" W 23.70' to a point; thence turning and
running N 27°32'37" E 59.80' to the point of beginning.
Together With rights contained in that certain Reciprocal Easement Agreement,
dated December 13, 1999, recorded in Book 221 51, Page 186, as amended by
instrument dated July 12 , 2000, recorded in Book 23317, Page 226.








--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(1111 Southampton Road, Westfield, Hampton County, Massachusetts)
Real property in the City of Westfield, County of Hampden, Commonwealth of
Massachusetts, described as follows:
The following is the description of a parcel of land in Westfield, Hampden
County, Massachusetts, and is more particularly bounded and described as
follows:
Beginning at a point at the northwesterly corner of said parcel, said point
being at the intersection of the easterly sideline of Southampton Road (Routes
10 & 202) and the southerly sideline of North Road (Route 202); Thence, running
S 76°00’” E, along the southerly sideline of said North Road (Route 202), a
distance of 795.25 feet to a point; Thence, running S 14°00'00” W, a distance of
480.68 feet to a point; Thence, running S 76°00'00" E, a distance of 1187.05
feet to a point; Thence, running S 04°45'00” W, a distance of 789.63 feet to a
point; Thence, running S 32°57'49" W, a distance of 572.97 feet to a point;
Thence, running S 15°01'45" W, along land now or formerly of Yellow Equipment &
Terminals, Inc., a distance of 296.20 feet to a point; Thence, running N
86°31’24" W, along land now or formerly of Digital Equipment Corporation, a
distance of 384.65 feet to a point; Thence, running S 03°28'36" W, along land
now or formerly of Digital Equipment Corporation, a distance of 508.59 feet to a
point on the northerly sideline of Falcon Drive; Thence, running N 75°02'18" W,
along the northerly sideline of said Falcon Drive, a distance of 952.96 feet to
a point, Thence, running N 14°57'42" E along the northerly sideline of Falcon
Drive, a distance of 10.00 feet to a point, Thence, running N 75°02'18" W, along
the northerly sideline of said Falcon Drive, a distance of 296.97 feet to a
point, Thence, running westerly and northerly, along a curve to the right,
having a radius of 40.00 feet, an arc length of 52.52 feet to a point; Thence,
running N 00°11'48" E, along the easterly sideline of Southampton Road, a
distance of 145.84 feet to a point; Thence, running N 04°57'38" E, a distance of
1559.08 feet to a point; Thence, running S 84°53'03" E, a distance of 45.83 feet
to a point; Thence, running N 05°05'57" E, a distance of 162.33 feet to a point;
Thence, running northerly, along a curve to the right, having a radius of
7525.00 feet, an arc length of 470.50 feet to a point; Thence, running N
08°41'53" E, a distance of 292.54 feet to the point of beginning.
The last six (6) courses being along the easterly sideline of said Southampton
Road (Routes 10 & 202).
Excepting from the above-described parcel so much of the land as was conveyed by
deed to Equity Westfield LLC dated November 19, 2008 recorded at Book 17554,
Page 424, conveying Parcel A2 shown on Plan Book 351, Plan 90.
Together with a 20 foot wide drainage easement as described in instruments
recorded in Book 3480, Page 28, Book 3466, Page 39 and shown in Plan Book 139 -
Pages 124-127.
Together with a 60 foot wide Right of Way granted by Grant of Easement for
Access and Egress dated April 2, 1996 and recorded in Book 9449, Page 24.


--------------------------------------------------------------------------------


Together with a 30 foot wide drainage easement granted by Reciprocal Grant of
Drainage Easements dated April 2, 1996 and recorded in Book 9449, Page 29.










--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(15 & 31 Independence Drive, Ayer, Middlesex County, Massachusetts)
Real property in the City of Ayer, County of Middlesex, Commonwealth of
Massachusetts, described as follows:
PARCEL I (Lot 10 on Plan 714 of 2000):
A certain parcel of land known as Lot 10, located in the Town of Ayer, County of
Middlesex, and the Commonwealth of Massachusetts. Beginning at a stone bound to
be set at the Southwest corner of said lot on the northerly sideline of
Independence Drive; Thence N 02°36'34” E, six hundred seventeen and fifty-four
hundredths of a foot (617.54') to an iron rod to be set; Thence N 24°44'31” E ,
three hundred forty-four and ninety-eight hundredths of a foot (344.98') to an
iron rod to be set; Thence N 02°36'38"E, one hundred eleven and seventy-one
hundredths of a foot (111.71') to an iron rod to be set; Thence N 25°07'44"E ,
one hundred seventy-two and twenty-five hundredths of a foot (172.25') to an
iron rod to be set; Thence N 34°16'13"E , two hundred twenty and thirty-eight
hundredths of a foot (220.38') to a stone bound to be set; Thence S 86°13'53"E ,
two hundred sixty and sixty four-hundredths of a foot (260.64') to an iron rod
to be set; Thence S 42°22'39"E , four hundred fifteen and eighty-eight
hundredths of a foot (415.88') to a stone bound to be set; Thence S 02°10'44"W ,
nine hundred sixty eight and twenty-nine hundredths of a foot (968.29') to a
stone bound to be set on the northerly sideline of Independence Drive; Thence N
86°24'42” W , five hundred fifty-eight and thirty-one hundredths of a foot
(558.31') to a stone bound to be set; Thence along a curve to the left with a
radius of four hundred ten and no hundredths of a foot (410.00'), a length of
three hundred twenty and forty- seven hundredths of a foot (320.47') to a stone
bound to be set; Thence S 48°48'13"W , twenty-five and sixty-seven hundredths of
a foot (25.67') to a stone bound to be set; Thence along a curve to the right
with a radius of three hundred fifty and no hundredths of a foot (350.00'), a
length of eight and twelve hundredths of a foot (8.12') to the point of
beginning. The last four courses being along the northerly sideline of
Independence Drive.
Said Parcel 10 containing 21.92 Acres and shown on a plan entitled "Ayer,
Massachusetts Level 1 Subdivision Lot 10 Independence Drive" prepared by Howe
Surveying Associates, Inc., dated April 19, 2000 recorded with the Middlesex
County (Southern District) Registry of Deeds as Plan 714 of 2000 in Book 31570,
Page 232 (the "Plan").
Together with the perpetual and non-exclusive right and easement to connect to
utility systems in public and private ways as such systems are now or may in the
future be located in Independence Drive or at such other locations as may be
reasonably agreed in accordance with the provisions set forth in a deed recorded
in Book 31570, Page 240, and together with the exclusive easement, until such
time as the lot adjacent to Lot 10 containing Building 213 requires stormwater
discharge, at which time the easement shall become non-exclusive, to construct,
use, repair and maintain a stormwater detention pond in the area shown as the
"Future Stormwater Detention Pond Area" on said Plan.
PARCEL II (Lot 9B on Plan 867 of 2005):


--------------------------------------------------------------------------------


A certain parcel of land located in the Devens Regional Enterprise Zone, in the
Town of Ayer, County of Middlesex, Commonwealth of Massachusetts, situated
northerly of Independence Drive, Devens, MA, and being shown as "Lot 9 6 on a
plan entitled "Level 1 Subdivision Lot #9B Independence Drive," prepared for
Massachusetts Development Finance Agency, prepared by Chas. H. Sells, Inc.,
dated 6/21/05 and recorded with the Middlesex South District County Registry of
Deeds as Plan No. 867 of 2005, as more particularly described as follows
according to said Plan:
Beginning at the southeasterly corner of the parcel herein described at a point
on the northerly sideline of Independence Drive at the land of The Government
Land Bank; thence N 87°15'42” W, eighty-one and 80/100 feet (81.80') along
Independence Drive to a stone bound with drill hole; thence Continuing along
Independence Drive N 76°29'12" W, two hundred and eighty and 73/100 feet
(280.73') to a stone bound with drill hole at the land of Equity Industrial
Limited Partnership-Devens; thence N 2°10'44' E, four hundred and twenty-nine
and 20/100 feet (429.20') along the land of Equity Industrial Limited
Partnership-Devens to a stone bound with drill hole and land of The Government
Land Bank; thence Along land of The Government Land Bank the following four
courses: S 87°49'16 E, five hundred and seventy-five and 96/100 feet (575.96')
to a point, S 2°18'54 W, fifty-four and 95/100 feet (54.95') to a point, S
11°31'07" W, two hundred and sixty-eight and 51/100 feet (268.31') to a point,
and S 48°50'56 W, two hundred and forty and 85/100 feet (240.85') to a point on
the northerly sideline of Independence Drive and the point of beginning.
The above-described parcel of land, "Lot 9B", containing 244,082 square feet or
5.60 acres, more or less, according to said Plan.
Together with the following appurtenant rights and easements as granted by the
Massachusetts Development Finance Agency in a Quitclaim Deed to Levco
Development Corp., recorded with the Middlesex South District County Registry of
Deeds in Book 45530, Page 90:
A.
Rights for Connections to Utility Systems in Private and Public Ways for the
purpose of providing utility services to Lot 9B, including, but not limited to,
water, sewer, gas, electric, cable television, telecommunication service and the
stormwater drainage system (collectively referred to as the "Utility Services"),
the perpetual and non-exclusive right and easement to connect to each of the
above-referenced services as said services are now or may in the future be
located in private or public ways, now or hereafter serving Lot 9B (the "Utility
Easements") in such locations as may be reasonably agreed upon by Massachusetts
Development Finance Agency and Levco Development Corp.

The rights granted above shall be subject to the compliance by the Massachusetts
Development Finance Agency with the lawful ordinances, rules and regulations
established by the Massachusetts Development Finance Agency and the Devens
Enterprise Commission (the "DEC") for utility connections and services. Levco
Development Corp. shall, in the utilization of the easement rights referenced
above, restore any areas disturbed in connection with any work undertaken in
relation to the easements to its condition prior to Levco Development Corp.'s
work.


--------------------------------------------------------------------------------


The appurtenant rights to Lot 9B noted above shall include a permanent and
non-exclusive easement and right of access over such easement areas necessary to
use, construct, maintain, repair and replace any improvements constructed within
such areas by Levco Development Corp., such rights to repair and replace any
improvements constructed within such areas shall be subject to the prior written
notice and approval of the Massachusetts Development Finance Agency, which
approval shall not be unreasonably withheld; however, no such notice or approval
shall be required in the event of an emergency.
B.    Rights to Use Private and Public Ways.
Said Lot 9B has the benefit of the right to pass and repass, in common with
others, on foot or by vehicle of any type and kind, over Independence Drive and
all other public roads and ways within the Devens Regional Enterprise Zone.










--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(480 Sprague Street, Dedham, Norfolk County, Massachusetts)
Real property in the City of Dedham, County of Norfolk, Commonwealth of
Massachusetts, described as follows:
A certain parcel of land in Dedham, Norfolk County, Massachusetts, bounded and
described as follows:
Beginning at a point on the northwesterly side of Sprague Street and the
Easterly corner of Lot 1, said point being 50.30' Southwesterly of a stone bound
at the Dedham/Boston city line; thence S 39°03' 23" W a distance of one hundred
sixty-two and thirty- three hundredths feet (162.33) to a point; the previous
course bounding on Sprague Street; thence N 51° 52' 13' W a distance of one
hundred thirty-two and seventy-eight hundredths feet (132.78) to a point; thence
S 38° 11' 15" W a distance of one hundred ninety and six hundredths feet
(190.06) to a point; thence S 51° 11' 13" E a distance of one hundred
twenty-nine and eighty-eight hundredths feet (129.88) to a point; the previous
three (3) courses bounding on land now or formerly C.K.C. Realty Trust; thence 5
39°03'33" W a distance of two hundred thirty seven and ninety-six hundredths
feet (237.96) to a point; of curvature; thence Southwesterly and curving to the
left along the arc of a curve having a radius of one thousand four hundred no
hundredths feet (1400.00) a length of two hundred three and sixty-two hundredths
feet (203.62) to a point; the previous two (2) courses bounding on Sprague
Street. N 70° 32' 5 0 W a distance of three hundred ninety and twenty-seven
hundredths feet (390.27) to a point; thence N 50°49' 05" W a distance of three
hundred sixty-nine and forty hundredths feet (369.40) to a point; thence N 39°
10' 55" E a distance of eight hundred forty-seven and seventy-seven hundredths
feet (847.77) to a point; thence N 50° 49' 05" W a distance of sixty-seven and
no hundredths feet (67.00) to a point; thence N 07° 01' 42" W a distance of
forty-nine and eighty-eight hundredths feet (49.88) to a point; the previous
five (5) courses bounding on land now or formerly Barden Realty Trust; thence N
82° 58' 18” E a distance of one hundred twenty and no hundredths feet (120.00)
to a point; thence S 47° 32' 30” E a distance of seven hundred forty one and
forty one hundredths feet (741.41) to the point of beginning; the previous two
(2) courses bounding on land now or formerly A. Shapiro-Boston, Inc.; thence
Included within and being a portion of the said premises herein before described
is a certain parcel, Lot 1A bounded and described as follows:
Beginning at a point on the northwesterly corner of land now or formerly C.K.C.
Realty Trust, to a point N 51° 52' 13" W, a distance of one hundred and thirty
two and seventy- eight hundredths feet (132.78) from the northwesterly side of
Sprague Street; thence S 38° 11' 15" W a distance of one hundred twenty and five
hundredths feet (120.05) to a point; thence N 51° 11' 13" W a distance of five
and twenty-nine hundredths feet (5.29) to a point; thence N 37°23' 47" E a
distance of one hundred twenty and no hundredths feet (120.00) to a point;
thence S 51° 62' 13" E a distance of six and ninety-five hundredths feet (6.95)
to the point of beginning.
The above described parcels of land are also more particularly shown as Lot 1
and Lot 1A on a plan of land entitled: "Plan of Land in Dedham, Massachusetts,"
Prepared for Lechmere, Inc., prepared by Vanasse Kangen Brustlin, Inc.,
Consulting Engineers and Planners, 101 Walnut


--------------------------------------------------------------------------------


Street, Watertown, Massachusetts dated October 23, 1989 and recorded with
Norfolk County Registry of Deeds as Plan No. 1038 of 1989 in Plan Book 387.








--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(625 University Ave, Norwood, Norfolk County, Massachusetts)


Real property in the City of Norwood, County of Norfolk, Commonwealth of
Massachusetts, described as follows:
That certain leasehold estate created pursuant a Lease by and between University
Manager, Inc. as Administrative Trustee of W/S Cardinal University MA-Trust, as
Landlord and Star Markets Co., Inc., as tenant. Notice of which is recorded in
Book 14062, Page 385 and filed as Document Number 852564; as assigned by
Assignment and Assumption Agreement between Star Markets Company, Inc. and
Equity Industrial Norwood Limited Partnership dated April 11, 2000 and recorded
in Book 14100, Page 177 and filed as Document Number 854024; as affected by a
Corrective Amendment to Assignment and Assumption Agreement, dated April 26,
2002, by Star Markets Company, Inc. to Equity Industrial Norwood Limited
Partnership, recorded in Book 16712, Page 57; as assigned by Assignment and
Assumption of Lease Agreement between Equity Industrial Norwood Limited
Partnership and Equity Industrial Norwood, LLC dated May 27,2004 and recorded in
Book 21133, Page 117 and filed as Document Number 1028594; as assigned by an
Assignment and Assumption of Ground Lease Agreement between Equity Industrial
Norwood LLC to National Industrial Portfolio Borrower, LLC, dated August 5, 2007
and recorded in Book 25084, Page361 and filed as Document No. 1135857 , over
that certain property described as follows:
PARCEL I:
Two (2) certain parcels of land situated in the Town of Norwood, Commonwealth of
Massachusetts, being the premises shown as Lot 2A (17,866 square feet) and Lot 2
(20 acres and 20,348 square feet) on a plan entitled "Plan of Land in Norwood,
Mass. Scale 1" = 100' dated March 9, 1968 Norwood Engineering Co., Inc., Civil
Engineers, Norwood, Mass. revised March 25, 1968" recorded with Norfolk County
Registry of Deeds as Plan No. 309 of 1968 in Book 224, said premises being more
particularly bounded and described as follows:
Lot 2A is more particularly bounded and described as follows:
Beginning at a point at the northwesterly corner of Lot 2, thence running a line
between Lot 2 and Lot 2A on a bearing of S 21°05' 52" W, a distance of 687.14
feet to a corner; thence turning and running on a bearing of N 68° 54' 02" W, a
distance of 26.00 feet to a corner; thence turning and running on a line between
Lot 2A and Lot 1 on a bearing of N 21° 05' 52" E, a distance of 687.14 feet to a
corner; thence turning and running on a line between Lot 24 and Lot "E" on a
bearing of S 68° 54' 05" E, a distance of 26.00 feet to the point of beginning.
Meaning and intending to describe Lot 2A containing 17,866 square feet, shown on
the plan first hereinabove mentioned.
Lot 2 is more particularly bounded and described as follows:
Beginning at a point on the Northerly sideline of University Avenue, said point
being 2,368.76


--------------------------------------------------------------------------------


feet from Canton Street as shown on said plan; thence continuing by the sideline
of University Avenue S 79° 05' 55" W, 366.17 feet to a point of curvature having
a radius of 970.00 feet; thence continuing by said radius a distance of 5.70
feet; thence turning and running N 39° 21' 47" E, a distance of 132.47 feet;
thence turning and running N 10° 54' 05" W 187.56 feet; thence turning N 68° 54'
02" W, a distance of 763.64 feet; thence turning and running N 21° 05' 52" E, a
distance of 687.14 feet by Lot 2A; thence turning and running S 68° 54' 05" E, a
distance of 1,207.20 feet by Lot “E”; thence running S 33° 32' 51" W, a distance
of 124.46 feet; thence running S 33° 17' 21" W, a distance of 568.44 feet;
thence running S 12° 17' 00” W, a distance of 68.25 feet to the northerly
sideline of University Avenue to the point and place of beginning.
Meaning and intending to describe Lot 2 containing 20 acres and 20,349 square
feet shown on the plan first hereinabove mentioned.
A portion of said Lot 2 in registered land, being Lot 214 as shown on Land Court
Plan No, 15269-1, filed with Certificate 82127.
There is included in the above conveyance the fee and soil of so much of
University Avenue to the centerline thereof as adjoins the premises.
PARCEL II:
A certain parcel of the land situated in the Town of Norwood, Commonwealth of
Massachusetts, being the premises shown as Lot #1 on a plan entitled "Plan of
land in Norwood, Massachusetts, Scale 1=100', dated May 7, 1973, Norwood
Engineering Co., Inc., Civil Engineers, Norwood, Mass.", recorded as Plan No. 25
of 1974 in Plan Book 241, said premises being more particularly bounded and
described as follows:
Southerly by University Avenue, 1,706 and 55/100 feet; as shown on said plan;
Westerly and Northwesterly by land now or formerly of Eugene Smith, et al, as
shown as said plan, 1,144 and 17/100 feet; Northerly by land now or formerly of
George D. Whitten, et al, 757 and 56/100 feet, as shown on said plan; Easterly
by land now or formerly of Woodnor Realty Corp., 687 and 14/100 feet, as shown
on said plan; Northerly by said land now or formerly of said Woodnor Realty
Corp., 466 feet, as shown on said plan; Easterly by Lot IA, as shown on said
plan, 420 and 81/100 feet; as shown on said plan.
PARCEL Ill:
A certain parcel of the land situated in the Town of Norwood, Commonwealth of
Massachusetts, being the premises shown as Lot IA on a plan entitled "Plan of
Land in Norwood, Massachusetts, Scale 1" = 100', dated May 7, 1973, Norwood
Engineering Co., Inc., Civil Engineers, Norwood, Mass.', recorded as Plan No. 25
of 1974 in Plan Book 241, said premises being more particularly bounded and
described as follows:
Beginning at a point on the northerly sideline of University Avenue, said point
being a concrete bound at the lot corner between Lot IA and land of Woodnor
Realty Corp. and being on a curve with a radius of 970.00 feet; thence running
along said curve a distance of 408.02 feet, thence


--------------------------------------------------------------------------------


turning and running N 21°05’58” E a distance of 420.81 feet, thence turning and
running S 68°54’02” E a distance of 523.64 feet, thence running S 10°54’05” E a
distance of 187.56 feet, thence turning and running S 39°21’47” W a distance of
132.47 feet to the point of beginning, and containing 3 acres and 11,027 sq. ft.
Excepting and excluding from the above-described parcels so much of the land as
taken under Order of Taking by Eminent Domain by the Town of Westwood, dated
July 14, 2008, recorded in Book 25937, Page 51 and filed as Document No.
1157583.
Together with the benefit of the following:
Rights set forth in a Track Easement filed as Document No. 281467 and recorded
in Book 4422, Page 154.
Rights set forth in a Track Easement filed as Document No. 281468 and recorded
in Book 4422, Page 156.






--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(100 Simplex Drive, Westminster, Worcester County, Massachusetts)
Real property in the City of Westminster, County of Worcester, Commonwealth of
Massachusetts, described as follows:
That certain parcel of land shown as Lot A on a plan entitled 'Plan of Land at
Digital Drive and Overlook Road in Westminster, MA, Prepared for: Goodrich
Westminster Limited Partnership, Choate Hall & Stewart, Exchange Place, Boston,
MA 02109", dated October 23, 2000, by Daylor Consulting Group, Inc., recorded in
Plan Book 414, Page 16 (the “2000 Plan”), being more particularly bounded and
described as follows:
Westerly by Lot B, as shown on the 2000 Plan, by two (2) bounds, measuring,
respectively, one thousand three hundred fifty-eight and 74/100 (1,358.74) feet,
and seventy-eight and 90/100 (78.90) feet; Southwesterly by Route 2, as shown on
the 2000 Plan, by five (5) bounds, measuring, respectively, thirty-four and
57/100 (34.57) feet, ten and 57/100 (10.57) feet, seventy-seven and 77/100
(77.77) feet, one hundred forty-six and 31/100 (146.31) feet, and one thousand
eight hundred seventy-eight and 44/100 (1,878.44) feet; Southeasterly and
southwesterly by land now or formerly of Allan A. and Elaine A. Waronen, as
shown on the 2000 Plan, by two (2) bounds, measuring, respectively, three
hundred fifty-four and 99/100 (354.99) feet, and five hundred seventy-two and
06/100 (572.06) feet; Southeasterly by land of owners unknown, by two (2)
bounds, measuring, respectively, as shown on the 2000 Plan, one hundred seventy
and 80/100 (170.80) feet, and one hundred thirty and 49/100 (130.49) feet;
Northeasterly by land of owners unknown, and land now or formerly of David L.
Freda and Lisa C. Carbone, and land now or formerly of Sandra M. Normandjn, and
land now or formerly of Margaret M. Skinner, as Trustee of the Barksdale Realty
Trust, as shown on the Plan, six hundred eighty-four and 51/100 (684.51) feet;
Southeasterly by land now or formerly of Margaret M. Skinner, as Trustee of the
Barksdale Realty Trust, as shown on the 2000 Plan, one hundred twenty and 59/100
(120.59) feet; Southeasterly by land now or formerly of Margaret M. Skinner, as
Trustee of the Barksdale Realty Trust, and also by land of owners unknown, as
shown on the 2000 Plan, three hundred seventy-four and 39/100 (374.39) feet; and
Northeasterly again by Simplex Drive, as shown on the 2000 Plan, by seven (7)
bounds, measuring, respectively, one thousand six hundred forty-one and 58/100
(1,641.58) feet, fifty and 71/100 (50.71) feet, two hundred forty-eight and
91/100 (248.91) feet, forty and 49/100 (40.49) feet, five hundred ninety-five
and 53/100 (595.53) feet, two hundred nine and 59/100 (209.59) feet, and one
hundred seventy-seven and 48/100 (177.48) feet.
Containing, according to the 2000 Plan, 3,257,788 s.f. (74.79 acres).
Lot F:
That certain parcel of land shown as Lot F on a plan entitled "Plan of Land at
Digital Drive and Overlook Road in Westminster, MA, Prepared for: Goodrich
Westminster Limited Partnership, Choate Hall & Stewart, Exchange Place, Boston,
MA 02109", dated October 23, 2000, by Daylor Consulting Group, Inc., recorded In
Plan Book 414, Page 16, being more particularly bounded and described as
follows:


--------------------------------------------------------------------------------


Northeasterly by Overlook Road, as shown on the 2000 Plan, by sixteen (16)
bounds, measuring, respectively, forty-six and 21/100 (46.21) feet, one hundred
twenty-six and 00/100 (126.00) feet, one hundred eleven and 20/100 (111.20)
feet, one hundred thirty and 30/100 (130.30) feet, seventy-three and 54/100
(73.54) feet, sixty-five and 51/100 (65.51) feet, nineteen and 18/100 (19.18)
feet, thirty-six and 61/100 (36.61) feet, forty-two and 49/100 (42.49) feet,
forty-six and 70/100 (46.70) feet, forty-three and 23/100 (43.23), fifty five
and 74/100 (55.74) feet, forty-eight and 57/100 (48.57) feet, eighty-nine and
85/100 (89.85) feet., fifty-eight and 18/100 (58.18) feet, and twenty-four and
38/100 (24.38) feet; Northwesterly by land of owners unknown, as shown on the
2000 Plan, by two (2) bounds, measuring, respectively, one hundred thirty-five
and 40/100 (135.40) feet and three hundred twenty-eight and 85/100 (328.85)
feet; Northerly by and along that certain zoning district boundary line dividing
Zone RI and Zone II, by land of owners unknown, as shown on the 2000 Plan, by
eleven (11) bounds, measuring, respectively, one hundred thirty-five and 11/100
(135.11) feet, one hundred fifteen and 09/100 (115.09), two and 73/100 (2.73)
feet, two hundred eighty-three and 73/100 (283.73) feet, two hundred seventy and
62/100 (270.62) feet, two hundred seventy and 60/100 (270.60) feet, five hundred
eighty-seven and 87/100 (587.87) feet, two hundred seventy nine and 27/100
(279.27) feet, one hundred two and 56/100 (102.56) feet, forty-seven and 09/100
(47.09) feet, and seventy-eight and 25/100 (78.25) feet; Northwesterly by Lot D,
as shown on the 2000 Plan, by two (2) bounds, measuring, respectively, two
hundred fourteen and 80/100 (214.80) feet and one hundred three and 94/100
(103.94) feet; and Southerly by Simplex Drive, by nine (9) bounds, measuring,
respectively, two hundred seventy-one and 79/100 (271.79) feet, one hundred
seventy-eight and 54/100 (178.54) feet, five hundred ninety-five and 53/100
(595.53) feet, thirty-four and 49/100 (34.49) feet, two hundred forty-eight and
91/100 (248.91) feet, fifty-nine and 53/100 (59.53) feet, one thousand six
hundred twenty-one and 41/100 (1,621.41) feet, forty-two and 43/100 (42.43)
feet, and fifty-eight and 62/100 (58.62).
Containing, according to the 2000 Plan, 878,218 s.f. (20.16 acres).
Together with rights contained in that certain Easement Agreement made by and
among Arrowsmith Limited Partnership, Goodrich Westminster Limited Partnership,
Equity Industrial Westminster LLC, South Shore Development Associates LLC and
Equity Industrial Simplex Drive LLC dated as of September 27, 2005 and recorded
September 30, 2005 with the Worcester North Registry of Deeds in Book 5876, Page
42.
Subject to and with the benefit of the terms and provisions of limited access
highway in actions and slope easements taken by The Commonwealth of
Massachusetts and recorded with the Worcester North Registry of Deeds in Book
861, Page 40.


 


--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(151 Suffolk Lane, Gardiner, Worcester County, Massachusetts)
Real property in the City of Gardner, County of Worcester, Commonwealth of
Massachusetts, described as follows:
Beginning at the most northerly corner thereof at a 3/4 inch iron pipe set flush
in the bituminous sidewalk in the southwesterly line of Suffolk Lane at a corner
of land of the Gardner Redevelopment Authority, said point being located
1,566.66 feet along the line of Suffolk Lane from the easterly line of Pearl
Street, Route #101; Thence: Easterly by a curve to the right, having a radius of
515.00 feet, an arc length of 147.85 feet to a 3/4 inch iron pipe set flush with
the ground at other land of the Gardner Redevelopment Authority; Thence: South
25°30'41” W, 20.00 feet to a drill hole set in a reinforced concrete flared end
drainage pipe section; Thence: South 26°37'17" E, 615.63 feet to a point of
reverse curvature in the northerly line of Zub Lane, the preceding two courses
being by said Redevelopment Authority Land; Thence: Westerly by a curve to the
left, having a radius of 1,145.00 feet, an arc length of 594.25 feet to a corner
of other land of the aforementioned Redevelopment Authority; Thence: North
17°05'47" West, 394.13 feet to a point; Thence: North 32°23'40" East by said
Gardner Redevelopment Authority land 496.59 feet to the southwesterly line of
Suffolk Lane and the point of beginning.
Together with a "Cross Easement" 10 feet by 10 feet in the area shown as
"Detention Area" and an easement for the purposes of extending service water
sewer drainage pipes into that area designated "Detention Area" as set forth in
a Deed from The Gardner Redevelopment Authority m Centex-Kirco Industrial Summit
I, LLC dated March 1, 1999 and recorded with the Worcester County Registry of
Deeds in Book 21136, Page 198 and as shown on plan recorded with said Deeds in
Plan Book 738, Page 93.








--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(1040 Sheridan Street, Chicopee, Hamden County, Massachusetts)
Real property in the City of Chicopee, County of Hampden, Commonwealth of
Massachusetts, described as follows:
A parcel of land situated on Sheridan Street and Padgette Street in Westover
Industrial Airpark in Chicopee, Hampden County, Massachusetts, being shown as
Parcel S-06 on a certain plan entitled "Plan of Land in Chicopee, Massachusetts,
prepared for Art Realty Co.," Drawing No. CP31, dated June 20, 1983, which plan
is recorded at Plan Book 212, Page 104, said parcel being more particularly
bounded and described as follows:
Beginning at a bound located on the easterly streetline of Padgette Street at
the southwesterly corner of the parcel herein described, said bound also being N
77° 33' 57" E, a distance of fifty- two and 01/100 (52.01) feet from a point
known as R-2; Thence running N 45° 01' 26" W, along the easterly streetline of
Padgette Street a distance of three hundred eight and 39/100 (308.39) feet to a
bound at the point of curvature of a curve to the right having a radius of nine
hundred seventy-five (975.00) feet; Thence running northwesterly along Padgette
Street and along said curve for a distance of two hundred thirty six and 58/100
(236.58) feet to a bound, said bound being located at the point of tangency of
the aforesaid curves; Thence running N 31° 07' 17" W along the easterly
streetline of Padgette Street, a distance of sixteen and 12/100 (16.12) feet to
the point of curvature of a curve to the right having a radius of thirty (30.00)
feet; Thence running northerly and easterly along Padgette Street and Sheridan
Street and along said curve for a distance of forty-eight and 66/100 (48.66)
feet to a bound, said bound being located at a point of compound curvature and
also being the intersection of the easterly streetline of Padgette Street and
the southerly streetline of Sheridan Street; Thence running northeasterly along
said southerly streetline of Sheridan Street and along a curve to the right
having a radius of nine hundred seventy-five (975.00) feet a distance of two
hundred forty-nine and 10/100 (249.10) feet to a bound; said bound being located
at the point of tangency of the aforesaid curve; Thence running N 76° 27 33" E
along the southerly streetline of Sheridan Street a distance of two hundred
thirty-six and 77/100 (236.77) feet to a bound located at the point of curvature
of a curve to the left having a radius of one thousand twenty-five (1025.00)
feet; Thence running northeasterly along said curve for a distance of one
hundred eighty-eight and 62/100 (188.62) feet to a gun barrel; Thence running S
24° 05' 03' E along land now or formerly of Westover Metropolitan Development
Corporation, a distance of three hundred forty-two and 14/100 (342.14) feet to a
gun barrel; Thence running S 44° 58' 3 4 W along other land now or formerly of
Westover Metropolitan Development Corporation, a distance of four hundred
seventy (470.00) feet to a gun barrel; Thence running S 77° 33' 57" W along land
now or formerly of the United States of America, a distance of eighty-nine and
64/100 (89.64) feet to a bound, said bound being the point of beginning.
Containing 7.017 acres more or less according to said plan.




--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(1045 Sheridan Street, Chicopee, Hamden County, Massachusetts)
Real property in the City of Chicopee, County of Hampden, Commonwealth of
Massachusetts, described as follows:
A certain parcel of land situated on Sheridan Street and Padgette Street, in
Westover Industrial Air Park in Chicopee, Hampden County, Massachusetts, being
bounded and described as shown on a certain plan entitled "Plan of Land in
Chicopee, Massachusetts, Prepared for S.S. Pierce Co.," drawn by W.D. Pharmer,
dated October 4, 1978, recorded in Book of Plans 186, at Page 98-99, being
further bounded and described as shown on said plan as follows:
Beginning at a concrete bound on the northerly side of Sheridan Street at the
intersection of Sheridan Street and Padgette Street said bound having the
coordinates N” 7,308.316, E: 30,145.740 as established by the New York
Corporation of Engineers in the 1975 Westover Air Force Base Survey, thence
running along a curve concave to the Northeast with a radius of thirty (30) feet
a distance of forty-five and 74/100 (45.74) feet to a concrete bound; thence
running N 31°07'17" W along the easterly side of Padgette Street, a distance of
twenty and 49/100 (20.49) feet to a concrete bound; thence by a curve concave to
the Southwest with a radius of five hundred five (505) feet, a distance of three
hundred four and 36/100 (304.36) feet to a concrete bound; thence running N
65°39'12” W, a distance of one hundred one and 96/100 (101.96) feet to a
concrete bound; thence by a curve concave to the Northeast with a radius of one
hundred thirty-five (135) feet, a distance of sixty-eight and 18/100 (68.18)
feet to a concrete bound; thence running N 57°41’50” E, a distance of two
hundred twenty-six and 94/100 (226.94) feet to a point; thence running N
73°36'14' E, a distance of one hundred fifteen and 40/100 (115.40) feet to a
point; thence running N 89°30'29 E, a distance of five hundred fifty-seven and
30/100 (557.30) feet to a point; thence running N 55°54’01" E, a distance of one
hundred thirty six and 00/100 (136.00) feet to a point; thence running S
29°09'52" E, a distance of three hundred forty-five and 82/100 (345.82) feet to
a point at the northerly side of Sheridan Street; thence by a curve concave to
the North with a radius of nine hundred seventy-five (975) feet, a distance of
two hundred sixty and 00/100 (260.00) feet to a concrete bound; thence running S
76°27'93" W, a distance of two hundred thirty-six and 77/100 (236.77) feet to a
concrete bound; thence running by a curve concave to the South with a radius of
one thousand twenty-five (1,025) feet, a distance of two hundred sixty-seven and
36/100 (267.36) feet to a concrete bound at the point of beginning.
Together with the right to use Padgette Street and Sheridan Street for all
purposes for which public streets are commonly used in common with those
lawfully entitled.




--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(50 Independence Drive, Ayer, Middlesex County, Massachusetts)
Real property in the City of Ayer, County of Middlesex, Commonwealth of
Massachusetts, described as follows:
A certain parcel of land, located in the Town of Ayer, County of Middlesex, and
the Commonwealth of Massachusetts, shown as "Lot 170A on a plan entitled "Level
I Subdivision Lot 170A Independence Drive," drawn by Howe Surveying Associates,
Inc., dated May 17, 2000 and recorded with the Middlesex South District County
Registry of Deeds as Plan No. 715 of 2000 in Plan Book 31571, Page 23, described
as follows on said Plan:
Beginning at a stone bound on the Northeast corner of said lot along the land
now or formerly of the Government Land Bank. Thence S 10°32'46" W, eight hundred
fifty-seven and eighty-one hundredths of a foot (857.81') along the land now or
formerly of the Government Land Bank to a stone bound at the land now or
formerly of Campanelli
Devens 1 LLC; Thence N 74°32’52" W, six hundred eighty-two and fifty-two
hundredths of a foot (682.52) to a stake and tack; Thence N 09°59'22" E, one
hundred seventy-six and fourteen hundredths of a foot (176.14') to a stone bound
at the land now or formerly of the Federal Bureau of Prisons. The last two
courses being along the land now or formerly of Campanelli Devens 1 LLC; Thence
N 08°22'56" E, two hundred one and twenty-five hundredths of a foot (201.25') to
a stone bound; Thence N 03°29'25 W, ninety and nineteen hundredths of a foot
(90.19') to a stone bound; Thence N 87°15'42” W, forty and forty-seven
hundredths of a foot (40.47') to a stone bound on the sideline of Independence
Drive. The last three courses being along the land now or formerly of the
Federal Bureau of Prisons; Thence N 11°31'07” E, sixty-eight and fifty-nine
hundredths of a foot (68.59') to a survey nail; Thence along a curve to the left
with a radius of eighty and no hundredths of a foot (80.00'), a length of fifty
four and thirty-eight hundredths of a foot (54.38') to a stake and tack at the
land now or formerly of the Government Land Bank. The last two courses being
along the easterly sideline of Independence Drive; Thence S 78°28'53 E,
fifty-seven and seventy-eight hundredths of a foot (57.78') to a stake and tack;
Thence N 11°31'07" E, three hundred seventy-two and ninety-three hundredths of a
foot (372.93') to a stake and tack; Thence S 75°18'56" E, five hundred four and
eighty-two hundredths of a foot (504.82) to an iron rod; Thence S 49°36'45” E,
two hundred twenty-nine and ninety-five hundredths of a foot (229.95') to the
point of beginning. The last four courses being along the land now or formerly
of the Government Land Bank.
Together with certain appurtenant easements set forth in the following deeds:
a.
Deed recorded in Book 26317, Page 3 (Middlesex South Registry of Deeds), also
recorded with the Worcester Registry of Deeds at Book 20441, Page 10;

b.
Deed recorded in Book 26832, Page 516, (Middlesex South Registry of Deeds)





--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(57-59 Daniel Webster Highway, Merrimack, Hillsborough County, New Hampshire)
Two certain tracts or parcels of land with the buildings and improvements
located thereon situated on the easterly side of Daniel Webster Highway in
Merrimack, Hillsborough County, New Hampshire, shown as Lot 2E-6 and Lot 2E-6-1
on a plan entitled “ALTA/ACSM Land Title Survey - Urban (Lots 6 & 6-1, Map 2E)
Daniel Webster Highway Merrimack, New Hampshire Prepared For/Record Owner:
Nashua Corporation," dated December 17, 2001 and revised through February 28,
2002, prepared by HSI Hayner/Swanson, Inc., said plan being recorded in the
Hillsborough County Registry of Deeds as Plan No. 31627, and said lots being
more particularly described as follows:
Lot 2E-6
Beginning at a point on the easterly side of Daniel Webster Highway, said point
being a southwesterly corner of Lot 2E-6 at the northerly boundary of Lot
2E-6-2, land of OCC Properties, LLC; Thence Northerly along a curve to the right
having a radius of 22,798.31 feet, a delta angle of 00° 12' 29", and an arc
distance of 82.83 feet by said highway to a point at Lot 2E-6-1; Thence N 88°
00' 00" E, a distance of 175.99 feet by said Lot 2E-6-1 to a point; Thence
easterly along a curve to the left having a radius of 75.00 feet, a delta angle
of 7° 56' 54", and an arc distance of 10.40 feet by said Lot 2E-6-1 to a point;
Thence N 19° 20' 57" W, a distance of 564.70 feet by said Lot 2E-6-1 to a point;
Thence N 70° 39' 03" E, a distance of 20.00 feet by said Lot 2E-6-1 to a point;
Thence N 19° 20' 57" W, a distance of 100.00 feet by said Lot 2E-6-1 to a point;
Thence S 70° 39' 03" W, a distance of 20.00 feet by said Lot 2E-6-1 to a point;
Thence N l9° 20' 57" W, a distance of 405.66 feet by said Lot 2E-6-1 to a point;
Thence N 70° 39' 03" E, a distance of 66.00 feet by said Lot 2E-6-1 to a point;
Thence N 19° 20' 57" W, a distance of 181.12 feet by said Lot 2E-6-1 to a point;
Thence N 69° 26' 55" E, a distance of 59.05 feet by said land of Michael Michael
Michelle Group, LLC to a point; Thence N 20° 18' 25" W, a distance of 134.37
feet by said land of Michael Michael Michelle Group, LLC to a point; Thence N
88° 30' 46" W, a distance of 58.27 feet by said land of Michael Michael Michelle
Group, LLC to a point; Thence northwesterly and southwesterly along a curve to
the left having a radius of 382.64 feet, a delta angle of 14° 48' 15", and an
arc distance of 98.87 feet by said land of Michael Michael Michelle Group, LLC
to a point; Thence S 76° 41' 00" W, a distance of 241.49 feet by said land of
Michael Michael Michelle Group, LLC to a point on said easterly sideline of
Daniel Webster Highway; Thence N l9° 19' 31" W, a distance of 40.22 feet by said
highway to a point at land of Roland I, and Annette D. Michaud; Thence N 76° 41'
00" E, a distance of 300.61 feet by said land of Michaud to a point; Thence S
88° 30' 46" E, a distance of 97.18 feet by said land of Michaud to a point;
Thence N 20° 18' 25" W, a distance of 436.72 feet by said land of Michaud, land
of Promised Land Real Estate, LLC and Land of First Class Limousine, Inc, to a
point at land of Sam A. Tamposi et al; Thence N 73° 50' 54" E, a distance of
283.20 feet by said land of Tamposi to a point; Thence N 74° 23' 06" E, a
distance of 223.27 feet by said land of Tamposi to point; Thence N 69° 33' 47"
E, a distance of 78.28 feet by said land of Tamposi to a point; Thence N 73° 44'
12" E, a distance of 41.37 feet by said land of Tamposi to a point; Thence N 77°
21' 56" E, a distance of 74.89 feet by said land of Tamposi to a point; Thence S
38° 24' 47" E, a distance of 31.60 feet by said iand of Tamposi to a point;
Thence S 27° 49' 57" E, a distance of 51.80 feet by said land of Tamposi to a
point; Thence S


--------------------------------------------------------------------------------


64° 44' 11" E, a distance of 20.82 feet by said land of Tamposi to a point;
Thence S 42° 18' 10" E, a distance of 41.59 feet by said land of Tamposi to a
point; Thence S 36° 42' 37" E, a distance of 29.92 feet by said land of Tamposi
to a point; Thence S 38° 32' 48" E, a distance of 138.64 feet by said land of
Tamposi and land of Boston and Maine Corporation to a point; Thence
southeasterly along a curve to the left having a radius of 5762.65 feet, a delta
angle of 06° 39' 25", and an arc distance of 669.53 feet by land of said
corporation to a point; Thence N 77° 21' 33" E, a distance of 4.12 feet by land
of said corporation to a point; Thence southeasterly along a curve to the left
having a radius of 5758.53 feet, a delta angle of 05° 46' 20", and an arc
distance of 580.13 feet by land of said corporation to a point; Thence S 18°
32'01" E, a distance of 821.17 feet by land of said corporation to a point at
land of Merrimack 1994 Realty Trust; Thence S 77° 26' 19" W, a distance of
475.54 feet by said land of Merrimack 1994 Realty Trust to a point; Thence S 69°
44' 15" W, a distance of 150.00 feet by said land of Merrimack 1994 Realty Trust
to a point at land of OCC Properties, LLC; Thence N 20° 15' 45" W, a distance of
240.41 feet by said land of OCC Properties, LLC to a point; Thence N 27° 30' 00"
W, a distance of 134.35 feet by said land of OCC Properties, LLC to a point;
Thence S 88° 00' 00" W, a distance of 269.35 feet by said land of OCC
Properties, LLC to a point; Thence S 54° 20' 13" W, a distance of 33.86 feet by
said land of OCC Properties, LLC to the point of beginning.
Containing 40.784 acres of land, more or less.
Lot 2E-6-1
Beginning at a point on the easterly side of Daniel Webster Highway, said point
being a southwesterly corner of the property herein described at the Lot 2E-6;
Thence northerly along a curve to the right having a radius of 22,798.31 feet, a
delta angle of 00° 02' 31", and an arc distance of 16.64 feet by said highway to
a point; Thence S 70° 07' 36" W, a distance of 89.00 feet by said highway to a
point; Thence northerly along a curve to the right having a radius of 22,887.31
feet a delta angle of 00° 32' 53", and an arc distance of 218.88 feet by said
highway to a point; Thence N 19° 19'31" W, a distance of 740.82 feet by said
highway to a point; Thence N 36° 04' 57" E, a distance of 35.23 feet by said
highway to a point; Thence N 19° 19' 31" W, a distance of 70.00 feet by said
highway to a point; Thence N 49° 26' 20" W, a distance of 57.80 feet by said
highway to a point; Thence N l9° 19' 31" W, a distance of 74.06 feet by said
highway to appoint at land of Michael Michael Michelle Group, LLC; Thence N 69°
26' 55" E, a distance of 333.88 feet by said land of Michael Michael Michelle
Group, LLC to a point at Lot 2E-6; Thence S l9° 20' 57" E, a distance of 181.12
feet by said Lot 2E-6 to a point; Thence S 70° 39' 03" W, a distance of 66.00
feet to said Lot 2E-6 to a point; Thence S l9° 20' 57" E, a distance of 405.66
feet by said Lot 2E-6 to a point; Thence N 70° 39' 03" E, a distance of 20.00
feet by said Lot 2E-6 to a point; Thence S 19° 20' 57" E, a distance of 100.00
feet by said Lot 2E-6 to a point; Thence S 70° 39' 03" W, a distance of 20.00
feet by said Lot 2E-6 to a point; Thence S 19° 20' 57" E, a distance of 564.70
feet by said Lot 2E-6 to a point; Thence westerly along a curve to the right
having a radius of 75.00 feet, a delta angle of 7° 56' 54", and an arc distance
of 10.40 feet by said Lot 2E-6 to a point; Thence S 88° 00'00" W, a; distance of
175.99 feet by said Lot 2E-6 to the point of beginning.
Containing 7.665 acres of land, more or less.


--------------------------------------------------------------------------------


Together with the benefit of the non-exclusive rights and easements more
particularly set forth in Declaration of Covenants, Easements, Conditions and
Reservations With Respect to Property Owned by Nashua Corporation dated May 25,
1995, recorded in the Hillsborough County Registry of Deeds at Book 5634, Page
1189; as affected by Amendment and Partial Release of Declaration of Covenants,
Easements, Conditions and Reservations With Respect to Property Owned by Nashua
Corporation dated July 27, 2001, recorded in said Registry at Book 6462, Page
212.






--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(1200 State Fair Boulevard, Geddes, Onandaga County, New York)
Parcel I (Section 19 Block 2 Lots 7,8.1 & 11):
ALL that tract or parcel of land, situate in the Town of Geddes, County of
Onondaga and State of New York, being part of Farm Lot 10 in said town, being
part of Onondaga Salt Springs Reservation, and being more specifically described
as follows:
BEGINNING at a point in the westerly line of lands of the former D.L. & W.
Railroad (now Conrail) at the intersection of said westerly line with northerly
line of a parcel of land conveyed to Niagara Mohawk Power Corporation and
recorded in Book of Deeds 556 at Page 501 in the Onondaga County Clerk's Office;
RUNNING THENCE South 58 degrees 1 l minutes 14 seconds West, a distance of
600.90 feet along the northerly line of said parcel conveyed to Niagara Mohawk
Power Corporation to a point in the easterly line of a parcel appropriated by
the State of New York and shown on Map 210 as Parcel 293 (1983 Appropriation);
THENCE North 60 degrees 30 minutes 10 seconds West, a distance of 98.49 feet
along the easterly line of said appropriation to an angle point; THENCE North 53
degrees 29 minutes 26 West, a distance of 115.09 feet along the easterly line of
said appropriation to an angle point; THENCE North 64 degrees 46 minutes 46
seconds West, a distance of 116.00 feet along the easterly line of said
appropriation to a point in the easterly line of another appropriation by the
State of New York and shown on Map 1 22 as Parcel 164; THENCE North 48 degrees
05 minutes 22 seconds West, a distance of 267.24 feet along the easterly line of
said Parcel 164 and along the easterly line of another parcel of land
appropriated by the State of New York and shown on Map 7-C as Parcel 300 to the
northeasterly corner of said Parcel 300 (said northeasterly corner being the
southeasterly corner of a parcel of land conveyed by the State of New York to
Penn Traffic Company and shown on Map 9-C as Parcel 303 and recorded in Book of
Deeds 3978 at Page 97 in the Onondaga County Clerk's Office); THENCE South 29
degrees 56 minutes 25 seconds West, a distance of 74.00 feet along the southerly
line of said Parcel 303 to the southwesterly corner thereof; THENCE on the
following five (5) courses and distances along the westerly line of said Parcel
303:
1.
North 59 degrees 57 minutes 38 seconds West, a distance of 299.69 feet to an
angle point;

2.
North 55 degrees 17 minutes 26 seconds West, a distance of 125.44 feet to an
angle point;

3.
North 49 degrees 32 minutes 19 seconds West, a distance of 146.74 feet to an
angle point;

4.
North 41 degrees 42 minutes 20 seconds West, a distance of 54.33 feet to an
angle point; and

5.
North 19 degrees 35 minutes 08 seconds West, a distance of 23.00 feet to the
northwesterly corner of said Parcel 303;

THENCE North 32 degrees 27 minutes 40 seconds East, a distance of 181.97 feet
along the northerly line of said Parcel 303 to an angle point; THENCE North 59
degrees 02 minutes 52 seconds East, a distance of 34.13 feet along the northerly
line of said Parcel 303 to the northeasterly corner thereof; THENCE South 40
degrees 17 minutes 18 seconds East, a distance of 43.00 feet along the easterly
line of said Parcel 303 to a point in the southerly line of Walters Road, as
widened by appropriations by the State of New York; THENCE North 56 degrees 07
minutes 19 seconds East, a distance of 190.53 feet along the southerly line of
Walters Road, as widened, to an angle point; THENCE North 58 degrees 16 minutes
02 seconds East, a distance of 322.34 feet along the southerly line of Walters
Road, as


--------------------------------------------------------------------------------


widened, to a point in the westerly line of lands of the former D. L. & W
Railroad, now Conrail; THENCE South 51 degrees 45 minutes 41 seconds East, a
distance of 1,223.00 feet along the westerly line of said railroad to the point
of BEGINNING.
Parcel II (Section 19 Block 2 Lot 2.2):
ALL that tract or parcel of land, situate in the Town of Geddes, County of
Onondaga and State of New York, being part of Subdivision No. 2 on the east half
of Farm Lot No. 10 of the Onondaga Salt Springs Reservation, bounded as follows,
viz:
BEGINNING at a point on the southwesterly sideline of Van Vleck Road, such point
where said southwesterly sideline is intersected by the northeasterly sideline
of the strip of land now or formerly of the Erie Lackawanna Railroad Co.;
RUNNING THENCE along the boundary of said land now or formerly of the Erie
Lackawanna Railroad Co., North 51 degrees 45 minutes 4 1 seconds West, a
distance of 255.10 feet to a point; THENCE North 58 degrees 03 minutes 20
seconds East, a distance of 86.48 feet to a point in the southwesterly line of
Van Vleck Road: THENCE South 31 degrees 56 minutes 40 seconds East along the
southwesterly line of Van Vleck Road, a distance of 240.00 feet to the point and
place of BEGINNING.
Parcel III (Section 17 Block 1 Lot 7.1):
ALL that tract or parcel of land, situate in the Town of Geddes, County of
Onondaga, State of New York, being part of Farm Lot 7 of Town of Geddes, bounded
on the south by Walters Road, on the east by the lands of the Delaware,
Lackawanna Railroad and on the west and north by the lands of the State of New
York, which lands are particularly bounded and described as follows:
BEGINNING at the intersection of the southerly line of the New York State
Thruway, known as Interstate Route 90, and the easterly line of a parcel of land
appropriated by the People of the State of New York for the widening of Route
No. 48, State Highway No. 8496, shown as Parcel No. 20 on Map No. 19 filed in
the Onondaga County Clerk's Office on June 19, 1961 in the Book of Deeds 2047 at
Page 136, etc; RUNNING THENCE from the above mentioned point of beginning, North
77 degrees 37 minutes 19 seconds East along the southerly line of the New York
State Thruway, a distance of 1,046.96 feet to the westerly line of the D.L. and
W. Railroad: THENCE South 51 degrees 45 minutes 41 seconds East along the
westerly line of lands of D.L. & W. Railroad, a distance of 348.37 feet to the
northerly line of lands appropriated by the State of New York and shown as
Parcel No. 170 on Map No. 127, filed in the Onondaga County Clerk's Office on
June 19, 1961 in Book of Deeds 2047 at Page 125, etc.; THENCE South 60 degrees
33 minutes 52 seconds West along the northerly line of said last mentioned
appropriation, a distance of 470.1 1 feet to an angle point; THENCE North 83
degrees 23 minutes 44 seconds West along the northerly line of said last
mentioned appropriation, a distance of 57.01 feet to an angle point; THENCE
North 67 degrees 40 minutes 22 seconds West along the northerly line of a parcel
of land appropriated by the State of New York and shown as Parcel No. 169 on Map
No. 127, filed in the Onondaga County Clerk's Office on June 19, 1961 in Book of
Deeds 2047 at Page 125, etc., a distance of 168.71 feet to an angle point;
THENCE South 79 degrees 18 minutes 30 seconds West along the northerly line of
said last above-mentioned


--------------------------------------------------------------------------------


appropriation, a distance of 240.21 feet to the northwesterly corner of said
last above-mentioned appropriation (said corner being located on the easterly
line of a parcel of land owned by the State of New York and recorded in Book of
Deeds 1744 at Page 140, etc. in the Onondaga County Clerk's Office on April 13,
1955); THENCE North 42 degrees 36 minutes 32 seconds West along the easterly
line of the lands of the State of New York, a distance of 72.64 feet to an angle
point; THENCE South 60 degrees 04 minutes 10 second West along the northerly
line of lands of the State of New York, a distance of 12 1.42 feet to the
southeasterly comer of a parcel of land appropriated by the State of New York
and shown as Parcel No .20 on Map No 19, filed in the Onondaga County Clerk's
Office on June 19, 1961 in Book of Deeds 2047 at Page 136, etc.; THENCE North 54
degrees 22 minutes 46 seconds West along the easterly line of the last
above-mentioned appropriation, a distance of 349.00 feet to the southerly line
of lands of the New York State Thruway, the point and place of BEGINNING.
EXCEPTING THEREFROM so much of the above described premises that was taken by
The People of the State of New York by appropriation proceeding for project
entitled "Route 48 Interchange and Connection F.A.I. 570, County of Onondaga,
Town of Geddes" and shown as Parcel Nos. 195 and 196 on Map No. 144, for which a
Notice of Appropriation dated October 29, 1970 was recorded on October 29, 1970
in Liber 2439 of Deeds, Page 34 and rerecorded with the Affidavits of Personal
Service on December 18, 1970 in Liber 2442 of Deeds, Page 289.
Together with all right, title and interest of, in and to any streets and roads
abutting the above described premises, to the center line thereof.










--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(133 Jackson Avenue, Ellicott, Erie County, New York)
ALL that tract or parcel of land, situate in the Town of Ellicott, County of
Chautauqua and State of New York, being part of 1.01 No. 58, Township 2 and
Range 11 of the Holland Land Company's Survey, and being further bounded and
described as follows:
BEGINNING at a found Iron stake in the westerly line of Jackson Avenue, said
iron stake being North 01 degree 02 minutes 00 seconds East 1,050.00 feet from
the intersection of the old centerline of Fairmount Avenue (formerly Lakewood
Road) and the westerly line of Jackson Avenue, said iron stake also being at the
northeasterly corner of lands conveyed to Timothy W. Mara by warranty deed
recorded August 2, 1984 in the Chautaugua County Clerk's Office in Liber 2016 of
Deeds at Page 188; RUNNING THENCE North 88 degrees 59 minutes 20 seconds West
along the northerly line of lands of said Mara, 200.00 feet to a found iron
stake; THENCE continuing along the same course, North 88 degrees 59 minutes 20
seconds West, 527.85 feet to a found iron stake; THENCE continuing North 88
degrees 59 minutes 20 seconds West, 126.13 feet to a found iron stake in the
centerline of Greene Avenue (undeveloped); THENCE North 04 degrees 06 minutes 32
seconds East along said centerline of Greene Avenue, 535.98 feet to a found iron
stake in the southeasterly line of lands of Consolidated Rail Corporation
(formerly Erie-Lackawanna Railroad right-of-way); THENCE North 57 degrees 07
minutes 00 seconds East along the said southeasterly line of Consolidated Rail
Corporation, 175.85 feet to an iron stake; THENCE North 00 degrees 14 minutes 00
seconds West along an easterly line of lands of Consolidated Rail Corporation,
9.96 feet to an iron stake; THENCE South 88 degrees 58 minutes 00 seconds East
along a southerly line of lands of Consolidated Rail Corporation, 42.06 feet to
an iron stake; THENCE North 57 degrees 07 minutes 00 seconds East along the
southeasterly line of lands of Consolidated Rail Corporation, 474.91 feet to a
found iron stake; THENCE South 88 degrees 58 minutes 00 seconds East, 139.02
feet to a found iron stake; THENCE North 57 degrees 07 minutes 00 seconds East,
116.49 feet to an iron stake in the westerly line of Jackson Avenue (66.00 foot
wide right-of-way), said iron stake being South 01 degree 02 minutes 00 seconds
East 122.88 feet from a found iron stake at the intersection of the said
westerly line of Jackson Avenue and the southeasterly line of lands of
Consolidated Rail Corporation; THENCE South 01 degree 02 minutes 00 seconds West
along the said westerly line of Jackson Avenue, 130.00 feet to a found iron
stake; THENCE continuing along the same line, South 01 degree 02 minutes 00
seconds West, 100.00 feet to a found iron stake; THENCE continuing along the
same line, South 01 degree 02 minutes 00 seconds West, 100.00 feet to a found
iron stake; THENCE continuing along the same line, South 01 degree 02 minutes 00
seconds West, 61.80 to an iron stake; THENCE South 88 degrees 58 minutes 00
seconds East, 7.66 feet to an iron stake in the westerly line of Jackson Avenue
(50.00 foot wide right-of-way); THENCE South 01 degree 02 minutes 00 seconds
West along the westerly line of Jackson Avenue, 581.15 feet to the iron stake at
the point or place of BEGINNING.
Together with all right, title and interest of, in and to any streets and roads
abutting the above described premises, to the center line thereof.






--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(3407 Walters Road, Van Buren, Onandaga County, New York)
ALL that tract or parcel of land, situate in the Town of Van Buren, County of
Onondaga and State of New York and being a portion of Farm Lot #43 in said town
and being more particularly described as follows:
BEGINNING at the intersection of the present southerly right of way line of
lands of the New York State Thruway with the present westerly right of way line
of Winchell Road; RUNNING THENCE South 15 degrees 40 minutes 08 seconds West,
along said westerly line of Winchell Road, a distance of 182.18 feet to a point
of curvature in said westerly line; THENCE southerly, along said westerly line
of Winchell Road, on a curve to the left, said curve having a radius of 494.75
feet, a distance of 117.52 feet to its intersection with the northerly line of
property now or formerly owned by J.A. Winchell, as recorded in the Onondaga
County Clerk's Office in Liber of Deeds 2243, Page 1; THENCE North 74 degrees 13
minutes 45 seconds West, along said northerly line of said Winchell property, a
distance of 502.48 feet to the northwesterly corner of said Winchell property;
THENCE South 14 degrees 44 minutes 37 seconds West, along the westerly line of
said Winchell property, a distance of 386.10 feet to the southwesterly corner of
said Winchell property; THENCE South 73 degrees 47 minutes 37 seconds East,
along the southerly line of Winchell property, a distance of 357.32 feet to the
northwesterly corner of property now or formerly owned by C. Monette, as
recorded in the Onondaga County Clerk's Office in Liber of Deeds 3296, Page 124;
THENCE South 07 degrees 17 minutes 37 seconds East, along the westerly line of
said Monette property and the westerly line of property now or formerly owned by
D.P. Kolceski, as recorded in the Onondaga County Clerk's Office in Liber of
Deeds 3249, Page 160, a distance of 1,134.66 feet to its intersection with the
northerly right of way line of Walters Road; THENCE North 73 degrees 47 minutes
37 seconds West, along said northerly line of Walters Road, a distance of 239.40
feet to a point of curvature in said northerly line; THENCE westerly, along said
northerly line of Walters Road, on a curve to the left, said curve having a
radius of 1,724.00 feet, a distance of 263.33 feet to a point of tangency in
said northerly line; THENCE North 82 degrees 32 minutes 43 seconds West, along
the northerly line of said Walters Road, a distance of 857.15 feet to the
northwesterly corner of said Walters Road and lands now or formerly of Humphrey;
THENCE North 16 degrees 30 minutes 17 seconds East, along said easterly line of
Humphrey property, a distance of 501.94 feet to the northeasterly corner of said
property; THENCE North 73 degrees 29 minutes 43 seconds West, along the
northerly line of said Humphrey property and the northerly line of property now
or formerly owned by S & J Brykarz, as recorded in the Onondaga County Clerk's
Office in Liber of Deeds 2448, Page 41 8, a distance of 500.00 feet to its
intersection with the westerly line of Farm Lot #43 and the northwesterly corner
of said Brykarz property; THENCE North 16 degrees 30 minutes 17 seconds East,
along said westerly line of Farm #43, a distance of 1,106.76 feet to its
intersection with said southerly line of said New York State Thruway; THENCE
South 83 degrees 52 minutes 46 seconds East, along said southerly line of said
New York State Thruway, a distance of 1,530.3 1 feet to the place of BEGINNING.
Together with all right, title and interest of, in and to any streets and roads
abutting the above described premises, to the center line thereof.
LEGAL DESCRIPTION


--------------------------------------------------------------------------------


(Shaffer Road & Route 255, DuBois, Clearfield County, Pennsylvania)
ALL THOSE CERTAIN pieces or parcels of land SITUATE, lying and being in the City
of Dubois, Clearfield County, Pennsylvania, being bounded and described, as
follows, to wit:-
THE FIRST THEREOF:
BEGINNING at an iron pipe, said iron pipe being at the intersection of the
Southerly Right of Way line of the Pennsylvania Railroad and the Westerly legal
Right of Way line of State Route No. 402, a/k/a Shaffer Road or State Route No.
4017; THENCE by the Westerly legal Right of Way line of State Route No. 402, the
following courses and distances: South 24 degrees 45 minutes 46 seconds West
170.37 feet to a point; THENCE North 65 degrees 14 minutes 4 seconds East, 10
feet to a point; THENCE South 24 degrees 45 minutes 46 seconds West, 151.39 feet
to a point; THENCE by the Northerly line of the Pennsylvania Electric Company,
North 65 degrees 11 minutes West, 239.81 feet to an iron pipe, THENCE by line of
land of the City of Dubois, North 69 degrees 36 minutes West 946.42 feet to an
iron pipe; THENCE still by same North 20 degrees 24 minutes East 820.57 feet to
an iron pipe in the Southerly Right of Way line of the Pennsylvania Railroad;
THENCE by the Southerly Right of Way line of the Pennsylvania Railroad, South 69
degrees 36 minutes East 83.16 feet to an iron pipe; THENCE still by same South
68 degrees 38 minutes East 1165.04 feet to an iron pope and the place of
BEGINNING.
THE SECOND THEREOF:
BEGINNING at an Iron pipe in the Southerly Right of Way of the Pennsylvania
Railroad, said point being the Northwest corner of a 23 acre parcel belonging to
the Penn Traffic Company-Riverside Division; THENCE South 20 degrees 24 minutes
West 130 feet along Westerly line of Penn Traffic property; THENCE North 53
degrees 29 minutes 12 seconds West, 468.4 feet to a point on Southerly Right of
Way line of the Pennsylvania Railroad; THENCE South 69 degrees 36 minutes East
450 feet along same Right of Way to an iron pipe and the place of BEGINNING.
THE THIRD THEREOF:
BEGINNING at an iron pin, said iron pin being the Southwest corner of the
existing property at the Riverside Division of the Penn Traffic Co.; thence by
the Southerly line of the property of the Riverside Division of the Penn Traffic
Co.; property, South 69 degrees 36 minutes East, 410.0 feet to a point; thence
turning to the right along lands of the City of Dubois, South 20 degrees 24
minutes West, 238.11 feet to a point on the Northerly Right of Way line of
Beaver Drive; thence by the Northerly right of Way line of Beaver Drive, North
63 degrees 39 minutes 50 seconds West 412.12 feet to an iron pin; thence turning
to the right by other lands of the City of Dubois, North 20 degrees 24 minutes
East, 195.48 feet to an iron pin and place of BEGINNING.
The above property descriptions are in accordance with the Survey of Lee-Simpson
Associates, Inc., dated April 21, 199, last revised on June 2, 1999, and
designated as File No. 39915021.
ALSO DESCRIBED AS FOLLOWS:


--------------------------------------------------------------------------------


ALL THAT CERTAIN lot or parcel of ground SITUATE in the City of Dubois, County
of Clearfield, State of Pennsylvania, bounded and described as set forth in that
certain ALTA/ACSM Land Title Survey prepared by Merlyn J. Jenkins & Associates,
Inc., Pottsville, PA., Drawing No. SK-2463, dated 6/21/2007, as follows:


BEGINNING at a point located on the North right-of-way line of Beaver Drive,
said point being situate North sixty-three degrees thirty-nine minutes and fifty
seconds West, a distance of seven hundred fifty-six and eighty-five hundredths
feet (756.85') from a point located at the intersection of the West right-of-way
line of Shaffer road, Route 4017 (State Route 4020 with the aforementioned North
right-of-way line of Beaver Drive; THENCE FROM THE PLACE OF BEGINNING along the
aforementioned North right-of-way line of Beaver Drive, North sixty-three
degrees thirty-nine minutes and fifty seconds West, for a distance of four
hundred twelve and twenty-one hundredths feet (412.21') to a point; thence North
twenty degrees twenty-four minutes and no seconds East, for a distance of eight
hundred eighty-six and five hundredths feet (886.05') to a point; thence North
fifty-three degrees twenty-nine minutes and twelve seconds West, for a distance
of four hundred sixty-eight and forty hundredths feet (468.40') to a point;
thence, South sixty-nine degrees thirty-six minutes and no seconds East, for a
distance of five hundred thirty-three and sixteen hundredths feet (533.16') to a
point; thence, South sixty-eight degrees thirty-eight minutes and no seconds
East, for a distance of one thousand one hundred sixty-five and three hundredths
feet (1,165.03') to a point; thence along the aforementioned West right-of-way
line of Shaffer Road, Route 4017 (State Route 402), the following five (5)
curses and distances:
1.
South twenty-four degrees forty-five minutes and forty-six seconds West, for a
distance of one hundred seventy and thirty-seven hundredths feet (170.37’) to a
point;

2.
North sixty-five degrees fourteen minutes and fourteen seconds West, for a
distance of ten and no hundredths feet (10.00') to a point;

3.
South twenty-four degrees forty-five minutes and forty-six seconds, for a
distance of five hundred and no hundredths feet (500.00') to a point;

4.
South sixty-five degrees fourteen minutes and fourteen seconds East, for a
distance of ten and no hundredths feet (10.00') to a point;

5.
South twenty-four degrees forty-five minutes and forty-six seconds West, for a
distance of one hundred fifty-one and thirty-nine hundredths feet (151.39') to a
point;

thence, North sixty-five degrees eleven minutes and no seconds West, for a
distance of two hundred thirty-nine and eighty-one hundredths feet (239,81') to
a point; thence. North sixty-nine degrees thirty-six minutes and no seconds
West, for a distance of five hundred thirty-six and forty-two hundredths feet
(536.42') to a point; thence. South twenty degrees twenty-four minutes and no
seconds West, for a distance of two hundred thirty-eight and eleven hundredths
feet (238.11') to the place of BEGINNING.
CONTAINING 1,103,534.28 Square feet (25.334 Acres).
Being the same premises which Equity Industrial PT Limited Partnership, a
Massachusetts limited partnership by Deed dated 8/1/2007; effective 8/8/2007 and
recorded 9/11/2007, in Clearfield County, as Instrument No. 200714997, granted
and conveyed unto National Industrial Portfolio Borrower, LLC, a Delaware
limited liability company, in fee.


--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(851 Beaver Drive, DuBois, Clearfield County, Pennsylvania)
ALL THAT CERTAIN lot or piece of land In the City of DuBois, Clearfield County,
Pennsylvania, bounded and described as follows, to wit-:
BEGINNING at a point on the Northerly right of way line of Beaver Drive, said
point being 2275.10 feet from the intersection of the right of way line of
Beaver Drive and the right of way line of Shaffer Road(L.R. 402); thence by land
of the City of DuBois and by a line parallel with the Western line of a parcel
of land conveyed by the city of DuBois so the S. V. Corporation, now The Penn
Traffic Company and recorded in Deed Book Volume 536 page 524, North 20 degrees
24 minutes 00 seconds East, 247.67 feet to a point; thence by other land of the
City of DuBois; and a line generally parallel with the Southern right-of-way
line of the Consolidated Rail Corp., North 69 degrees 36 minutes 00 seconds
West, 450.00 feet to a point thence by land of the City of DuBois and a line
parallel with the Western line of the S.V, Corporation, now The Penn Traffic
Company, North 20 degrees 24 minutes 00 seconds East 854.38 feet to a point on
the Southern right of way line of the Consolidated Rail Corp.; thence by the
Southern right of way line of the Consolidated Rail Crop., by a chord through a
2 degrees 01 minutes 54 seconds curve to the right. South 71 degrees 33 minutes
46 seconds East, 193.16 feet to the P.T. of said curve, said point being 45.14
feet from the centerline of the Consolidated Rail Corp., right of way; thence by
the Consolidated Rail Corp., right of way, South 69 degrees 36 minutes 00
seconds East 905.64 feet to the Northwest corner of a parcel of land conveyed by
the City of DuBois to the Penn Traffic Company and recorded in Deed book volume
769 page 114; thence by the Southern line of said parcel, South 53 degrees 29
minutes 12 seconds East 468.40 feet to a point on the western line of land of
the S.V. Corporation, now The Penn Traffic Company; thence by the Western line
of said parcel, South 20 degrees 24 minutes 00 seconds West 731.00 feet to a
point at the Northeast comer of other land of the City of DuBois, said point
also being North 20 degrees 24 minutes 00 seconds East 150.00 feet from the n
northern right of way of Beaver Drive; thence by the North line of land of the
city of DuBois and a line parallel with the Southern right of way line of the
Consolidated Rail Corp., North 69 degrees 36 minutes 00 seconds West 1018.68
feet to a point; thence by the line of land of the City of DuBois and a line
parallel with the Western line of the S.V. Corporation, now The Penn Traffic
Company, South 20 degrees 24 minutes 00 seconds West 238.23 feet to a point on
the Northern right of way line of Beaver Drive; thence by the right of way line
of Beaver Drive, North 76 degrees 19 minutes 26 seconds West 80.56 feet to the
place of BEGINNING.
ALSO BEING MORE PARTICULARLY BOUNDED AND DESCRIBED, AS FOLLOWS:
ALL THAT CERTAIN lot or parcel of ground SITUATE in the City of DuBois, County
of Clearfield, State of Pennsylvania, bounded and described as set forth in that
certain ALTA/ACSM Land Title Survey prepared by Merlyn J. Jenkins & Associates,
Inc., Pottsville, PA., Drawing No. SK-2462, dated 6/21/2007, as follows:
BEGINNING at a point located on the North right-of-way line of Beaver Drive,
said point being situate two thousand one hundred ninety-four and fifty-four
hundredths feet (2,194.54') from a point located at the intersection of the West
right-of-way line of Shaffer Road with the


--------------------------------------------------------------------------------


aforementioned North right-of-way line of Beaver Drive; THENCE FROM THE PLACE OF
BEGINNING along the aforementioned North right-of-way line of Beaver Drive,
North seventy-six degrees nineteen minutes and twenty-six seconds West, for a
distance of eighty and fifty-six hundredths feet (80.56') to a point; thence
North twenty degrees twenty-four minutes and no seconds East, for a distance of
two hundred forty-seven hundredths feet (247.67') to a point; thence. North
sixty-none degrees thirty-six minutes and no seconds West, for a distance of
four hundred fifty and no hundredths feet (450.00') to a point; thence, North
twenty degrees twenty-four minutes and no seconds East,, for a distance of eight
hundred fifty-four and thirty-eight hundredths feet (854.38") to a point; thence
around a curve having an angle of three degrees fifty-five minutes and
thirty-one seconds, a radius of two thousand eight hundred twenty and no
hundredths feet (2,820.00'), a tangent of ninety-six and sixty-four hundredths
feet (96,64'), an arc of one hundred ninety-three and twenty hundredths feet
(193.20'), for a chord course of south seventy-one degrees thirty-three minutes
and forty-one seconds East, for a chord distance of one hundred ninety-three and
sixteen hundredths feet (193.16') to a point; thence, South sixty-nine degrees
thirty-six minutes and no seconds East, for a distance of nine hundred five and
sixty-four hundredths feet (905.64') to a point; thence, South fifty-three
degrees twenty-nine minutes and twelve seconds East for a distance of four
hundred sixty-eight and forth hundredths feet (468.40') to a point; thence,
South twenty degrees twenty-four minutes and no seconds West, a distance of
seven hundred thirty-one and no hundredths feet (731.00') to a point; thence.
North sixty-nine degrees thirty-six minutes and no seconds West, for a distance
of one thousand eighteen and sixty-eight hundredths feet (1,018.68') to a point;
thence, South twenty degrees twenty-four minutes and no seconds West, fro a
distance of two hundred thirty-eight and twenty-three hundredths feet (238.23')
to the place of BEGINNING.
CONTAINING 1,323,175.79 Square Feet (30.376 Acres).
Being the same premises which Equity Industrial PT Limited Partnership, a
Massachusetts limited partnership, by Deed dated 8/1/2007, effective 8/8/2007
and recorded 9/11/2007, in Clearfield County in Instrument No. 200715001,
granted and conveyed unto National Industrial Portfolio Borrower, LLC, a
Delaware limited liability company, in fee.






--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(2200 South Business 45, Corsicana, Navarro County, Texas)
All of that certain tract of land situated in the Charles L. Harr Survey, A-359,
George W. Muse Survey, A-549, and the William Hamilton Survey, A-373, containing
approximately 138.36 acres, in the City of Corsicana, Navarro County, Texas, and
being more fully described as follows:
Tract I:
All of that certain tract of land situated in the Charles L. Han Survey,
Abstract No. 359, George W. Muse Survey, Abstract No. 549, and the William
Hamilton Survey, Abstract No. 373 in the City of Corsicana, Navarro County,
Texas and being more particularly described as follows:
BEGINNING at an iron pin set in concrete in the southwest corner of said Harr
Survey, said point also being the southwest corner of that certain 110.64 acre
tract conveyed to Walter Beaton by deed recorded in Volume 253, Page 55 of the
Deed Records of Navarro County, said point also being the southeast corner of
said Muse Survey, said point also being N 59 deg. 33 min. East, 1644.47 feet
from an iron pin for the southwest corner of a 23.6 acre tract conveyed to
Whiteselle Brick and Lumber Company from J.F. Thompson, et ux, as recorded in
Volume 130, Page 503 of the Deed Records of Navarro County; THENCE S 62 deg. 30
min. 30 sec. West, 1594.28 feet along an old fence line to an iron pin in the
east line of the Southern Pacific Railroad; THENCE N 3 deg. 15 min. East,
1553.14 feet along said East line and an old fence line and the west line of
said 23.6 acre tract to an iron pin for corner; THENCE S 86 deg. 45 min. East,
5.0 feet to an iron pin at an offset in said East line; THENCE N 3 deg. 15 min.
East, 300.0 feet along said east right-of-way Line to an iron pin for corner;
THENCE S 86 deg. 45 min. East, 20.0 feet to an iron pin for corner; THENCE N 3
deg. 15 min. East, 479.10 feet, 20.0 feet from and parallel to said right-of-way
line to a point in the centerline of a tributary of Mesquite Creek; THENCE S 86
deg, 45 min. East, 144.69 feet along said centerline to a point in the
centerline of Mesquite Creek; THENCE Northeasterly along the centerline of said
creek and along a curve to the right having a central angle of 24 deg. 27 min.,
a radius of 550.0 feet, a tangent length of 119.17 feet, an arc length of 234.70
feet; THENCE N 61 deg. 50 min. East, 352.57 feet along said centerline to the
point of curvature of a curve to the left; THENCE Northeasterly along said
centerline and along a curve to the left having a central angle of 29 deg. 25
min., a radius of 1142.85 feet, a tangent length of 300.0 feet and an arc length
of 586.76 feet; THENCE N 32 deg. 25 min. East, 499.26 feet along said centerline
to a point for corner; THENCE N 60 deg. 12 min. East, 348.15 feet along said
centerline to a point for corner; THENCE N 62 deg. 37 min. East, 187.49 feet
along said centerline to a point for corner; THENCE S 30 deg. 58 min. East,
35.42 feet to an iron pin for corner on the South bank of Mesquite Creek; THENCE
S 25 deg. 45 min. East, 123.37 feet, 30.0 feet from and parallel to an old fence
for the east line of said 11 0.64 acre tract to an iron pin for corner; THENCE S
30 deg. 58 min. East, 1956.08 feet continuing along and parallel to said east
line to an iron pin for corner; THENCE S 1 deg. West, 20.0 feet, 30.0 feet from
and parallel to the west right-of-way Line of U.S. Highway 75 to an iron pin for
corner; THENCE S 89 deg. East, 30.0 feet to an iron pin in said right-of-way
line; THENCE S 1 deg. West, 133.95 feet along said right-of-way line to an iron
pin in the north line of a Magnolia Pipe Line Company easement (60 feet); THENCE
S 68 deg. 36 min. West, 29.49 feet along said north line to an iron pin for an
angle point in said Line; THENCE S 55 deg. 49 min. West, 811.13 feet along said
north line to an angle point in said line; THENCE S 59 deg. 51 min. West, 17.20
feet along said north


--------------------------------------------------------------------------------


line to an iron pin in the west line of a 7.5 acre tract conveyed to Walter
Beaton by deed as recorded in Volume 288, Page 365 of the Navarra County Deed
Records; THENCE N 30 deg. 27 min. West, 15.84 feet along said west line to an
iron pin set in concrete for the northwest corner of said 7.5 acre tract; THENCE
S 59 deg. 33 min. West, 1069.05 feet along the south line of said 110.64 acre
tract to the Place of Beginning and containing approximately 138.307 acres of
land.
Tract 2:
All that certain lot, tract, or parcel of land lying in and being situated in
Navarro County, Texas and being a part of the Charles L. Harr Survey, (abstract
No. 359) and being a part of a called 33.16 acre tract as described in deed from
Mrs. Gert Hickey to V.V. Flanagan and recorded in Volume 671, Page 91 of the
Deed of Records of Navarro County, Texas and being more particularly described
as follows:
BEGINNING at an iron pin which bears S 30 deg. 58 min. E, 26.20 feet from an
iron pin set in concrete, said iron pin in concrete being in the west line of
the Hickey Tract; THENCE N 89 deg. E., 30.56 feet to an iron pin in the west
right-of-way line of U.S. Highway 75; THENCE S 1 deg. W, 50 feet along the west
right-of-way line of said highway to an iron pin for corner, said point being
the southern most point of the aforesaid 33.16 acre tract; THENCE N 30 deg. 58
min. W, 57.68 feet along the west line of the Hickey Tract to the Point of
Beginning and containing approximately 0.01 8 acres.
TRACT 1 AND 2 ALSO DESCRIBED AS FOLLOWS:
A11 that certain lot, tract, or parcel of land situated in the G.W. Muse Survey
Abstract 549 and the Charles L. Harr Survey Abstract 359, Navarro County, Texas,
and being all of Lot 1, Block 1338 of the Walter Peterstone Park to the City of
Corsicana as shown by plat recorded in Volume 6, Page 49 of the Plat Records of
Navarra County, Texas. Said tract or parcel of land being more fully described
by metes and bounds as follows:
BEGINNING on a found 5/8- iron rod for the southeast corner of this tract and
the southeast corner of the above mentioned Lot, 1 located on the west ROW of
US. Highway No. 175; THENCE with the south line of this tract as follows: S 68
degrees 36 minutes 00 seconds W 29.50 feet to a found 5/8-inch iron rod, S 55
degrees 49 minutes 00 seconds W 81 1.31 feet to a found 1/2- iron rod, S 60
degrees 34 minutes 56 seconds W 17.22 feet to a found 1/2-inch iron rod, N 31
degrees 13 minutes 42 seconds W 15.46 feet, S 59 degrees 34 minutes 04 seconds W
1069.10 feet to a found 5/8-inch iron rod and S 62 degrees 31 minutes 34 seconds
W 1594.36 feet to a found 5/8-inch iron rod for the southwest corner of this
tract and said Lot I located on the east line of the Southern Pacific Railroad;
THENCE with said east line and the west line of this tract as follows: N 03
degrees 16 minutes 04 seconds E 1553.21 feet to a found 1/2-inch iron rod, S 89
degrees 05 minutes 47 seconds E 4.84 feet to a found 10-inch iron rod and N 03
degrees 15 minutes 00 seconds E 300.07 feet to a found 5/8-inch iron rod for an
ell corner of this tract; THENCE continuing with the west line of this tract S
86 degrees 45 minutes 00 seconds E


--------------------------------------------------------------------------------


20.00 feet to a found 5/8-inch iron rod and N 03 degrees 15 minutes 00 seconds E
479.21 feet to the northwest corner of this tract and said Lot 1; Witness: S 86
degrees 45 minutes 00 seconds E 25.0 feet, a found 5/8-inch iron rod; THENCE
with the north line of this tract generally along the course of Mesquite Creek
as follows: S 86 degrees 45 minutes 00 seconds E 144.72 feet to a found 5/8-inch
iron rod for the beginning of a curve to the right; Along said curve having a
Delta Angle of 24 degrees 26 minutes 59 seconds, a Radius of 550.12 feet, a
Chord of N 49 degrees 36 minutes 30 seconds E 232.98 feet for a Length of 234.75
feet to the end of this curve; N 61 degrees 50 minutes 00 seconds E 352.65 feet
to the beginning of a curve to the left; Along said curve having a Delta Angle
of 29 degrees 25 minutes 00 seconds, a Radius of 1143.10 feet, a Chord of N 47
degrees 07 minutes 30 seconds E 580.47 feet for a Length of 586.89 feet to the
end of this curve; N 32 degrees 25 minutes 00 seconds E 499.37 feet and N 60
degrees 12 minutes 00 seconds E 348.23 feet, and N 62 degrees 37 minutes 00
seconds E 187.5.3 feet to the northeast corner of this tract and said Lot 1;
THENCE with the east line of this tract as follows: S 30 degrees 58 minutes 00
seconds E 35.43 feet to a found 5/8-inch iron rod, S 25 degrees 45 minutes 00
seconds E 123.40 feet to a found 5/8-inch iron rod, S 30 degrees 58 minutes 00
seconds E 1956.52 feet to a found 5/8-inch iron rod, S 01 degrees 00 minutes 00
seconds W 20.00 feet to a found 5/8-inch iron rod, S 89 degrees 00 minutes 00
seconds E 30.01 feet to a found 5/8-inch iron rod located on said west ROW of
US. Highway No. 175 and S 01 degrees 00 minutes 00 seconds W 133 98 feet to the
place of beginning and containing 138.36 acres.






--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(9700 W. Gulf Bank Road, Houston, Harris County, Texas)
TRACT I: FEE SIMPLE
Being a tract or parcel of land containing 29.2769 acres, located in the W. K.
Hamblin Survey A-317, Harris County, Texas, said 29.2769 acres more particularly
being Unrestricted Reserve "B" of Brookhollow/West, Section 2 Replat, a
Subdivision recorded in Volume 221, Page 33, Harris County Map Records, and
Unrestricted Reserve "C", Block 3, of Brookhollow/West, Section 3, a Subdivision
of record in Volume 211, Page 55, Map Records, Harris County, Texas, said
29.2759 acres being more particularly described by metes and bounds as follows
(all bearings referenced to the Texas Coordinate System, South Central Zone):
BEGINNING at the Southeast corner of aforementioned Block 3, being in the West
line of Gessner Road (100.00 feet wide); THENCE with said West line, N 02
degrees 13 minutes 19 seconds W, a distance of 631.15 feet to a point for
corner, the beginning of a curve; THENCE 39.48 feet along the arc of a curve to
the left having a chord which bears N 46 degrees 58 minutes 51 seconds W, a
chord length of 35.50 feet, a radius of 25.00 feet, and a central angle of 90
degrees 28 minutes 56 seconds, to a point of tangency in the South line of
Brookriver Drive (60.00 feet wide); THENCE S 88 degrees 15 minutes 37 seconds W,
a distance of 225.64 feet to a point for corner, the beginning of a curve;
THENCE 547.38 feet along the arc of a curve to the left having a chord, which
bears S 82 degrees 33 minutes 28 seconds W, a chord length of 546.47 feet, a
radius of 2750.00 feet, and a central angle of 11 degrees 24 minutes 16 seconds
to a point of tangency; THENCE S 76 degrees 51 minutes 20 seconds W, a distance
of 123.43 feet to a point for corner, the beginning of a curve; THENCE 205.03
feet along the arc of a curve to the right having a chord which bears S 89
degrees 37 minutes 28 seconds W, a chord length of 203.34 feet, a radius of
460.00 feet, and a central angle of 25 degrees 32 minutes 16 seconds to a point,
the beginning of a curve; THENCE 36.43 feet along the arc of a curve to the left
having a chord which bears S 60 degreed 38 minutes 56 seconds W, a chord length
of 33.29 feet, a radius of 25.00 feet, and a central angle of 83 degrees 29
minutes 18 seconds to a point of tangency, in the Easterly line of Empire
Central Drive (60 00 feet wide); THENCE S 18 degrees 54 minutes 17 seconds W a
distance of 548.13 feet to a point for corner, the beginning of a curve; THENCE
413.24 feet along the arc of a curve to the left having a chord which bears S 15
degrees 55 minutes 22 seconds W, a chord length of 413.05 feet, a radius of
3970.00 feet, and a central angle of 5 degrees 57 minutes 50 seconds to a point,
the beginning of a curve; THENCE 41.02 feet along the arc of a curve to the left
having a chord which bears S 34 degrees 03 minutes 46 seconds E, a chord length
of 36.57 feet, a radius of 25.00 feet, and a central angle of 94 degrees 00
minutes 25 seconds to a point, the beginning of a curve to the North line of
Gulf Bank Drive (100.00 feet wide); THENCE 727.21 feet along the arc of a curve
to the left having a chord which bears N 88 degrees 15 minutes 01 seconds E, a
chord length of 723.01 feet, a radius of 1950.00 feet, and a central angle of 21
degrees 22 minutes 02 seconds to a point of tangency; THENCE N 77 degrees 33
minutes 59 seconds E, a distance of 357.41 feet to a point for corner, the
beginning of a curve; THENCE 361.62 feet along the arc of a curve to the right
having a chord which bears N 80 degrees 07 minutes 20 seconds E, a chord length
of 361.50 feet, a radius of 4050.00 feet, and a central angle of 05 degrees 06
minutes 57 seconds to a point, the beginning of a curve; THENCE 37.05 feet along
the arc of a curve to the left having a chord


--------------------------------------------------------------------------------


which bears N 40 degrees 13 minutes 50 seconds E, a chord length of 33.75 feet,
a radius of 25.00 feet, and a central angle of 84 degrees 54 minutes 15 seconds
to a point of tangency, in aforementioned West line of Gessner Road; THENCE N 02
degrees 13 minutes 19 seconds W, a distance of 227.88 feet to the
POINT OF BEGINNING and containing 29.2769 acres of land.
SAVE & EXCEPT
Being 6.8029 acres (299,820 square feet) in the W.K. Hamblin Survey, Abstract
Number 317, Harris County, Texas, being out of Unrestricted Reserve "B", Block 3
of Replat of Brookhollow West, Section Two as recorded in Volume 221, Page 33 of
the Map Records of Harris County, Texas and out of Unrestricted Reserve "C",
Block 3 of Brookhollow West, Section Three as recorded in Volume 211, Page 55 of
the Map Records of Harris County, Texas and being more particularly described as
follows:
BEGINNING at a 5/8 inch iron rod found at the Southwesterly end of the cutback
at the intersection of the West line of Gessner Road (100 feet wide) with the
North line of West Gulf Bank (100 feet wide); THENCE along the North line of
left, having a radius of 4,050 feet, a central angle of 04 degrees 17 minutes 51
seconds and a chord of South 80 degrees 32 minutes 01 seconds West, 303.70 feet,
and length of 303.77 feet to an “X” found in concrete; THENCE North 02 degrees
12 minutes 09 seconds West, a distance of 207.66 feet to an “X” found in
concrete; THENCE South 87 degrees 47 minutes 51 seconds West, a distance of 4.00
feet to an “X” found in concrete; THENCE North 02 degrees 05 minutes 36 seconds
West, a distance of 106.74 feet to an “X” found in concrete; THENCE North 87
degrees 51 minutes 26 seconds East, a distance of 4.00 feet to an "X” found in
concrete; THENCE North 02 degrees 08 minutes 34 seconds West, a distance of
634.61 feet to a 5/8 inch iron rod found in the South line of Brookriver Drive
(60 feet wide); THENCE along the South line of said Brookriver Drive and along a
curve to the right, having a radius of 2,750.00 feet, a central angle of 01
degrees 30 minutes 19 seconds and a chord of North 87 degrees 30 minutes 28
seconds East, 72.21 feet, and arc length of 72-24 feet to a found 5/8 inch iron
rod; THENCE North 88 degrees 15 minutes 37 seconds East, continuing along the
South line of said Brookriver Drive, a distance of 225.64 feet to a 5/8 inch
iron rod found at the Northwesterly end of the cutback at the intersection of
the South line of said Brookriver Drive with the West line of said Gessner Road;
THENCE along said cutback and along a curve to the right, having a radius of
25.00 feet, a central angle of 90 degrees 29 minutes 23 seconds and a chord of
South 46 degrees 58 minutes 32 seconds East, 35.51 feet, and an arc length of
39.48 feet to a 5/8 inch iron rod set in the West line of said Gessner Road;
THENCE South 02 degrees 13 minutes 19 seconds East along the West line of said
Gessner Road, a distance of 859.03 feet to a 3/4 inch iron rod found at the
Northwesterly end of the cutback at the intersection of the West line of said
Gessner Road with the North line of said West Gulf Bank; THENCE along said
cutback and along a curve to the right, having a radius of 25.00 feet, a central
angle 84 degrees 55 minutes 30 seconds and a chord of South 40 degrees 13
minutes 51 seconds West, 33.76 feet, and arc length of 37.06 feet to the POINT
OF BEGINNING and containing 6.8829 acres (299,820 square feet) of land.
ALSO BEING DESCRIBED AS


--------------------------------------------------------------------------------


All that certain 22.3938 acres of land out of the W. K. Hamblin Survey, A-317,
Harris County, Texas and being a portion of Restricted Reserve B, Block 3,
Brookhollow/West, Section Two Replat according the plat thereof filed at Volume
221, Page 33, Harris County Map Records and being a portion of Unrestricted
Reserve C, Block 3, Brookhollow/West, Section Three according the plat thereof
filed at Volume 211, Page 55 Harris County Map Records, and being more
particularly described by metes and bounds as follows all bearings being on said
record plat:
BEGINNING at a set 5/8 inch iron rod with cap marking the westerly cutback
corner at the intersection of the east right-of-way line of Empire Central Drive
(60' wide) with the northerly right-of-way line West Gulf Bank Drive (100' wide)
and marking a point on curve to the right having a central angle of 05 deg. 57
min 50 sec., and a radius of 3970.00 feet and a Chord which bears N 15 deg. 55
min- 22 sec. E-413.05 feet; THENCE, with said curve to the right and said east
right-of-way line an arc distance of 413.24', to a found 5/8 inch iron rod
marking the Point of Tangency; THENCE, N 18 deg. 54 min. 17 sec. E 548.13 feet,
continuing with said east right-of-way line to a found 5/8 inch iron rod for
Point of Curvature of a curve to the right having central angle of 83 deg. 29
min. 15 sec., a radius of 25.00 feet and a Chord which bears N 60 deg. 38 min,
56 sec. E 33.29 feet; THENCE, with the curved cutback corner at the intersection
of the said easterly right-of way line Empire Central Drive with the south
right-of-way line of Brookriver Drive (60' wide), for an Arc distance of 36.43
feet, to a set 518 inch iron rod with cap for point on a curve to the left,
having a central angle of 25 deg. 32 min. 17 sec. a radius 460.00 feet and a
Chord which bears N 89 deg. 37 min. 20 sec. E 203.34 feet; THENCE, with said
curve and said south right-of-way line an Arc distance of 205.03 feet, to a set
"x” in concrete for Point of Tangency; THENCE, N 76 deg. 51 min. 20 sec.
E-123.43, continuing with the said south right-of-way line to set 5/8 inch iron
rod with cap for Point of Curvature of a curve to the right having a central
angle of 09 deg. 53 min. 57 sec., a radius of 2750.00 and a Chord which bears N
81 deg. 48 min. 19 sec. E 474.53 feet; THENCE, with said curve to the right and
continuing with said south right-of-way line an arc distance of 475.13 feet, to
a found 1/2 inch iron rod for corner; THENCE, with the west line of a called
6.8829 acre tract described in a deed dated 0511212006 from Midway Gessner
Partners, L.P. to Weatherford Artificial Lift Systems, Inc. filed in the
Official Public Records of Real Property of Harris County, Texas at Clerk File
No. 2295237, Film Code No. RP 021-76-2930, the following courses and distances;
S 02 deg. 08 min. 34 sec. E 634.61 feet to a set "x" in concrete for corner; S
87 deg. 51 min. 26 sec. W 4.00 feet to a set "x" in concrete for corner; S 02
deg. 05 min. 52 sec. E 106.74 feet to a set "x" in concrete for corner; N 87
deg. 47 min. 51 sec. E 4.00 feet to a set "x" in concrete for corner; S 02 deg.
12 min. 09 sec. E 207.66 feet to a set "x" in concrete for a point on curve to
the left having a central angle of 00 deg. 49 min. 06 sec,, a radius of 4050.00
feet and a Chord which bears S 77 deg. 58 min. 32 sec. W 57.05 feet; THENCE,
with said curve to the left and aforementioned north right-of-way line of West
Gulf Bank Drive an arc distance of 57.85 feet, to a set 5/8 inch iron rod with
cap for Point of Tangency; THENCE, S 77 deg. 33 min. 59 sec. W 357.41 feet,
continuing with said north right-of way line to a set 5/8 inch iron rod with cap
for Point of Tangency of a curve to the right having a central angle of 21 deg.
22 min. 03 sec., a radius of 1950.00 and a Chord which bears S 88 deg. 15 min.
01 sec. W 723.01 feet; THENCE, with said curve to the right and continuing with
said north right-of-way line, an arc distance of 727..22 feet, to a set 5/8 inch
iron rod cap for Point of Compound Curvature of a curve to the right, having a
central angle of 94 deg. 00 min. 28 sec., a radius of 25.00 feet and a Chord
which bears N 34 deg. 03 min. 46 sec. W - 36.57 feet; THENCE, with said curve to
the right and continuing


--------------------------------------------------------------------------------


with said north right-of-way line an arc distance of 41.02 feet, to the POINT OF
BEGINNING containing 22.3938 acres (975,475 square feet) of land, more or less.
TRACT II: NON-EXCLUSIVE EASEMENT
Perpetual non-exclusive easements for over and across the heretofore described
property as granted in Cross-Easement Agreement dated 0410612000, by and among
Tyco Flow Control, Inc. (f/k/a Keystone International), a Texas corporation,
Midway Gessner Partners, L.P., a Texas limited partnership and Blair Smith and
Beverly Smith, filed for record on 04/07/2000, under Clerk's File No. U321695,
of the Official Records of Harris County, Texas.




--------------------------------------------------------------------------------


LEGAL DESCRIPTION
(1000 Interstate Highway 20, Abilene, Taylor County, Texas)
Being 102.37 acres out of a 13933 acre tract recorded in Volume 2824, Page 61,
Official Public Records, Taylor County, Texas and being out of the Northwest 114
of Section 24, Blind Asylum Lands, Taylor County, Texas, said 102.37 acres being
more particularly described as follows:
BEGINNING at a 3/8-inch rebar found at the Southwest corner of an original 7.2
acre tract recorded in Volume 55, Page 356, Deed Records, Taylor County, Texas,
said beginning point being on the NBL of Lowden Street, from whence the center
of said Section 24 bears S 89 degrees 34 minutes E 458.3 feet and South 15.0
feet; THENCE N 89 degrees 47 minutes 07 seconds W, 886.64 feet along the NIH.,
of Lowden Street to a 1/2-inch rebar found; THENCE N 0 degrees 20 minutes 05
seconds E, 963.29 feet to a 1/2-inch rebar found; THENCE S 45 degrees 28 minutes
06 seconds W, 1062.63 feet to a 1/2-inch rebar found; THENCE S 33 degrees 00
minutes 46 seconds W, 73.38 feet to a 1/2-inch rebar found on the Northeast
boundary line of Interstate Highway 20; THENCE N 52 degrees 29 minutes 27
seconds W, 63.03 feet along the Northeast boundary line of Interstate Highway 20
to a 1/2-inch rebar found; THENCE N 45 degrees 29 minutes 12 seconds E 62730
feet to a 1/2-inch rebar found; THENCE N 35 degrees 15 minutes 07 seconds E,
52.42 feet to a 1/2-inch rebar found; THENCE N 0 degrees 34 minutes 20 seconds
W, 298.45 feet to an existing 3-inch pipe post; THENCE S 89 degrees 19 minutes
58 seconds W, 295.15 feet to an existing 3-inch pipe post; THENCE N 0 degrees 00
minutes 46 seconds E, 411.66 feet to a 1/2-inch rebar found; THENCE N 89 degrees
24 minutes 30 seconds W, 142.07 feet to a 1/2-inch rebar found; THENCE N 73
degrees 01 minutes 12 seconds W, 15.59 feet to a 1/2-inch rebar found; THENCE N
89 degrees 46 minutes 06 seconds W, 420.24 feet to a 1/2-inch rebar found on the
EBL of Judge Ely Boulevard; THENCE N 0 degrees 19 minutes 15 seconds E, 32.67
feet along the EBL of Judge Ely Boulevard to a ½-inch rebar found; THENCE S 89
degrees 46 minutes 06 seconds E, 438.38 feet to a 1/2-inch rebar found; THENCE N
0 degrees 17 minutes 48 seconds E 964.87 feet to a 1/2-inch rebar found; THENCE
N 30 degrees 14 minutes 02 seconds E, 20.07 feet to a ½-inch rebar found; THENCE
N 53 degrees 36 minutes 19 seconds W, 20.88 feet to a ½-inch rebar found; THENCE
N 59 degrees 20 minutes 09 seconds W, 410.67 feet to a ½-inch rebar found on the
EBL of Judge Ely Boulevard; THENCE N 0 degrees 20 minutes 24 seconds E, 205.68
feet along the EBL of Judge Ely Boulevard to a 3/8-inch rebar found for the
Northwest corner of this tract on the WBL of said Section 24; THENCE S 89
degrees 59 minutes 12 seconds E, 2450.23 feet along the NBL of said Section 24
to a 2-inch “I” beam found in concrete for the Northeast corner of this tract;
THENCE S 0 degrees 07 minutes 14 seconds E, 1920.23 feet to a 3/8-inch rebar
found on the NBL of said 7.2 acre tract; THENCE S 83 degrees 33 minutes 53
seconds W, 302.40 feet along the NBL of said 7.2 acre tract to a 3/8-inch rebar
found at the Northwest corner of a 2.12 acre tract; THENCE S 2 degrees 59
minutes 27 seconds W, 577.63 feet along the WBL of said 2.12 acre tract to the
place of beginning and containing 102.37 acres of land.






--------------------------------------------------------------------------------


Exhibit C
Ground Lease Assignment
(See attached form.)






--------------------------------------------------------------------------------




ASSIGNMENT OF GROUND LEASE AND ASSUMPTION AGREEMENT


This ASSIGNMENT OF GROUND LEASE AND ASSUMPTION AGREEMENT (this “Agreement”) is
made as of December 23, 2011, by and between NATIONAL INDUSTRIAL PORTFOLIO, LLC
(f/k/a National Industrial Portfolio Borrower, LLC), a Delaware limited
liability company having a place of business at 11111 Santa Monica Boulevard,
Suite 750, Los Angeles, California 90025 (“Assignor”), and NIP OWNER, LLC, a
Delaware limited liability company having a place of business at 11111 Santa
Monica Boulevard, Suite 750, Los Angeles, California 90025 (“Assignee”).
RECITALS:


A.    Assignor is the lessee under that certain Net Lease dated March 26, 1998,
between University Manager, Inc., as Administrative Trustee for W/S Cardinal
University MA-Trust, as lessor, and Star Markets Company, Inc., as lessee, a
memorandum of which was recorded in the Norfolk County Registry of Deeds (the
“Norfolk Registry”) on March 22, 2000, in Book 14062, Page 385, as Instrument
Number 26679, and filed with the Norfolk County Registry District of the Land
Court (the “Norfolk Land Court”) as Document Number 852564 on Certificate of
Title Number 156897, as assigned by (i) that certain Assignment and Assumption
Agreement dated April 11, 2000, between Star Markets Company, Inc., as assignor,
and Equity Industrial Norwood Limited Partnership, as assignee, recorded in the
Norfolk Registry on April 12, 2000, in Book 14100, Page 177, and filed with the
Norfolk Land Court as Document Number 854024, as amended by that certain
Corrective Amendment to Assignment and Assumption Agreement dated April 26,
2002, recorded in the Norfolk Registry on June 7, 2002, in Book 16712, Page 57,
(ii) that certain Assignment and Assumption of Lease Agreement dated May 28,
2004, between Equity Industrial Norwood Limited Partnership, as assignor, and
Equity Industrial Norwood LLC, as assignee, recorded in the Norfolk Registry on
June 8, 2004, in Book 21133, Page 117, and filed with the Norfolk Land Court as
Document Number 1028594, and (iii) that certain Assignment and Assumption of
Ground Lease Agreement dated August 8, 2007, between Equity Industrial Norwood
LLC, as assignor, and Assignor, as assignee, recorded in the Norfolk Registry on
August 16, 2007, in Book 25084, Page 361, and filed with the Norfolk Land Court
as Document Number 1135857 (as so assigned, the “Ground Lease”).
B.    Assignor has agreed to assign to Assignee, and Assignee has agreed to
assume, all of Assignor’s right, title and interest as lessee under the Ground
Lease, together with all of Assignor’s right, title and interest, if any, in and
to all buildings, structures, improvements, fixtures and other property now
located upon the leased premises described in the Ground Lease and more
particularly described on Schedule A attached hereto and by this reference made
a part hereof (the “Leased Premises”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.    Assignment. Assignor hereby assigns, transfers, conveys and sets over unto
Assignee all of Assignor’s right, title and interest as lessee under the Ground
Lease and the leashold estate created thereby, including without limitation all
renewal options, rights of first

2

--------------------------------------------------------------------------------


offer, rights of first refusal and expansion rights, together with all of
Assignor’s right, title and interest, if any, in and to all buildings,
structures, improvements, fixtures and other property now located upon the
Leased Premises, TO HAVE AND TO HOLD the same unto Assignee, its successors and
assigns forever.
2.    Assumption. Assignee hereby accepts the assignment, transfer, conveyance
and setting over described in Section 1 and agrees to assume and to observe and
perform all of the terms and provisions of the Ground Lease on the part of the
lessee to be observed and performed.
3.    Successors and Assigns. This Agreement shall be binding on, and inure to
the benefit of, the parties and their respective successors and assigns.
4.    Counterparts; Section Headings. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. The headings of the
sections of this Agreement are for reference only and are not to be construed as
confining or limiting in any way the scope or intent of the provisions hereof.


[SIGNATURE PAGES FOLLOW]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, by their duly authorized representatives,
have executed this Agreement, in the manner prescribed by law, on the day and
year first above written.


ASSIGNOR:


NATIONAL INDUSTRIAL PORTFOLIO, LLC,
a Delaware limited liability company


By:
National Industrial Mezz A, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member





By:_____________________
Name: Michael D. Hackman
Title: Authorized Signatory




--------------------------------------------------------------------------------


STATE OF CALIFORNIA                 )
                    
COUNTY OF _________________________________)




On __________________ before me, _______________________,
_____________________________ (insert name of and title of officer),
personally appeared ________________________________________, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.




WITNESS my hand and official seal.




                    
Signature     ________________________________
Notary Public




--------------------------------------------------------------------------------




ASSIGNEE:
NIP OWNER, LLC,
a Delaware limited liability company


By: __________________________
Name:
Title: Authorized Signatory




By: __________________________
Name:
Title: Authorized Signatory








STATE OF CALIFORNIA             )
                    
COUNTY OF _________________________________)




On __________________ before me, _______________________,
_____________________________ (insert name of and title of officer),
personally appeared ________________________________________, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.




WITNESS my hand and official seal.




                    
Signature     ________________________________
Notary Public






--------------------------------------------------------------------------------


STATE OF CALIFORNIA                 )
                    
COUNTY OF _________________________________)




On __________________ before me, _______________________,
_____________________________ (insert name of and title of officer),
personally appeared ________________________________________, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.




WITNESS my hand and official seal.




                    
Signature     ________________________________
Notary Public




--------------------------------------------------------------------------------


Schedule A
Legal Description
(625 University Avenue, Norwood, Norfolk County, Massachusetts)
PARCEL I:
Two (2) certain parcels of land situated in the Town of Norwood, Commonwealth of
Massachusetts, being the premises shown as Lot 2A (17,866 square feet) and Lot 2
(20 acres and 20,348 square feet) on a plan entitled "Plan of Land in Norwood,
Mass. Scale 1" = 100' dated March 9, 1968 Norwood Engineering Co., Inc., Civil
Engineers, Norwood, Mass. revised March 25, 1968" recorded with Norfolk County
Registry of Deeds as Plan No. 309 of 1968 in Book 224, said premises being more
particularly bounded and described as follows:
Lot 2A is more particularly bounded and described as follows:
Beginning at a point at the northwesterly corner of Lot 2, thence running a line
between Lot 2 and Lot 2A on a bearing of S 21°05' 52" W, a distance of 687.14
feet to a corner; thence turning and running on a bearing of N 68° 54' 02" W, a
distance of 26.00 feet to a corner; thence turning and running on a line between
Lot 2A and Lot 1 on a bearing of N 21° 05' 52" E, a distance of 687.14 feet to a
corner; thence turning and running on a line between Lot 24 and Lot "E" on a
bearing of S 68° 54' 05" E, a distance of 26.00 feet to the point of beginning.
Meaning and intending to describe Lot 2A containing 17,866 square feet, shown on
the plan first hereinabove mentioned.
Lot 2 is more particularly bounded and described as follows:
Beginning at a point on the Northerly sideline of University Avenue, said point
being 2,368.76 feet from Canton Street as shown on said plan; thence continuing
by the sideline of University Avenue S 79° 05' 55" W, 366.17 feet to a point of
curvature having a radius of 970.00 feet; thence continuing by said radius a
distance of 5.70 feet; thence turning and running N 39° 21' 47" E, a distance of
132.47 feet; thence turning and running N 10° 54' 05" W 187.56 feet; thence
turning N 68° 54' 02" W, a distance of 763.64 feet; thence turning and running N
21° 05' 52" E, a distance of 687.14 feet by Lot 2A; thence turning and running S
68° 54' 05" E, a distance of 1,207.20 feet by Lot “E”; thence running S 33° 32'
51" W, a distance of 124.46 feet; thence running S 33° 17' 21" W, a distance of
568.44 feet; thence running S 12° 17' 00” W, a distance of 68.25 feet to the
northerly sideline of University Avenue to the point and place of beginning.
Meaning and intending to describe Lot 2 containing 20 acres and 20,349 square
feet shown on the plan first hereinabove mentioned.
A portion of said Lot 2 in registered land, being Lot 214 as shown on Land Court
Plan No, 15269-1, filed with Certificate 82127.
There is included in the above conveyance the fee and soil of so much of
University Avenue to


--------------------------------------------------------------------------------


the centerline thereof as adjoins the premises.
PARCEL II:
A certain parcel of the land situated in the Town of Norwood, Commonwealth of
Massachusetts, being the premises shown as Lot #1 on a plan entitled "Plan of
land in Norwood, Massachusetts, Scale 1=100', dated May 7, 1973, Norwood
Engineering Co., Inc., Civil Engineers, Norwood, Mass.", recorded as Plan No. 25
of 1974 in Plan Book 241, said premises being more particularly bounded and
described as follows:
Southerly by University Avenue, 1,706 and 55/100 feet; as shown on said plan;
Westerly and Northwesterly by land now or formerly of Eugene Smith, et al, as
shown as said plan, 1,144 and 17/100 feet; Northerly by land now or formerly of
George D. Whitten, et al, 757 and 56/100 feet, as shown on said plan; Easterly
by land now or formerly of Woodnor Realty Corp., 687 and 14/100 feet, as shown
on said plan; Northerly by said land now or formerly of said Woodnor Realty
Corp., 466 feet, as shown on said plan; Easterly by Lot IA, as shown on said
plan, 420 and 81/100 feet; as shown on said plan.
PARCEL III:
A certain parcel of the land situated in the Town of Norwood, Commonwealth of
Massachusetts, being the premises shown as Lot IA on a plan entitled "Plan of
Land in Norwood, Massachusetts, Scale 1" = 100', dated May 7, 1973, Norwood
Engineering Co., Inc., Civil Engineers, Norwood, Mass.', recorded as Plan No. 25
of 1974 in Plan Book 241, said premises being more particularly bounded and
described as follows:
Beginning at a point on the northerly sideline of University Avenue, said point
being a concrete bound at the lot corner between Lot IA and land of Woodnor
Realty Corp. and being on a curve with a radius of 970.00 feet; thence running
along said curve a distance of 408.02 feet, thence turning and running N
21°05’58” E a distance of 420.81 feet, thence turning and running S 68°54’02” E
a distance of 523.64 feet, thence running S 10°54’05” E a distance of 187.56
feet, thence turning and running S 39°21’47” W a distance of 132.47 feet to the
point of beginning, and containing 3 acres and 11,027 sq. ft.
Excepting and excluding from the above-described parcels so much of the land as
taken under Order of Taking by Eminent Domain by the Town of Westwood, dated
July 14, 2008, recorded in Book 25937, Page 51 and filed as Document No.
1157583.
Together with the benefit of the following:
Rights set forth in a Track Easement filed as Document No. 281467 and recorded
in Book 4422, Page 154.
Rights set forth in a Track Easement filed as Document No. 281468 and recorded
in Book 4422, Page 156.




--------------------------------------------------------------------------------


Exhibit E
General Assignment
(See attached form.)




--------------------------------------------------------------------------------


GENERAL ASSIGNMENT


THIS GENERAL ASSIGNMENT (this “General Assignment”) is made this ___ day of
December 23, 2011, by and between NATIONAL INDUSTRIAL PORTFOLIO, LLC (“NIP”),
NATIONAL INDUSTRIAL MEZZ A, LLC, NATIONAL INDUSTRIAL MEZZ B, LLC, NIPB MEZZ C,
LLC, NIPB MEZZ D, LLC and NIPB MEZZ E, LLC, each a Delaware limited liability
company (each, an “Assignor”), and NIP OWNER, LLC, a Delaware limited liability
company (“Assignee”). The terms “Assignor” and “Assignee” include the neuter,
masculine and feminine genders, and the singular and plural.
W I T N E S S E T H:
WHEREAS, Assignors are parties to that certain Agreement in Lieu of Foreclosure
dated as of the date hereof (the “DIL Agreement”) by and between Assignors and
Lenders (as defined therein) and acknowledged and consented and agreed to by
Guarantors (as defined therein);
WHEREAS, concurrently with the execution and delivery of this General
Assignment, NIP is conveying unto Assignee NIP’s right, title and interest in,
under and to the parcels of real property listed on Schedule A and more
particularly described on Schedule B attached hereto and by this reference made
a part hereof, together with any buildings and improvements thereon (the
“Property”); and
WHEREAS, in connection with the conveyance of the Property, Assignors and
Assignee intend that certain related assets be transferred, assigned, conveyed
and set over by Assignors to Assignee.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignors and Assignee agree as follows:
1.Assignment. Assignors do hereby transfer, assign, convey and set over to and
unto Assignee the following:
(a)    all of NIP’s right, title and interest as lessor or sublessor in all
leases, subleases, licenses and other agreements to occupy all or any part of
the Property, and all guarantees by third parties of, and letters of credits
securing, the obligations of the tenants, subtenants, licensees and
counterparties thereunder (any of the foregoing, including all amendments and
supplements thereto, a “Lease”), together with all rents and other sums due,
accrued or to become due, and all security deposits, under each such Lease,
including but not limited to the Leases set forth in Schedule C attached hereto
and by this reference made a part hereof (the “Specified Leases”);
(b)    all of NIP’s right, title and interest in and to the use of all
easements, agreements, permits, licenses and rights, whether or not of record,
appurtenant to the Property,


--------------------------------------------------------------------------------


all if and to the extent assignable or running with the land, and the use of all
strips and rights-of-way abutting, adjacent or contiguous to, or adjoining any
portion of the Property;
(c)    all licenses, permits, certificates of occupancy and franchises issued by
any federal, state, county or municipal authority relating to the use,
maintenance or operation of all or any portion of the Property, running to or in
favor of NIP, if and to the extent assignable;
(d)    all of NIP’s right, title and interest in and to all of the corresponding
contracts and agreements described on Schedule D attached hereto and by this
reference made a part hereof (the “Contracts”);
(e)    all intangible personal property now owned or hereafter acquired by NIP
in connection with the development, ownership, leasing or operation of all or
any portion of the Property, and all personal property located thereon or
otherwise used in connection therewith, including without limitation all rights,
franchises, trade styles, trade names, marks, copyrighted materials, brochures,
manuals, lists of prospective tenants, advertising material and telephone
numbers applicable thereto;
(f)    all utility deposits made, to the extent assignable, and all refunds of
all utility deposits made but not assignable, and any and all other funds
deposited as security or in escrow or reserve (any of such deposits, refunds and
funds, “Deposits”) in connection with all or any portion of the Property,
including but not limited to all Deposits for the fulfillment of any of the
obligations of Assignors under the Loans (as defined in the DIL Agreement),
except for the REIT Distribution Fund (as defined in the DIL Agreement);
(g)    all plans and specifications, working drawings, site, elevation and
as-built surveys, and environmental, zoning, property condition and other
reports of any kind, character or description prepared in connection with all or
any portion of the Property that are within the possession or control of, or
reasonably obtainable by, any Assignor or affiliate thereof;
(h)    all warranties and guarantees of manufacturers, vendors, contractors and
subcontractors relating to any construction, development or work performed or to
be performed, or materials purchased, in connection with all or any portion of
the Property, all to the extent assignable;
(i)    all claims, demands or causes of action that any Assignor has or may have
arising out of or relating to or caused by any defects in the design or
construction of any buildings or improvements forming part of the Property
against any contractors, architects, subcontractors, suppliers, materialmen or
vendors, or any other matters relating to all or any portion of the Property or
the ownership, development or operation thereof, including, without limitation,
the actions described on Schedule E attached hereto and by this reference made a
part hereof (the “Specified Actions”) (but, except with respect to the Specified
Actions, no related liabilities, none of which are assumed by Assignee);
(j)    (i) all accounts receivable, tax or other refunds, prepaid amounts, bank
accounts, cash and deposits (any of the foregoing, “Receivables”) which relate
to all or any portion of the Property or the ownership, development or operation
thereof and (ii) all other


--------------------------------------------------------------------------------


Receivables belonging to any Assignor (other than any amounts disbursed from the
REIT Distribution Fund);
(k)    all books and records relating to all or any portion of the Property or
the operation thereof that are within the possession or control of, or
reasonably obtainable by, any Assignor or affiliate thereof; and
(l)    all unpaid awards or proceeds, including without limitation condemnation
awards or insurance proceeds, relating to any of the items transferred,
assigned, conveyed and set over to or onto Assignee under any of clauses (a)
through (k) of this Section 1.
2.    Assumption. Assignee hereby accepts the foregoing transfer, assignment,
conveyance and setting over and hereby specifically agrees to assume and
discharge all of the burdens and obligations of NIP under the Specified Leases
and the Contracts and all of the burdens and obligations of Assignors in respect
of the Specified Actions.
3.    Representations and Warranties. The foregoing transfer, assignment,
conveyance and setting over are made without any representation or warranty
except for those expressly set forth in the DIL Agreement and/or any other
documents or instruments executed in connection herewith or therewith.
4.    Successors and Assigns. This General Assignment shall be binding upon and
enforceable against, and shall inure to the benefit of, the parties hereto and
their respective legal representatives, successors and assigns.
5.    Governing Law. This General Assignment shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles, except that, if it is necessary in any other jurisdiction to
have the law of such other jurisdiction govern this General Assignment in order
for this General Assignment to be effective in any respect, then the laws of
such other jurisdiction shall govern this General Assignment to such extent.
6.    Counterparts. This General Assignment may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
[Remainder of page left blank intentionally]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of Assignors and Assignee has caused its duly
authorized representative to execute this General Assignment, and to deliver
this General Assignment, as of the day and year first written above.


ASSIGNORS:


NATIONAL INDUSTRIAL PORTFOLIO, LLC,
a Delaware limited liability company


By:
National Industrial Mezz A, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member





By:    ________________________
Name: Michael D. Hackman
Title: Authorized Signatory




--------------------------------------------------------------------------------


NATIONAL INDUSTRIAL MEZZ A, LLC,
a Delaware limited liability company


By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member





By:    ________________________
Name: Michael D. Hackman
Title: Authorized Signatory








--------------------------------------------------------------------------------


NIPB MEZZ B, LLC,
a Delaware limited liability company


By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member





By:    ________________________
Name: Michael D. Hackman
Title: Authorized Signatory






--------------------------------------------------------------------------------


NIPB MEZZ C, LLC,
a Delaware limited liability company


By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member





By:    ________________________
Name: Michael D. Hackman
Title: Authorized Signatory




--------------------------------------------------------------------------------




NIPB MEZZ D, LLC,
a Delaware limited liability company


By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member





By:    ________________________
Name: Michael D. Hackman
Title: Authorized Signatory






--------------------------------------------------------------------------------


NIPB MEZZ E, LLC,
a Delaware limited liability company


By:
National Industrial Mezz B, LLC,

a Delaware limited liability company
Its: Sole Member


By:
National Industrial Holdings, LLC,

a Delaware limited liability company
Its: Sole Member


By:
New Leaf – KBS JV, LLC,

a Delaware limited liability company
Its: Sole Member


By:
New Leaf Industrial Partners Fund, L.P.,

a Delaware limited partnership
Its: Managing Member




By:    ________________________
Name: Michael D. Hackman
Title: Authorized Signatory








--------------------------------------------------------------------------------


ASSIGNEE:


NIP OWNER, LLC,
a Delaware limited liability company






By: ________________________
Name:
Title: Authorized Signatory






By: ________________________
Name:
Title: Authorized Signatory




--------------------------------------------------------------------------------


Schedule A


List of Properties


ADDRESS
Property Name
9410 Heinz Way, Commerce City, CO
Commerce City
170 Highland Park Drive, Bloomfield, CT
Bloomfield
85 & 90 Moosup Pond Road, Plainfield (a/k/a Wauregren), CT3
Plainfield
All of the following:
555 Taylor Road, Enfield, CT
561 Taylor Road, Enfield, CT
99 Print Shop Road, Enfield, CT
100 Print Shop Road, Enfield, CT
300 Shaker Road, Enfield, CT
Enfield Business Park
Enfield - Office
Enfield - Dav Care
Enfield - R&D
Enfield - Manufacturing
Enfield - Distribution
15 & 31 Independence Drive, Devens, MA4
Devens (15)
Devens (31)
50 Independence Drive, Devens, MA
Devens (50)
1040 Sheridan Street, Chicopee, MA
Chicopee (1040)
1045 Sheridan Street, Chicopee, MA
Chicopee (1045)
151 Suffolk Lane, Gardner, MA
Gardner
1111 Southampton Road, Westfield, MA
Westfield
100 & 111 Adams Road, Clinton, MA
Clinton (100)
Clinton (111)
100 Simplex Drive, Westminster, MA
Westminster
495 & 515 Woburn Street, Tewksbury, MA
Tewksbury (495)
Tewksbury (515)
480 Sprague Street, Dedham, MA
Dedham
625 University Avenue, Norwood, MA
Norwood
57 & 59 Daniel Webster Highway, Merrimack, NH
Merrimack (57)
Merrimack (59)
133 (a/k/a 101) Jackson Avenue, Ellicott (a/k/a Jamestown), NY
Ellicott
1200 State Fair Boulevard, Geddes (Syracuse), NY
Geddes
3407 Walters Road, Van Buren (Syracuse), NY
Van Buren
851 Beaver Drive, Dubois, PA
DuBois (Freezer)
891 Beaver Drive (a/k/a Shaffer Road & Route 255), Dubois, PA
DuBois (Dry Warehouse)

________________________


390 Moosup Pond Road is vacant land.
431 Independence Drive is vacant land.

A-1

--------------------------------------------------------------------------------


9700 W. Gulf Bank Road, Houston, TX
Houston
1000 E. I-20 (a/k/a 1020 E. Overland Trail), Abilene, TX
Abilene
2200 S. Business Route 45, Corsicana, TX
Corsicana




A-1

--------------------------------------------------------------------------------


Schedule B


Legal Descriptions of Properties


[Exhibit A to Agreement in Lieu of Foreclosure to be attached.]








--------------------------------------------------------------------------------


Schedule C
Specified Leases
Commerce City
That certain lease agreement dated March 31, 2005 by and between Home Depot
U.S.A., Inc. as Tenant and Equity Industrial Commerce Limited Partnership as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Commerce Limited Partnership as Assignor
and National Industrial Portfolio Borrower, LLC as Assignee, as amended by the
First Amendment dated February 9, 2011 by and between Home Depot U.S.A., Inc. as
Tenant and National Industrial Portfolio, LLC (formerly known as National
Industrial Portfolio Borrower, LLC) as Landlord.
Bloomfield
That certain lease agreement dated November 4, 1998 by and between Home Depot
USA, Inc. as Lessee and 74 Griffin Road South, LLC as Lessor
(predecessor-in-interest to Equity Industrial Bloomfield Limited Partnership),
as assigned to National Industrial Portfolio Borrower, LLC pursuant to that
certain Assignment and Assumption of Leases and Contracts dated August 8, 2007
by and between Equity Industrial Bloomfield Limited Partnership as Assignor and
National Industrial Portfolio Borrower, LLC as Assignee, as amended by the First
Amendment thereto dated July 29, 2008 by and between Home Depot U.S.A., Inc. as
Tenant and National Industrial Portfolio Borrower, LLC as Landlord, and as
further amended by the Second Amendment thereto dated March 18, 2011 by and
between Home Depot U.S.A., Inc. as Lessee and National Industrial Portfolio, LLC
(formerly known as National Industrial Portfolio Borrower, LLC) as Lessor, as
further amended by a letter of extension dated November 29, 2011 between Home
Depot U.S.A., Inc. as Lessee and National Industrial Portfolio, LLC as Lessor.
Plainfield
That certain lease agreement dated April 29, 2002 by and between Staples The
Office Superstore East, Inc. as Tenant and Moosup Pond Road Limited Partnership
as Landlord, as amended by the First Amendment thereto dated January 1, 2004 by
and between Staples The Office Superstore East, Inc. as Tenant and Moosup Pond
Road LLC, Swampscot Investors, LLC and Equity Industrial Plainfield Limited
Partnership, collectively as Landlord, as further amended by the Second
Amendment thereto dated October __, 2006 by and between Staples The Office
Superstore East, Inc. as Tenant and Equity Industrial Plainfield Limited
Partnership as Landlord, as assigned to National Industrial Portfolio Borrower,
LLC pursuant to that certain Assignment and Assumption of Leases and Contracts
dated August 8, 2007 by and between Equity Industrial Plainfield Limited
Partnership as Assignor and National Industrial Portfolio Borrower, LLC as
Assignee, and as further amended by the Third Amendment thereto dated October 1,
2009 by and between Staples The Office Superstore East, Inc. as Tenant and
National Industrial Portfolio, LLC (formerly known as National Industrial
Portfolio Borrower, LLC) as Landlord.


--------------------------------------------------------------------------------


Enfield - Manufacturing
That certain lease agreement dated December 20, 2006 by and between Lego
Systems, Inc. as Tenant and Equity Industrial Enfield Limited Partnership as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Enfield Limited Partnership as Assignor
and National Industrial Portfolio Borrower, LLC as Assignee, as further amended
by the First Amendment thereto dated December 22, 2009 by and between Lego
Systems, Inc. as Tenant and National Industrial Portfolio, LLC (formerly known
as National Industrial Portfolio Borrower, LLC), and as further amended by the
Second Amendment thereto dated December 1, 2010.
That certain lease agreement dated December 21, 2010 by and between The
Coca-Cola Company as Tenant and National Industrial Portfolio, LLC as Landlord,
amended by the First Amendment dated June 30, 2011 between The Coca-Cola Company
as Tenant and National Industrial Portfolio, LLC as Landlord.
Enfield - Office
That certain lease agreement dated December 20, 2006 by and between Lego
Systems, Inc. as Tenant and Equity Industrial Enfield Limited Partnership as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Enfield Limited Partnership as Assignor
and National Industrial Portfolio Borrower, LLC as Assignee, as further amended
by the First Amendment thereto dated December 22, 2009 by and between Lego
Systems, Inc. as Tenant and National Industrial Portfolio, LLC (formerly known
as National Industrial Portfolio Borrower, LLC), and as further amended by the
Second Amendment thereto dated December 1, 2010.
Enfield - Day Care
That certain lease agreement dated December 22, 2009 by and between Children’s
Creative Learning Center, Inc. as Tenant and National Industrial Portfolio, LLC
as Landlord.
That certain lease agreement dated December 20, 2006 by and between Lego
Systems, Inc. as Tenant and Equity Industrial Enfield Limited Partnership as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Enfield Limited Partnership as Assignor
and National Industrial Portfolio Borrower, LLC as Assignee, as further amended
by the First Amendment thereto dated December 22, 2009 by and between Lego
Systems, Inc. as Tenant and National Industrial Portfolio, LLC (formerly known
as National Industrial Portfolio Borrower, LLC), and as further amended by the
Second Amendment thereto dated December 1, 2010.
Enfield - R & D
That certain lease agreement dated December 20, 2006 by and between Lego
Systems, Inc. as Tenant and Equity Industrial Enfield Limited Partnership as
Landlord, as assigned to National


--------------------------------------------------------------------------------


Industrial Portfolio Borrower, LLC pursuant to that certain Assignment and
Assumption of Leases and Contracts dated August 8, 2007 by and between Equity
Industrial Enfield Limited Partnership as Assignor and National Industrial
Portfolio Borrower, LLC as Assignee, as further amended by the First Amendment
thereto dated December 22, 2009 by and between Lego Systems, Inc. as Tenant and
National Industrial Portfolio, LLC (formerly known as National Industrial
Portfolio Borrower, LLC), and as further amended by the Second Amendment thereto
dated December 1, 2010.
Enfield - Distribution
That certain lease agreement dated December 8, 2009 by and between Plastipak
Packaging, Inc. as Tenant and National Industrial Portfolio, LLC as Landlord.
Devens (15)
That certain lease agreement dated April 1, 2005 by and between Kraft Foods
Global, Inc. as Tenant and Equity Industrial Limited Partnership-Devens as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Limited Partnership-Devens as Assignor and
National Industrial Portfolio Borrower, LLC (currently known as National
Industrial Portfolio, LLC) as Assignee.
Devens (31)
That certain lease agreement dated July 1, 2005 by and between Kraft Foods
Global, Inc. as Tenant and Levco Development Corp. as Landlord, as assigned to
National Industrial Portfolio Borrower, LLC pursuant to that certain Assignment
and Assumption of Leases and Contracts dated August 8, 2007 by and between Levco
Development Corp. as Assignor and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Assignee.
Chicopee (1040)
That certain lease agreement dated June 15, 2000 by and between United Plastics
Group, Inc. as Tenant and Sherichic Distribution Associates Limited Partnership
as Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant
to that certain Assignment and Assumption of Leases and Contracts dated August
8, 2007 by and between Sherichic Distribution Associates Limited Partnership as
Assignor and National Industrial Portfolio Borrower as Assignee, as further
amended by the First Amendment thereto dated January 1, 2010 by and between
United Plastics Group, Inc. as Tenant and National Industrial Portfolio, LLC
(formerly known as National Industrial Portfolio Borrower, LLC), as Landlord.
Chicopee (1045)
That certain lease agreement dated June 25, 1999 by and between Friendly Ice
Cream Corporation as Tenant and Billerica Realty Associates Limited Partnership
as Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant
to that certain Assignment and Assumption of Leases and Contracts dated August
8, 2007 by and between Equity Industrial


--------------------------------------------------------------------------------


Chicopee as Assignor and National Industrial Portfolio Borrower, LLC as
Assignee, as further amended by the First Amendment thereto dated February 5,
2009 by and between Friendly Ice Cream Corporation as Tenant and National
Industrial Portfolio Borrower, LLC (currently known as National Industrial
Portfolio, LLC) as Landlord.
Gardner
The building is vacant.
Westfield
That certain lease agreement dated July 27, 2011 by and between Hollingsworth
Logistics Group, LLC as Tenant and National Industrial Portfolio, LLC as
Landlord, as further amended by that First Amendment thereto dated August 31,
2011.
That certain short term lease agreement dated October 26, 2010 by and between
Lawry Freight System, Inc. as Tenant and National Industrial Portfolio, LLC as
Landlord, as further amended by the First Amendment thereto dated January 1,
2011, as further amended by the Second Amendment thereto dated April 1, 2011, as
further amended by that expansion letter dated October 19, 2011 and as further
amended by that contraction letter dated December 15, 2011. Clinton (100)
That certain lease agreement dated May 8, 2006 by and between Clopay Building
Products Company, Inc. as Tenant and Equity Industrial Limited Partnership V as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Limited Partnership V as Assignor and
National Industrial Portfolio Borrower, LLC as Assignee, as further amended by
the First Amendment thereto dated March 31, 2011 by and between Clopay Building
Products Company, Inc. as Tenant and National Industrial Portfolio, LLC
(formerly known as National Industrial Portfolio Borrower, LLC) as Landlord, and
as further amended by the Second Amendment thereto dated August 23, 2011.
That certain lease agreement dated August 9, 2002 by and between Murida
Furniture Co., Inc. d/b/a Rotman’s Furniture as Tenant and Equity Industrial
Limited Partnership V as Landlord, as further amended by the First Amendment
thereto dated February 1, 2005, as further amended by the Second Amendment
thereto dated April 1, 2007, as assigned to National Industrial Portfolio
Borrower, LLC pursuant to that certain Assignment and Assumption of Leases and
Contracts dated August 8, 2007 by and between Equity Industrial Limited
Partnership V as Assignor and National Industrial Portfolio Borrower, LLC as
Assignee, and as further amended by the Third Amendment thereto dated March 1,
2010 by and between Murida Furniture Co., Inc. d/b/a Rotman’s Furniture as
Tenant and National Industrial Portfolio, LLC (formerly known as National
Industrial Portfolio Borrower, LLC) as Landlord.
That certain lease agreement dated March 30, 2007 by and between Scholastic Book
Fairs, Inc. as Tenant and Equity Industrial Limited Partnership V as Landlord,
as assigned to National Industrial Portfolio Borrower, LLC pursuant to that
certain Assignment and Assumption of


--------------------------------------------------------------------------------


Leases and Contracts dated August 8, 2007 by and between Equity Industrial
Limited Partnership V as Assignor and National Industrial Portfolio Borrower,
LLC (currently known as National Industrial Portfolio, LLC) as Assignee.
That certain lease agreement dated July 18, 2001 by and between ABC Relocation
Service as Tenant and Equity Industrial Limited Partnership V as Landlord, as
further amended by the First Amendment thereto dated January 31, 2006, as
assigned to National Industrial Portfolio Borrower, LLC pursuant to that certain
Assignment and Assumption of Leases and Contracts dated August 8, 2007 by and
between Equity Industrial Limited Partnership V as Assignor and National
Industrial Portfolio Borrower, LLC as Assignee, as further amended by the Second
Amendment thereto dated August 15, 2007 by and between ABC Relocation Service as
Tenant and National Industrial Portfolio Borrower, LLC as Landlord, as further
amended by the Third Amendment thereto dated August 15, 2008, and as further
amended by the Fourth Amendment thereto dated February 1, 2010 by and between
ABC Relocation Service as Tenant and National Industrial Portfolio, LLC
(formerly known as National Industrial Portfolio Borrower, LLC) as Landlord.
That certain lease agreement dated May 1, 2007 by and between Staples Contract &
Commercial, Inc. as Tenant and Equity Industrial Limited Partnership V as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Limited Partnership V as Assignor and
National Industrial Portfolio Borrower, LLC as Assignee, and as further amended
by the First Amendment thereto dated December 6, 2010 by and between Staple
Contract & Commercial, Inc. as Tenant and National Industrial Portfolio, LLC
(formerly known as National Industrial Portfolio Borrower, LLC) as Landlord.
That certain site lease agreement dated November 30, 2011 by and between Solar
MA Project Management Series II as Tenant and National Industrial Portfolio, LLC
as Landlord.
Clinton (111)
That certain lease agreement dated April 18, 2011 by and between ECM Plastics,
Inc. as Tenant and National Industrial Portfolio, LLC as Landlord.
That certain lease agreement dated September 1, 2005 by and between Regency
Warehousing & Distribution, Inc. as Tenant and Clinton-Adams Corporation as
Landlord, as further amended by the First Amendment thereto dated April 2, 2007,
as assigned to National Industrial Portfolio Borrower, LLC pursuant to that
certain Assignment and Assumption of Leases and Contracts dated August 8, 2007
by and between Clinton-Adams Corporation, as further amended by the Second
Amendment thereto dated March 1, 2010 by and between Regency Warehousing &
Distribution, Inc. as Tenant and National Industrial Portfolio, LLC (formerly
known as National Industrial Portfolio Borrower, LLC) as Landlord, and as
further amended by the letter agreement dated March 30, 2010.
That certain site lease agreement dated November 30, 2011 by and between Solar
MA Project Management Series II as Tenant and National Industrial Portfolio, LLC
as Landlord.
Devens (50)


--------------------------------------------------------------------------------


That certain lease agreement dated February 15, 2008 by and between United
States Gypsum Company as Tenant and National Industrial Portfolio Borrower, LLC
as Landlord, and as further amended by the First Amendment thereto dated
November 30, 2009 by and between United States Gypsum Company as Tenant and
National Industrial Portfolio, LLC (formerly known as National Industrial
Portfolio Borrower, LLC) as Landlord.
That certain lease agreement dated November 1, 2010 by and between Kenco
Logistic Services, LLC as Tenant and National Industrial Portfolio, LLC as
Landlord.
That certain lease agreement dated October 1, 2009 by and between Hollingsworth
& Vose Company as Tenant and National Industrial Portfolio, LLC as Landlord.
Westminster
That certain lease agreement dated September 26, 2006 by and between
Simplexgrinnell, LP as Tenant and Equity Industrial Westminster, LLC and South
Shore Development Associates, LLC both as Landlord, as assigned to National
Industrial Portfolio Borrower, LLC pursuant to that certain Assignment and
Assumption of Leases and Contracts dated August 8, 2007 by and between Equity
Industrial Westminster, LLC and South Shore Development Associates, LLC as
tenants-in-common jointly and severally Assignor and National Industrial
Portfolio Borrower, LLC as Assignee, and as further amended by the First
Amendment thereto dated October 1, 2010 by and between Simplexgrinnell LP as
Tenant and National Industrial Portfolio, LLC (formerly known as National
Industrial Portfolio Borrower, LLC) as Landlord.
That certain lease agreement dated September 26, 2006 by and between Simplex
Time Recorder Co as Tenant and Equity Industrial Westminster, LLC and South
Shore Development Associates, LLC both as Landlord, as assigned to National
Industrial Portfolio Borrower, LLC pursuant to that certain Assignment and
Assumption of Leases and Contracts dated August 8, 2007 by and between Equity
Industrial Westminster, LLC and South Shore Development Associates, LLC as
tenants-in-common jointly and severally Assignor and National Industrial
Portfolio Borrower, LLC as Assignee, and as further amended by the Amendment
dated October 1, 2008 by and between Simplex Time Recorder Co, as Tenant and
National Industrial Portfolio, LLC as Landlord, further amended by the Second
Amendment dated October 13, 2011 by and between Simplex Time Recorder Co, as
Tenant and National Industrial Portfolio, LLC as Landlord.
That certain lease agreement dated April 30, 2008 by and between Interstate
Container Lowell, LLC as Tenant and National Industrial Portfolio Borrower, LLC
as Landlord, and as further amended by the First Amendment thereto dated January
1, 2009 by and between Interstate Container Lowell, LLC as Tenant and National
Industrial Portfolio Borrower LLC (formerly known as National Industrial
Portfolio Borrower, LLC) as Landlord.
That certain site lease agreement dated November 30, 2011 by and between Solar
MA Project Management Series II as Tenant and National Industrial Portfolio, LLC
as Landlord.
Tewksbury (495)


That certain lease agreement dated March 22, 2000 by and between Radio Waves,
Inc. as Tenant


--------------------------------------------------------------------------------


and Merrimack Valley Industrial Associates Limited Partnership as Landlord, as
further amended by Lease Supplement thereto dated June 7, 2000, as further
amended by Amendment thereto dated September 1, 2004, as assigned to National
Industrial Portfolio Borrower, LLC pursuant to that certain Assignment and
Assumption of Leases and Contracts dated August 8, 2007 by and between Merrimack
Valley Industrial Associates Limited Partnership as Assignor and National
Industrial Portfolio Borrower, LLC as Assignee, and as further amended by Second
Amendment thereto dated January 30, 2008 by and between Radio Waves, Inc. as
Tenant and National Industrial Portfolio Borrower, LLC (currently known as
National Industrial Portfolio, LLC) as Landlord.
That certain lease agreement dated February 14, 2003 by and between Prep-Rite
Corp. d/b/a David P. Rossi Corporation as Tenant and Merrimack Valley Industrial
Associates Limited Partnership as Landlord, as restated by the Amended and
Restated Lease on April 1, 2005, as assigned to National Industrial Portfolio
Borrower, LLC pursuant to that certain Assignment and Assumption of Leases and
Contracts dated August 8, 2007 by and between Merrimack Valley Industrial
Associates Limited Partnership as Assignor and National Industrial Portfolio
Borrower, LLC (currently known as National Industrial Portfolio, LLC) as
Assignee.
That certain lease agreement dated April 1, 2005 by and between Amric Power
Sweeping as Tenant and Merrimack Valley Industrial Associates Limited
Partnership as Landlord, as assigned to National Industrial Portfolio Borrower,
LLC pursuant to that certain Assignment and Assumption of Leases and Contracts
dated August 8, 2007 by and between Merrimack Valley Industrial Associates
Limited Partnership as Assignor and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Assignee.
That certain rooftop lease agreement dated December 12, 2001 by and between
Cellco Partnership d/b/a Verizon Wireless as Lessee and Merrimack Valley
Industrial Associates Limited Partnership as Lessor, as assigned to National
Industrial Portfolio Borrower, LLC pursuant to that certain Assignment and
Assumption of Leases and Contracts dated August 8, 2007 by and between Merrimack
Valley Industrial Associates Limited Partnership as Assignor and National
Industrial Portfolio Borrower, LLC (currently known as National Industrial
Portfolio, LLC) as Assignee.
Tewksbury (515)
That certain lease agreement dated June 22, 2007 by and between Merrill
Communications, LLC as Tenant and Merrimack Valley Industrial Associates Limited
Partnership as Landlord, as assigned to National Industrial Portfolio Borrower,
LLC pursuant to that certain Assignment and Assumption of Leases and Contracts
dated August 8, 2007 by and between Merrimack Valley Industrial Associates
Limited Partnership as Assignor and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Assignee. That
certain lease agreement dated September 30, 2002 by and between Premier
Education Group, L.P. as Tenant and Merrimack Valley Industrial Associates
Limited Partnership as Landlord, as assigned to National Industrial Portfolio
Borrower, LLC pursuant to that certain Assignment and Assumption of Leases and
Contracts dated August 8, 2007 by and between Merrimack Valley Industrial
Associates Limited Partnership as Assignor and National Industrial


--------------------------------------------------------------------------------


Portfolio Borrower, LLC (currently known as National Industrial Portfolio, LLC)
as Assignee. That certain site lease agreement dated November 30, 2011 by and
between Solar MA Project Management Series II as Tenant and National Industrial
Portfolio, LLC as Landlord.
Dedham
That certain lease agreement dated December 29, 2009 by and between Twins
Enterprise, Inc. as Tenant and National Industrial Portfolio, LLC as Landlord,
as further amended by the lease extension letter dated August 19, 2010, by the
lease extension letter dated February 9, 2011, and by the lease extension letter
dated July 28, 2011.
That certain lease agreement dated July 17, 2008 by and between Macy’s Retail
Holdings, Inc. as Tenant and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Landlord, as further
amended by letter agreement dated December 16, 2008.
That certain site lease agreement dated November 30, 2011 by and between Solar
MA Project Management Series II as Tenant and National Industrial Portfolio, LLC
as Landlord.
Norwood
That certain net lease agreement dated March 26, 1998 by and between Star
Markets Company, Inc. as Tenant and University Manager, Inc. as Administrative
Trustee of W/S Cardinal University MA Trust as Landlord, as assigned to Equity
Industrial Norwood Limited Partnership pursuant to that certain Assignment and
Assumption Agreement dated April 11, 2000 by and between Star Markets Company,
Inc. as Original Tenant to Equity Industrial Norwood Limited Partnership as
Assignee of Tenant as consented to by University Manager, Inc. as Administrative
Trustee of W/S Cardinal University MA Trust as Landlord, by that certain
sublease entered into on April 12, 2002 by and between Home Depot, U.S.A. Inc as
Subtenant and Equity Industrial Norwood LLC Partnership as Sublandlord, as
assigned to National Industrial Portfolio Borrower, LLC pursuant to that certain
Assignment and Assumption of Leases and Contracts dated August 8, 2007 by and
between Equity Industrial Norwood Limited Partnership as Assignor and National
Industrial Portfolio Borrower, LLC as Assignee, as further amended by the First
Amendment to Sublease dated April 21, 2011 by and between Home Depot, U.S.A. as
Subtenant and National Industrial Portfolio, LLC (formerly known as National
Industrial Portfolio Borrower, LLC) as Sublandlord.
That certain net lease agreement dated March 26, 1998 by and between Star
Markets Company, Inc. as Tenant and University Manager, Inc. as Administrative
Trustee of W/S Cardinal University MA Trust as Landlord, as assigned to Equity
Industrial Norwood Limited Partnership pursuant to that certain Assignment and
Assumption Agreement dated April 11, 2000 by and between Star Markets Company,
Inc. as Original Tenant to Equity Industrial Norwood Limited Partnership as
Assignee of Tenant as consented to by University Manager, Inc. as Administrative
Trustee of W/S Cardinal University MA Trust as Landlord, by that certain
sublease entered into on January 1, 2007 by and between Nicolazzo Bros.
Landscape Corp. as Subtenant and Equity Industrial Norwood Limited Partnership
as Sublandlord, as assigned to National Industrial Portfolio Borrower, LLC
pursuant to that certain Assignment and Assumption of Leases and Contracts dated
August 8, 2007 by and between Equity Industrial Norwood Limited Partnership as
Assignor and National Industrial Portfolio Borrower, LLC (currently known as
National


--------------------------------------------------------------------------------


Industrial Portfolio, LLC) as Assignee.
That certain net lease agreement dated March 26, 1998 by and between Star
Markets Company, Inc. as Tenant and University Manager, Inc. as Administrative
Trustee of W/S Cardinal University MA Trust as Landlord, as assigned to Equity
Industrial Norwood Limited Partnership pursuant to that certain Assignment and
Assumption Agreement dated April 11, 2000 by and between Star Markets Company,
Inc. as Original Tenant to Equity Industrial Norwood Limited Partnership as
Assignee of Tenant as consented to by University Manager, Inc. as Administrative
Trustee of W/S Cardinal University MA Trust as Landlord, by that certain
sublease entered into on September 29, 2006 by and between Longobardi Furniture
as Subtenant and Equity Industrial Norwood Limited Partnership as Sublandlord,
as assigned to National Industrial Portfolio Borrower, LLC pursuant to that
certain Assignment and Assumption of Leases and Contracts dated August 8, 2007
by and between Equity Industrial Norwood Limited Partnership as Assignor and
National Industrial Portfolio Borrower, LLC (currently known as National
Industrial Portfolio, LLC) as Assignee.
That certain net lease agreement dated March 26, 1998 by and between University
Manager Inc as Administrative Trustee for W/S Cardinal University-MA Trust as
Landlord, and Star Markets Company Inc as Assignor and Tenant, by that certain
sublease agreement dated March 25, 2003 by and between Chep USA as Subtenant and
Equity Industrial Norwood Limited Partnership as Sublandlord, as assigned to
Equity Industrial Norwood Limited Partnership pursuant to that certain
Assignment and Assumption Agreement dated April 11, 2000 by and between Star
Markets Company Inc, as assigned to National Industrial Portfolio Borrower, LLC
pursuant to that certain Assignment and Assumption of Leases and Contracts dated
August 8, 2007 by and between Equity Industrial Norwood Limited Partnership as
Assignor and National Industrial Portfolio Borrower, LLC (currently known as
National Industrial Portfolio, LLC) as Assignee.
Merrimack (57)
That certain lease agreement dated June 27, 2011 by and between Nanocomp
Technologies, Inc. as Tenant and National Industrial Portfolio, LLC as Landlord.
Merrimack (59)
That certain lease agreement dated July 19, 2011 by and between Puget Sound
International, Inc. as Tenant and National Industrial Portfolio, LLC as
Landlord.
That certain lease agreement dated November 29, 2006 by and between Nashua
Corporation as Tenant and Equity Industrial Daniel Webster Highway Limited
Partnership as Landlord, as assigned to National Industrial Portfolio Borrower,
LLC pursuant to that certain Assignment and Assumption of Leases and Contracts
dated August 8, 2007 by and between Equity Industrial Daniel Webster Highway
Limited Partnership as Assignor and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Assignee, and as
further amended by the First Amendment dated November 30, 2011 by and between
Nashua Corporation as Lessee and National Industrial Portfolio LLC as Lessor.
Ellicott


--------------------------------------------------------------------------------


That certain lease agreement dated January 21, 2011 by and between The Regal
Service Company as Tenant and National Industrial Portfolio, LLC as Landlord, as
reaffirmed by the letter agreement dated February 24, 2011, and as further
amended by the First Amendment thereto dated April 11, 2011 and as further
amended by the Second Amendment thereto dated November 15, 2011.
That certain lease agreement dated April 30, 2010 by and between FCA, LLC as
Tenant and National Industrial Portfolio, LLC as Landlord, as further amended by
the First Amendment to Lease dated June 23, 2010.
Geddes
That certain lease agreement dated April 13, 2011 by and between Distribution
Centers of the Americas NY, Inc. as Tenant and National Industrial Portfolio,
LLC as Landlord, as further amended by the First Amendment thereto dated April
22, 2011, and as further amended by the Second Amendment thereto dated July 18,
2011.
That certain letter agreement dated August 11, 2011 by and between Distribution
Centers of the Americas NY, Inc. as Tenant and National Industrial Portfolio,
LLC as Landlord regarding the terms of an additional expansion of 17,768 SF on a
month-to-month basis.
That certain letter agreement dated November 7, 2011 by and between Distribution
Centers of the Americas NY, Inc. as Tenant and National Industrial Portfolio,
LLC as Landlord acknowledging the following expansion and contraction dates:
August 11, 2011 expansion and continued occupancy of 15,567 SF
August 26, 2011 expansion and continued occupancy of 13.760 SF
September 6, 2011 expansion and continued occupancy of 22,400 SF
September 19, 2011 expansion and continued occupancy of 15,670 SF
September 26, 2011 expansion and continued occupancy of 17,600 SF
October 3, 2011 expansion of 17,600 SF and expected vacancy of this space by
November 30, 2011
That certain Short Term Lease Agreement dated October 13, 2011 by and between
Tessy Plastics Corp. as Tenant and National Industrial Portfolio, LLC as
Landlord.
Van Buren


That certain lease agreement dated November 30, 2010 by and between G&C Food
Distributors and Brokers, Inc. as Tenant and National Industrial Portfolio, LLC
as Landlord.
DuBois (Freezer)




--------------------------------------------------------------------------------


That certain lease agreement dated February 9, 2010 by and between DuBois
Logistics LLC as Tenant and National Industrial Portfolio, LLC as Landlord.
DuBois (Dry Warehouse)
That certain lease agreement dated February 9, 2010 by and between DuBois
Logistics LLC as Tenant and National Industrial Portfolio, LLC as Landlord.
Houston
That certain lease agreement dated February 1, 2008 by and between National
Oilwell Varco, LP as Tenant and National Industrial Portfolio Borrower, LLC as
Landlord, and as further amended by the First Amendment thereto dated July 31,
2008 by and between National Oilwell Varco, LP as Tenant and National Industrial
Portfolio, LLC (formerly known as National Industrial Portfolio Borrower, LLC)
as Landlord, pursuant to that certain Assignment and Assumption of Leases and
Contracts dated August 8, 2007 by and between Equity Industrial Houston Limited
Partnership as Assignor and National Industrial Portfolio Borrower, LLC as
Assignee.
Abilene
That certain lease agreement dated June 24, 2011 by and between Big Sur
Waterbeds, Inc. as Tenant and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Landlord.
That certain lease agreement dated June 5, 2002 by and between Coca-Cola
Enterprises Inc. as Tenant and 620 Platt Road, LLC as Landlord, as further
amended by First Amendment thereto dated July 18, 2002, and as further amended
by the License Agreement dated July 18, 2008 by and between Coca-Cola
Enterprises, Inc. as Licensee and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Licensor.
That certain lease agreement dated November 29, 2010 by and between United
States Postal Service as Tenant and National Industrial Portfolio, LLC DBA in
Texas as NIP Borrower, LLC as Landlord.
Corsicana
That certain lease agreement dated March 28, 2005 by and between Home Depot
U.S.A., Inc. as Tenant and Equity Industrial Corsicana Limited Partnership as
Landlord, as assigned to National Industrial Portfolio Borrower, LLC pursuant to
that certain Assignment and Assumption of Leases and Contracts dated August 8,
2007 by and between Equity Industrial Corsicana Limited Partnership as Assignor
and National Industrial Portfolio Borrower, LLC as Assignee, and as further
amended by the First Amendment dated April 30, 2009 by and between Home Depot
U.S.A., Inc. as Tenant and National Industrial Portfolio, LLC (formerly known as
National Industrial Portfolio Borrower, LLC) and further amended by the Second
Amendment dated October 28, 2011 by and between Home Depot U.S.A., Inc. as
Tenant and National Industrial Portfolio, LLC as Landlord.




--------------------------------------------------------------------------------


Schedule D
Contracts
(See attached lists.)


--------------------------------------------------------------------------------


NIP PORFOLIO-WIDE
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
AGB SERVICES
NIP 12-08242010- Services
8/24/2010
 
A&M Roofing Services
NIP031111-Services
3/11/2011
Roofing Services
Armstrong Sprinkler
NIP-042810-Services
4/28/2010
Sprinkler Services
Bluewater Holding Corp.
NIP051010-Services
5/10/2010
Septic System Services
Bluewater Holding Corp.
NIP1210-070610
1st Amend., 7/6/10
100 Adams Rd., Clinton-Cleanout
Cyn Oil Corp.
NIP042610-Services
4/26/2010
Emergency Spill Service
Cyn Oil Corp.
NIP060310-1st Amend.
1stAmend., 6/3/10
Westfield - Sample Evaluation
Cyn Oil Corp.
NIP070610-2nd Amend.
2nd Amend., 7/6/10
Westfield-Remove hazardous waste & dispose
Cyn Oil Corp.
NIP123010-3rd Amend.
3rd Amend., 12/30/10
Westfield- pump non-PCB oil and dispose
East Coast Lot & Pavement
RT1200091911-Services
8/19/2011
Various properties - paving
Fuss & O'Neill
NIP-050911-Services
5/9/2011
100 Simplex, Westminster & 495 Woburn St., Tewksbury
Landscaping by Anderson
NIP-102510-Services
10/25/2010
Landscaping
Landscaping by Anderson
NIP-110210-1st Amend.
1st Amend., 11/2/10
100&111 Adams Rd., Clinton-clean curb box valves
Landscaping by Anderson
NIP-111710-2nd Amend.
2nd Amend., 11/17/10
Merrimack, NH-paving for RR crossing
Landscaping by Anderson
NIP-050511-3rd Amend.
3rd Amend., 5/5/11
Westminster- clean catch basins
Landscaping by Anderson
NIP-071511-4th Amend.
4th Amend., 7/15/11
Multiple Properties
Lookout Security Systems
NIP-080310-Services
8/3/2010
Various properties-security
Lookout Security Systems
NIP-100110-1st Amend.
10/1/2010
Work at 495-515 Woburn St.
Rethink Development
NIP-091311-Consulting
9/13/2011
Solar Initiative Consulting
RJ Farrah Engineering
NIP-101311-Consulting
10/13/2011
Structural Engr. Evaluations
Technical Mechanical Systems
NIP-120909-Services
12/9/2009
Mechanical repairs
Equity Industrial Partners
Transition Services for National Industrial Portfolio
None
Leasing Services
Equity Industrial Partners
Environmental Matters and Limited Environmental Indemnity Agreement
August __2007
Purchase & sale/environmental indemnity


--------------------------------------------------------------------------------


TAX APPEAL-VARIOUS PROPERTIES


Property
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Westminster, 50 Independence, Gardner, Westfield, 100/111 Adams Clinton,
Norwood, 495/515 Woburn, Dedham, 57/59/ DWHMerrimack
New England Property Tax Group
Real Estate Property Tax Consultants
10/1/2011 - For MA 2012 tax year only. For NH, 2011 tax year only.
Tax Abatement Services
Enfield, CT
New England Property Tax Group
Real Estate Property Tax Consultants
7/1/2011
Tax Abatement Services


--------------------------------------------------------------------------------


RT1201-COMMERCE CITY, OH


Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type/Service Provided
AT&T Mobility
 
 
Prop Mgmt Cell Phone
Commercial Roof Management Inc
 
 
Roof Inspection/Repairs
Roof Management/Tetca Roofing Colorado
 
 
Roof Repairs


--------------------------------------------------------------------------------


RT1202 - BLOOMEFIELD, CT
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
RJG Consultants Inc.
RT1202-032111 - Services
3/21/2011
Consultant
 
 
 
 


--------------------------------------------------------------------------------




RT1203 - PLAINFIELD, CT
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
A-Best Abatement, Inc.
RT1203-040910-Services
4/9/2010
Asbestos removal
Arnio Welding & Fabrication
RT1203-081611-Services
8/16/2011
Roof repairs
Coastal Construction
RT1203-120610-Services
12/6/2010
Gen'l construction
Eastern CT Home Improvement
RT1203-111910-Services
11/19/2011
Snowplowing & potholes
FLI Environmental
RT1203-011510-Services
1/18/2010
Asbestos analysis
KWP Associates
RT1203-093011-Consultant
9/30/2011
Land Surveys
LaBonte Bros. LLC
RT1203-0901110-Services
9/1/2010
Landscaping
New Horizons Technology
RT1203-040810-Services
4/8/2010
Electrical
P&J Sprinkler Co.
RT1203-111110-Services
11/11/2011
sprinkler inspect&testing
Tecta America of New England
RT1203-030111-Services
3/1/2011
Roof repairs
 
RT1203-060911- 1st Amend.
6/9/2011
Roof repairs
United Compressor & Pump
RT1203-022811-Services
2/28/2011
Water system
Roof Management, LLC
Consulting Service Proposal/Agreement
5/12/2008
Roof Consultation
21st Century Roofing System
Agreement Between Owner and Contractor
6/24/2008
Roof Replacement


--------------------------------------------------------------------------------




ENFIELD, CT-RT 1204, RT1195, RT1197, RT1198
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Advanced Power Services
RT1204-051010-Services
5/10/2010
Pump maintenance
Advanced Power Services
RT1198-101309-Services
10/13/2009
Generator&Pump maint.
ALCS, Inc.
RT1204-020310-Services
2/3/2010
Handrail installed
AL Fire Protection
RT1204-053111-Services
5/31/2011
Fire pump repair
Amenta Emma Architects
RT1204-113010-Consulting
10/30/2010
Egress Contract review
Beebe Landscape
RT1204-072010-Services
7/20/2010
Landscaping
Blake Equipment
RT1204-03110-Services
8/31/2010
Boiler cleaning
 
RT1204-020711-1st Amend.
1st Amend, 2/7/11
Condensate pump&float
Cascade Water Services
RT1204-083010-Services
8/30/2010
Boiler treatment&cleaning
Cogswell Sprinkler
RT1198-042611-Services
4/24/2011
Fire pump insp.&testing
Energenix Co., Inc.
RT1198-051910-Services
5/7/2010
Submetering
Enfield Builders
RT1204-020911-Services
2/9/2011
Wall construction
Environ. Fire Protection
RT1198-021710-Construction
2/17/2010
Replace sprinkler system
Hydra Tech, Inc.
RT1204-121610-Services
12/16/2010
Leak detection
 
RT1204-031411
1st Amend, 3/14/11
Water main repair
 
RT1204-050211
2nd Amend, 5/2/11
Leak detection
 
RT1204-091311
3rd Amend, 9/13/11
Water main repairs
 
RT1204-102711
4th Amend, 10/27/11
Add'l leak repairs
Industrial Handling
NA
12/28/10 invoices
Dock Repairs
Industrial Technical Serv.
RT1198-061110-Services
6/11/2010
Replace fire alarm system
 
RT1198-062110-Services
1st Amend,6/21/10
Repair storm drain
Industrial Technical Serv.
RT1198-110609-Serv&Sup.
11/6/2009
Electrical work
 
 
 
 
JG Home Improvement
RT1204-122810-Services
12/28/2010
General Repairs
Northeast Electrical
RT1198-120409-Services
12/4/2009
Install Submeter
PJ Lodola & Sons
RT1204-021111-Services
2/11/2011
Install new fire alarm devices
 
RT1204-033011-1st Amend.
1st Amend, 3/30/11
Install feeder & submeters
 
RT1204-070811-2nd Amend.
2nd Amend, 7/8/11
Electrical work
PJ Lodola & Sons
RT1204-092010-Services
9/20/2010
Fire Alarm Control Panel
 
RT1204-010711-1st Amend.
1st Amend,1/7/2011
Addt'l work
Plaza Excavating
RT1204-101409-Services
10/14/2009
Snowplowing
Plaza Excavating
RT1204-110311 - Service
11/3/2011
Snowplowing
SLAM Collaborative
RT1198-012810-Consulting
2/19/2010
Review Sprinkler Sys.& Roof
Spath & Son, Inc.
RT1204-121610-Services
12/15/2010
Install mop sink
T&K Asphalt
RT1204-061611-Services
6/15/2011
Asphalt repaving
Zimmerman & Sons
RT1204-121510-Services
12/15/2010
Fire sprinkler testing
Cushman Wakefield of CT
Exclusive Right to Lease Contract
2/6/2009
Leasing Services


--------------------------------------------------------------------------------


RT1205 - DEVENS (15), MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
USA Department of the Army
Indemnification of transferee of closing defense property
 
Environmental indemnification
USA Department of the Army
Quitclaim Deed
5/9/1996
Environmental indemnification
Department of Environmental Protection
Executive Office of Environmental Affairs
Attorney General of the Commonwealth
Mass Government Land Bank
Administrative Consent Order and Covenant not to Sue
5/24/1996
Environmental indemnification
 
 
 
 


--------------------------------------------------------------------------------


RT1206 - CHICOPEE (1040), MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Contract Amount


--------------------------------------------------------------------------------


RT1207 - CHICOPEE (1045), MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Weathershield Inc.
Agreement Between Owner and Contractor
6/10/2009
Roof Replacement
Roof Management, LLC
Consulting Service Proposal/Agreement
5/14/2009
Roof Consultation


--------------------------------------------------------------------------------


RT1208 - GARDNER, MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Armstrong Sprinkler
RT1208-020110-Services
1/20/2010
Fire Sprinkler Testing
Connolly Bros.
RT1208-102510-Services
10/25/2010
Snowplowing
East Coast Pavement
NIP 1200091911-Services
8/19/2011
Paving
Eastern Propane Gas, Inc.
Acct.#1500000762-Supplies
6/6/2011
Propane supply&equipment
JS Painting
RT1208-021610-Services
2/16/2010
Cleaning&renovation
Miller Engr. & Testing
RT1208-030910-Services
3/4/2010
Concrete core testing
 
RT1208-032210-1st Amend.
1st Amend, 3/22/10
Test borings & evaluation
T&K Asphalt
RT1208-1109-Services
10/1/2009
Asphalt repaving
Waverly Landscaping
RT1208-0410-Services
3/16/2010
Landscaping
Stubblebine Company
Leasing Services Agreement
 
Leasing Services


--------------------------------------------------------------------------------


RT1209 - WESTFIELD, MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
A-Best Abatement
RT1209-090910-Services
10/9/2010
Asbestos removal
Advanced Power Services
RT1209-101309-Services
10/13/2009
Generator servicing
A&M Roofing Services
RT1209-090111-Construction
9/1/2011
Roof replacement
Cogswell Sprinkler Co.
RT1209-020911-Services
2/9/2011
Fire pump churn testing
 
RT1200-041411-1st Amend.
1st Amend., 4/14/2011
fire pump repairs
Cole, Arthur Painting
RT1209-080311-Services
8/3/2011
Cleaning & Painting
Dynamic Dock & Door
RT1209-101409-Services
10/14/2009
Replace docks & seals
East Coast Lot & Pavement
RT1209-100311-Services
10/3/2011
Linestriping
Enfield Builders
RT1209-08411-Construction
8/1/2011
Retro fit for new tenant
 
Change Order
10/10/2011
 
Eng. Design Consultants
RT1209-032911-Consultant
3/29/2011
Geotechnical inspect.&report
Forish Construction
RT1209-1009-Services
10/13/2010
Snow removal
Fuss & O'Neill
RT1209-091510-Services
9/15/2010
Remove USTs
Gemini Electric
RT1209-090209-1-Services
9/2/2009
Remove power from pkg lot
 
NA
1st Amend., 9/30/10
Additional work
Chubb (formerly HFP Fire
RT1209-102709-Services
10/6/2009
Fire Alarm&Sprink. Testing
Protection)
RT1209-102709-1st Amend.
1st Amend.,10/27/09
Repairs & supplies
 
RT1209-070110-2nd Amend.
2nd Amend, 7/1/10
Addt'l repairs&supplies
Industrial Handling Sys.
RT1209-111210-Services
11/12/2010
Dock repairs
Industrial Handling Sys.
RT1209-080111-Services
8/1/2011
Additional dock repairs
 
RT1290-091611-1st Amend.
1st Amend., 9/16/11
Repairs & supplies
Industrial Technical Serv.
RT1209-110309-Services
11/3/2009
Replace security photo eyes
Industrial Technical Serv.
RT1209-121710-Services
12/17/2010
Install communication panel
 
RT1209-052711-1st Amend.
1st Amend., 5/27/11
Panel replacement
Industrial Technical Serv.
RT12090-062911-Services
6/29/2011
Install lighting
 
RT1209-102411-1st Amend.
1st Amend., 10/24/11
Addt'l labor & supplies
JG Home Improvement
RT1209-122810-Services
10/5/2011
Install handrail
JS Painting
RT1209-103009-Services
10/30/2009
Painting
JG Home Improvement
RT1209-110311 Services
11/3/2011
Make-ready work
Landscaping by Anderson
RT1209-080411-Services
8/4/2011
Restrooms&dock door rehab
 
RT1209-090911-1st Amend.
1st Amend, 9/9/11
Repair fence
Landscaping by Anderson
RT1209-110411-Services
11/4/2011
Replace concrete columns
MJ Development
RT1209-102810-Services
10/28/2011
Demolition
 
RT1209-111210-1st Amend.
1st Amend., 11/12/2010
sprinkler & carpet repairs
MJ Development
RT1209-110411-Services
11/4/2011
Repair steel columns
Murray Paving
RT1209-090711-Construction
9/7/2011
Paving & reclamation
Newbury Design Assoc.
RT1209-062411-Consultant
6/24/2011
Contract prep.&admin.
Nicolazzo Landscaping
RT1209-04010-Services
3/15/2010
Landscaping
Roof Mgmt. Consultants
RT1209-072111-Consultant
7/21/2011
Roof insp.&design
RRC Engr.
RT1209-090711-Consultant
7/7/2011
Prepare CADD Plans
RTK Environmental Group
RT1209-120209-Services
12/2/2009
Surveys & reports
Shea Tree Service
RT1209-100709-Services
10/7/2009
Tree & Shrub Removal
US Pavement
RT1209-072610-Services
7/26/2010
Paving
Westfield Gas
Services Contract
1/11/2010
Energy Audit
Westfield Glass Co.
Proposal-Supplies
9/1/2010
Glass door installation
TC Conway
No Contract Available
Lien Waiver-3/10/11
 
Design Central
No Contract Available
Lien Waiver- 4/8/11
 
CB Richard Ellis - New England Partners
Exclusive Leasing and Sales Agreement
 
Leasing Services
JS Paint
Supplies Contract
4/29/2009
Painting Supplies


--------------------------------------------------------------------------------


RT1210 - CLINTON (100), MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Bluewater Holding Co.
RT1210-080309-Services
8/3/2009
Plumbing
Cogswell Sprinkler
RT1210-020310-Services
2/23/2011
Sprinkler Testing&maint.
Comcast
Services Contract
2/9/2010
Cable installation
Dynamic Dock & Door
RT1210-052010-Services
5/2/2010
Dock repairs
East Coast Paving
NIP1200091911
8/19/2011
Paving
Jim's Lock & Key
RT1210-072909-Services
7/29/2009
Locksmith
JS Painting Co.
RT1210-111710-Services
11/17/2010
Painting
Landscaping by Anderson
RT1210-092209-Services
9/22/2009
Pavement repairs
Landscaping by Anderson
RT1210-042210-Services
8/22/2010
Roof & sidewalk repairs
Metro Sign & Awning
RT1210-102810-Services
10/28/2010
Awning design
Power Products
RT1210-012010-Services
1/20/2010
Fire pump maintenance
Richard Bros. Electric
RT1210-050510-Services
5/5/2010
Fire Alarm testing
Richard Bros. Electric
RT1210-052410-Services
5/24/2010
Electrical work
Riverside Tree
RT1210-01009-Services
10/16/2009
Tree cutting
Riverside Tree
RT1210-1009-Services
10/29/2009
Snowplowing
Riverside Tree
RT1210-0410-Services
3/16/2010
Lawn maintenance
Tech Mechanical
Services Contract
12/9/2009
Gas Fittings
Stubblebine Company
Leasing Services Agreement
 
Leasing Services
 
 
 
 



























--------------------------------------------------------------------------------


RT1199 - CLINTON (111), MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Down to Earth Construction
RT1199-042511-Services
4/25/2011
Repair doors & stairs
East Coast Paving
NIP1200091911-Services
8/19/2011
Paving
FLI Environmental
RT1199-111411-Services
11/14/2011
Asbestos testing
Fuss & O'Neill
RT1199-071911-Services
7/19/2011
UST Closures
 
Change Order
8/8/2011
Addt'l Work
 
Change Order credit
10/17/2011
Addt'l work
 
RT1199-103011-1st Amend.
1st Amend, 10/3/11
Addtl' Work
 
RT1199-101111-2nd Amend.
2nd Amend., 10/11/11
Risk study
Fuss & O'Neill
Vendor Letter Agreement
8/23/2011
Removal of Hazardous mat'ls
Landscaping by Anderson
RT1199-092410-Services
9/24/2010
Repair asphalt&drain pipes
Miller Engr.
RT1199-110210-Services
11/2/2010
Compression testing
Richard Bros.
RT1199-092910-Services
9/29/2010
Fire alarm testing&serv.
Roof Mgmt. Consultants
RT1199-090711-Consultant
9/7/2011
Roof Replacement Consult.
Tech Mechanical Systems
RT1199-092710-Services
9/27/2010
Gas Heat Installation
Weather Shield, Inc.
RT1199-082410-Services
8/24/2010
Roof repairs





--------------------------------------------------------------------------------


RT1211 - DEVENS (50)
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Coastal Construction
RT1211-093010-Services
9/30/2010
General Construction
 
 
1st Amend., 10/6/10
Add'l work
 
 
2nd Amend., 11/23/10
Add'l work
Cogswell Sprinkler
RT1211-022311-Services
2/23/2011
Sprinkler testing & service
Cogswell Sprinkler
RT1210-020310-Services
1/29/2010
Sprinkler testing & service
ESD Associates
RT1211-052410-Services
5/24/2010
Detention basin repair
Fairborn Equipment Co.
RT1211-092810-Services
9/28/2010
Dock repairs
Landscaping by Anderson
RT1211-101310-Services
10/13/2010
Concrete sidewalk installation
PC Myette, Inc.
RT1211-101909-Services
10/19/2009
Snow removal
Northeast Electrical
RT1211-100610-Services
10/6/2010
Install electrical subpanel
 
RT1211-101310-1st Amend.
1st Amend., 10/13/10
Add'l work
Power Products
RT1211-011810-Services
1/18/2010
Fire pump maintenance
Richard Bros. Electric
RT1211-050510-Services
5/5/2010
Fire alarm testing
 
RT1211-100110-1st Amend.
1st Amend., 10/1/10
Install new equipment
Richard Bros. Electric
RT1211-051810-Services
5/18/2010
Hi-bay lighting repairs
Richard Bros. Electric
RT1211-122710-Services
12/27/2010
Electrical work
Riverside Tree & Landscape
RT1211-0410-Services
3/16/2010
Landscaping
Tech Mechanical
NIP-120909- Services
12/9/2009
HVAC Servicing
CB Richard Ellis - New England Partners
Exclusive Leasing and Sales Agreement
2/27/2009
Leasing Services
USA Department of the Army
Indemnification of transferee of closing defense property
 
Environmental indemnification
USA Department of the Army
Quitclaim Deed
5/9/1996
Environmental indemnification
Department of Environmental Protection
Executive Office of Environmental Affairs
Attorney General of the Commonwealth
Mass Government Land Bank
Administrative Consent Order and Covenant not to Sue
5/24/1996
Environmental indemnification


--------------------------------------------------------------------------------


RT1212 - WESTMINSTER, MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
American Refrigeration
RT1212-090211-Services
9/2/2011
Compressor & Condensor maint.
Bluewater Holding Corp.
RT1212-090409-Services
8/3/2009
Plumbing
Chemtreat
NA
8/17/2009
Water treatment
Cogswell Sprinkler Co.
RT1212-112309-Services
11/23/2009
Fire pump replacement
East Coast paving
NIP1200091911-Services
8/19/2011
Paving
Fuss & O'Neill
NIP050911-Services
5/9/2011
Air Emissions Reporting
Industrial Piping
RT1212-071210-Services
7/12/2010
Roof leak repairs
Landscaping by Anderson
RT1212-072910-Services
7/29/2010
Catch Basin Repair
 
RT1212-092110-1st Amend.
1st Amend., 9/21/10
Replace fire hydrant
Landscaping by Anderson
RT1212-102709-Services
10/27/2009
Snowplowing
Landscaping by Anderson
RT1212-101910-Services
10/6/2010
Snowplowing
Milton Cat Power Systems
RT1212-081611-Services
8/16/2011
Fire pump&generator maint.
Northeast Electrical
Services Contract
6/29/2010
Install meters & transformers
 
 
1st Amend., 6/15/11
Add'lt work
Raborne Electric Corp.
RT1212-090109-Services
9/1/2009
Electrical work
Richard Bros. Electric
RT1212-082610-Services
8/26/2010
Install electric sprinkler bells
Riverside Tree & Landscape
RT1212-0410-Services
3/16/2010
Landscaping
Rounds, Frank I. Company
RT1212-101409-Services
9/14/2009
Boiler service & maintenance
Schneider Electric
RT1212-031910=Services
3/19/2010
Upgrading network systems
Simplex Grinnell
RT1212-012611-Services
1/26/2011
Fire alarm & sprinkler testing
Simplex Grinnell
RT1212-060310-Services
6/3/2010
Fire alarm hookup to central monitoring
 
RT1212-071310-1st Amend.
1st Amend, 7/13/10
Add'lt work
 
RT1212-081310-2nd Amend.
2nd Amend., 8/13/10
Add'lt work
 
RT1212-101310-3rd Amend.
3rd Amend., 10/13/10
Add'lt work
Tech Mechanical Systems
NIP-120909-Services
12/9/2009
Multi-NIP-property HVAC servicing
United Compressor & Pump
RT1212-112310-Services
11/23/2010
Dry pit waste pump & well servicing
RH White Construction
RT1212-100609-Services
10/6/2009
Sewer pump station maintenance
CB Richard Ellis - New England Partners
None
2/2/2009
Leasing Services
Digital Equipment Corporation
Environmental Cleanup and Indemnity Agreement
6/28/1994
Environmental indemnification
Goodrich Westminster Limited Partnership
Environmental Indemnity and Access Agreement
9/27/2005
Environmental indemnification


--------------------------------------------------------------------------------


RT1213 and RT 1200 - TEWKSBURY, MA (495 and 515)
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Armstrong Sprinkler
RT1213-0709-Services
7/14/2009
Replace sprinkler equipment
Armstrong Sprinkler
RT1213-031411-Services
3/14/2011
Sprinkler system installation
Charron Plumbing
RT1213-092010-Services
9/20/2010
Plumbing
Coastal Construction Co.
RT1200-080310-Services
8/3/2010
General construction
Cogswell Sprinkler Co.
RT1213-042811-Services
4/28/2011
Repair fire pump
Down to Earth construction
RT1200-092010-Services
9/20/2010
General Repairs
East Coast Paving
NIP1200091911-Services
8/19/2011
Paving
Embree Elevator
RT1213-0809-Services
8/13/2009
Elevator maintenance
Emmett Electrical Service
RT1213-112009-Services
11/20/2009
Electrical work
Energenix
RT1213-051910-Services
5/7/2010
Submetering invoicing
FLI Environmental
RT1213-032510-Services
3/25/2010
Asbestos inspection
Fuss & O'Neill
NIP-050911
5/9/2011
Environmental work
Greenman-Pedersen, Inc.
RT1213-111111-Services
11/11/2011
Bridge inspection &recommendations
Ironoak Construction
RT1200-100511-Services
10/5/2011
General construction
Kendall Boiler
RT1213-051810-Services
5/18/2010
Boiler repairs
Kone, Inc.
RT1200-0710-Services
7/12/2010
Elevator maintenance
National Grid
Their Contract
2/17/2010
Submetering work - gas
Northeast Electrical
RT1200-121509-Services
12/15/2009
Submeter Installation - electric
Power Products Systems
RT1213-012010-Services
1/20/2010
Fire Pump Maintenance
 
RT1213-081310-1st Amend.
1st Amend., 8/13/10
Addt'l insurance requirements
Rounds, Frank I. Co.
RT1213-102609-Services
9/26/2009
Boiler maintenance
 
RT1213-111909-1st Amend.
1st Amend., 11/19/09
Addt'l work
Tech Mechanical Systems
Quote
7/15/2009
Repair/replace RTUs-515 Woburn
T&K Asphalt Serv.
RT1213-0410-Services
4/4/2010
Pavement repairs
United Compressor
RT1213-0809-Services
8/8/2009
Sewer Pump station servicing
Viking Tree
RT1213-0410-Services
3/15/2010
Landscaping
Viking Tree
RT1213-070711-Services
7/7/2011
Landscaping-Berm
Viking Tree
RT1213-0410-Services
3/15/2010
Landscaping-515 Woburn
Viking Tree
RT1213-0410
3/15/2010
Landscaping-495 Woburn
Viking Tree
RT1213-091809-Services
9/18/2009
Landscaping-515 Woburn
Wilson, Bruce Landscaping
RT1213-102510-Services
10/25/2010
Snow Removal-Salter School
Wilson, Bruce Landscaping
RT1213-1009-Services
10/16/2009
Snow Removal -Riverview
Cushman & Wakefield
Leasing Services Agreement
 
Leasing Services
Gensler
Work Authorization #1
6/22/2011
Architecture Services
Gensler
Work Authorization #2
9/15/2011
Architecture Services
Newbury Design Associates
Riverview Master Plan / Elevations #06810
11/29/2010
Architecture Services
Newbury Design Associates
Riverview Master Plan / Elevations #07711
11/29/2010
Architecture Services
Newbury Design Associates
Change Order 01: Continuation of Services #6810 & #7711
2/8/2011
Architecture Services
Raytheon Company
Purchase & Sale Agreement 6/28/96
12/19/1996
Environmental indemnification
Raytheon Company
Easement Agreement
12/19/1996
Environmental indemnification


--------------------------------------------------------------------------------


RT1214 - DEDHAM, MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Donlon-Draper, Inc.
RT1214-102510-Services
10/25/2010
Snowplowing
Donlon-Draper, Inc.
RT1214-110311 - Services
11/3/2011
Snowplowing
East Coast Paving
NIP1200091911-Services
8/19/2011
Paving
Hydra Tech Inc.
RT1214-110210-Services
11/2/2010
Leak Repairs
Nick Nicolazzo Landscaping
RT1214-04010-Services
3/15/2010
Lawn care
Northeast Electrical
RT1214-020810-Services
2/8/2010
Fire Alarm Testing
 
RT1214-100610-1st Amend.
1st Amend., 10/6/10
Add'l work
Norwood Fire Protection
RT1214-022410-Services
2/18/2010
Sprinkler Syst. Testing
 
RT1214-071610-1st Amend.
1st Amend., 7/16/10
Fire pump inspection
Power Products Systems
RT1214-061310-Services
6/13/2010
Fire pump maint. Testing
 
RT1214-081310-1st Amend.
1st Amend., 8/13/10
Ins. Requirements
Richard Bros. Electric
RT1214-120210-Services
12/2/2010
Fire alarm reprogramming
Richard Bros. Electric
RT1214-070910-Services
7/9/2010
Fire alarm installation
 
RT1214-082610-1st Amend.
1st Amend., 8/26/10
Add'l work
CB Richard Ellis - New England Partners
Exclusive Leasing and Sales Agreement
3/31/2009
Leasing Services
Roof Management, LLC
Consulting Service Proposal/Agreement
5/14/2009
Roof Consultation
Weathershield Inc.
Agreement Between Owner and Contractor
6/17/2009
Roof Replacement
Highpoint Engineering
Additional Services Directive
9/6/2010
Engineering Services


--------------------------------------------------------------------------------


RT1215-NORWOOD, MA
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Cummings Northeast
RT1215-110309-Services
10/9/2009
Fire Pump maint.
East Coast Paving
NIP12000-91911-Services
8/19/2011
Paving
Energenix Co., Inc.
RT1215-051910-Services
5/7/2010
Submetering-bill preparation
LEC Environmental Consult.
RT1215-110910-Services
11/9/2010
Site evaluation work
Nick Nicolazzo Landscaping
RT1215-0110-Services
10/16/2009
Snowplowing
Nick Nicolazzo Landscaping
RT1215-04010-Services
3/15/2010
Landscaping
Nick Nicolazzo Landscaping
RT1215-110311 - Services
11/3/2011
Snowplowing
Northeast Electrical Inc.
RT1215-121509-Services
12/15/2009
Submeter installation
Northeastern Petroleum Serv.
RT1215-111909-Services
11/19/2009
Replace oil tank
Norwood Fire Protection
RT1215-100509-Services
10/5/2009
Sprinkler&fire pump testing
Norwood Fire Protection
RT1215-022410-Services
2/18/2010
Sprinkler sys. Testing &maint.
Power Products Systems
RT1215-061310-Services
6/13/2010
Fire Pump testing & maint.
Richard Bros. Electric
RT1215-092809-Services
9/28/2009
Alarm Monitoring
 
RT1215-031010-1st Amend.
1st Amend,. 3/10/10
Addt'l Work
 
RT1215-043010-2nd Amend.
2nd Amend., 4/30/10
Addt'l Work
Sean Farrell Excavation
NA
10/6/2009
Excavation
T&K Asphalt
RT1215-0410 -Services (not signed)
4/26/2010
Paving
NAI Hunneman Commercial
Leasing Services Agreement
5/2/2011
Leasing Services


--------------------------------------------------------------------------------


RT1216 and RT1225 - MERRIMACK, NH (57 and 59)
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
A-Best Abatement, Inc.
RT1216-081211-Services
8/12/2011
Asbestos removal
AHA Consulting Engineers
RT1216-062211-Consulting
6/22/2011
Engineering plan design
AHA Consulting Engineers
RT1225-080511-Consulting
8/5/2011
Fire alarm system replacement
A&M Roofing Services
RT1216-090811-Construction
9/8/2011
Roofing replacement
Alarm Central
Acct. #629691 & 629689
NA
Fire alarm monitoring
Armstrong Sprinkler
RT1225-080811-Services
8/8/2011
Sprinkler system work
Basement Systems of NH
RT1216-010510-Services
1/5/2010
Sump pump & drain
 
RT1216-010910-1st Amend.
1st Amend., 9/1/10
Add'l work
Charron Plumbing
RT1225-052711-Services
5/27/2011
Hot Water heating installation
Cogswell Sprinkler Co.
RT1216-040511-Services
4/5/2011
Fire sprinkler density study-57DWH
Cogswell Sprinkler Co.
RT1216-082310-Services
8/23/2010
Fire sprinkler density study-59DWH
Cranney Companies
RT1216-090111-Services
9/1/2011
Submetering work
Cranney Companies
RT1225-083110-Services
8/31/2010
Electrical Work - 59DHW
 
RT1225-061511-1st Amend.
1st Amend., 6/15/11
Add'l work
DLB Paving, Inc.
RT1216-081211-Services
8/12/2011
Paving - Nanocomp
DLB Paving, Inc.
RT1225-081211-1-Services
8/12/2011
Paving - Puget Sound
 
RT1225-101311-Services
1st Amend., 10/13/11
Add'l work
DLB Paving, Inc.
RT1225-081211-2-Services
8/12/2011
Clean out-CAM Area
Duane Equipment Corp.
RT1225-080111-Services
8/1/2011
Demolition & facility cleaning-59DWH
Duane Equipment Corp.
RT1216-121009-Services
12/1/2009
Demolition & facility cleaning - 57 DWH
 
RT1216-012110-1st Amend.
1st Amend., 12/10/09
Insurance requirement
Existing Conditions
RT1216-042511-Services
4/25/2011
CADD for plans for 59DWH
Fairborn Equipment Co.
RT1225-080811-Services
8/1/2011
Dock repairs
Hydra Tech, Inc.
RT1225-041111-Services
4/11/2011
Leak Survey
 
RT1225-050211-1st Amend.
1st Amend., 5/5/11
Add'l work
JS Painting Co., Inc.
RT1216-072710-Services
7/27/2010
Painting-57DWH
Knotts Land Care
RT1216-102510-Services
10/25/2010
Snowplowing-57DWH
Knotts Land Care
RT1225-0410-Services
3/16/2010
Landscaping-57&59 DWH
Landscaping by Anderson
RT1225-091411-Services
9/14/2011
Install ADA Handicap Ramp
Landscaping by Anderson
RT1216-072111-Services
7/2/2011
Retaining wall
 
RT1216-080511-1st Amend.
1st Amend., 8/5/11
Drainage work
 
RT1216-091611-2nd Amend.
2nd Amend., 9/16/11
Install guard rail
 
RT1216-100511-3rd Amend.
3rd Amend., 10/5/11
Replace existing ramp
 
RT1216-102411-4th Amend.
4th Amend., 10/5/11
Addt'l work
 
RT1216-121211 5th Amendment
5th Amendment
Punchlist for
Landscaping by Anderson
RT1225-080511-Services
8/5/2011
Install concrete steps
MJ Development
RT1216-080111-Services
8/1/2011
Review demolition&const. bids - Nanocomp
MJ Development
RT1225-090111-Services
9/1/2011
General Contractor-Puget Sound
Newbury Design Associates
RT1225-072911-Consulting
7/29/2011
Provide contract docs -Puget Sound
Newbury Design Associates
RT1216-072911-Consulting
7/29/2011
Provide contract docs -Nanocomp
Newbury Design Associates
RT1225-111111-Consulting
7/29/2011
Tenant Fit-up-59 DWH
Northeast Electrical, Inc.
RT1225-082911-Services
8/29/2011
Electrical Work-Puget Sound
 
RT1225-091211-1st Amend.
1st Amend., 9/12/11
Add'l work
Northeast Electrical, Inc.
RT1216-062510-Services
6/25/2010
Electrical repairs
 
RT1216-071310-1st Amend.
1st Amend., 7/7/10
Add'l work
 
RT1216-100610-2nd Amend.
2nd Amend., 10/6/10
Add'l work
Northeast Electrical, Inc.
RT1225-103111-Construction
10/31/2011
Replace Fire Alarm System
Power Products
RT1225-111010-Services
11/10/2010
Fire pump engine servicing
Public Service of NH
Letter agreement
8/22/2011
Utility extension work
Roof Management Consultants, Inc
RT1216-071911-Consultomg
7/19/2011
Roofing design
Simplex Grinnell
RT1216-040111-Services
4/1/2011
Sprinkler/fire pump testing
Simplex Grinnell
RT1216-111709-Services
11/17/2009
Sprinkler/fire pump testing
Tech Mechanical
RT1216-091911-Services
9/19/2011
HVAC maintenance-59 DWH
T&K Asphalt Services
RT1216-072810-Services
7/28/2010
Replace Concrete
T&K Asphalt Services
RT1216-091911-Services
10/1/2009
Replace Concrete
Weathershield
NA
6/14/2010
NA
Wilson Landscaping
RT1216-101609-Services
10/16/2009
Snowplowing-57&59 DWH
CB Richard Ellis - New England
Exclusive Right to Lease Contract
1/16/2009
Leasing Services
Cushman & Wakefield of New Hampshire Inc.
Commission Rates
4/14/2011
Leasing Services


--------------------------------------------------------------------------------


RT1216 and RT1225 - MERRIMACK, NH (57 and 59)
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Roof Management, LLC
Consulting Service Proposal/Agreement
5/14/2009
Roof Consultation
Weathershield Inc.
Agreement Between Owner and Contractor
6/17/2009
Roof Replacement
Nashua Corporation
Post Closing Remediation Agreement
11/29/2009
Environmental Remediation
Global Trade Advisory
Standby Letter of Credit S594993
11/29/2006
Environmental Indemnity - Letter of Credit


--------------------------------------------------------------------------------


RT1217 - ELLICOTT, NY
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Abate Associates
RT1217-093011-Consulting
9/30/2011
ALTA/ACSM Land Surveys
Ahstrom Schaeffer Elect.
RT1217-022311-Services
2/23/2011
Electrical Repairs
American Contracting
NA
NA
NA
Davis-Ulmer
RT1217-042610-Services
4/26/2010
Fire alarm&sprinkler testing
Fairborn Equipment
NA
NA
NA
Lakeshore Paving
RT1217-102510-Services
10/25/2010
Snow removal & lawn care
Lamb Heating & Cooling
RT1217-011111-Services
1/11/2011
Rooftop HVAC unit repairs
Nat'l Construction rentals
RT1217-013111-Services
1/11/2011
Fence installation & rental
Pyramid Brokerage Company of Buffalo, Inc
Leasing Services Agreement
2/1/2010
Leasing Services
Bond Schoeneck & King
Town of Ellicott Parcels Engagement of Bond, Schoeneck & King, PLLC
10/5/2011
Tax Appeal


--------------------------------------------------------------------------------


RT1218 - GEDDES, NY
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Action Technical Services
RT12181219-020911-Services
2/19/2011
Remove Office Furniture
Airside Technology Corp.
RT1218-0610-Services
6/4/2010
HVAC inspections
Apple Roofing Corp.
RT1218-052311-Services
5/23/2011
Roof Leak Repairs
Associated Fire Protection Corp.
RT1218-061610-Services
6/16/2010
Fire sprinkler testing
Cottrell Land Surveyors
RT1218-093011-Consulting
9/30/2011
ALTA/ACSM Land Surveys
Davis Ulmer Sprinkler Co.
RT1218-072011-Services
7/20/2011
Sprinkler System Inspections
Flower City Pest Elimination
RT1218-0710-Services
7/23/2010
Pest Control Service
Fuss & O'Neill
Letter Agreement
9/7/2011
Environmental Remediation
IPD Engineering
RT1218-072611-Consulting
7/26/2011
Fire alarm replacement
Iron Oak Construction Co.
RT1218-100511-Services
10/5/2011
Warehouse&dock cleanup
Jamas Enterprises, LLC
RT1218-121510-Services
12/15/2010 (Unsigned)
NO EXHIBIT A
Myriad Construction
RT1218-110311-Construction
11/3/2011
Replace fire alarm, sprinkler system & warehouse
Notifier of NY
RT1218-042810-Services
4/28/2010
Fire alarm & sprinkler testing
Treelanders Tree Service, Inc.
RT1218-101410-Services
10/14/2010
Snowplowing
Treelanders Tree Service, Inc.
RT121819-0410-Services
4/14/2010
Lawn care (incl. Walters Rd.)
VIP Structures
RT1218-042610-Services
4/26/2010
Property Inspection
CB Richard Ellis/Syracuse
Leasing Services Agreement
10/15/2010
Leasing Services
Bond Schoeneck & King
Engagement of Bond, Schoeneck & King, LLC
7/2/2010
Tax Appeal
VIP Structures
Project Understanding
3/2/2010
Architecture Services


--------------------------------------------------------------------------------


RT1219 - VAN BUREN, NY
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Action Technical Services
RT1219-0510-Services
2/9/2011
Demolition
Airside Technology Corp.
RT1219-0510 Services
6/4/2010
HVAC inspections
Cral Contracting, Inc.
RT1219-091310-Services
9/13/2010
Remediation work
Flower City Pest Elimination
RT1219-0710-Services
7/23/2010
Pest Control Treatments
Lehr Land Surveyors
RT1219-093011-Consulting
9/30/2011
ALTA Land Surveys
Mollenberg-Betz Inc.
RT1219-092810-Services
9/29/2010
Replace Refrig. System
Treelanders Tree Service
RT12181219-0410-Services
4/14/2010
Lawn care (incl. State Fair Blvd.)
Upstate Electrical Tech.
RT1219-121710-Services
12/17/2010
Review Refrig. System
VIP Development Assoc.
RT1218-042610-Services
4/26/2010
Property Inspections





--------------------------------------------------------------------------------


RT1220 - DUBOIS, PA (FREEZER)
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Consolidated Technologies
RT1220-052010-Services
8/24/2010
Replace HVAC Rooftop units
Fairborn Equipment Co.
RT1220-060210-Services
6/2/2010
Replace dock seals & bumpers
HRI, Inc.
RT12201221-0410-Services
4/19/2010
Parking Lot repairs (incl. 891 Beaver)
Industrial Technical Services
RT1221-031610-Services
3/16/2010
Repair lighting system
O.Salandra & Sons, Inc.
RT1220-051010-Services
5/10/2010
Exterior caulking
Penn Central Door
RT1220-060110-Services
6/1/2010
Repair fire doors
 
RT1220-102810-1st Amend.
1st Amend., 10/28/10
Addt'l work
Roof Management LTD
NA
NA
Roof design/development
CB Richard Ellis - New England Partners
Commission Agreement
2/9/2010
Leasing Services
Roof Management, LLC
Consulting Service Proposal/Agreement
3/8/2010
Roof Consultation
Burns & Scalo Roofing Company
Agreement Between Owner and Contractor
6/23/2010
Roof Replacement
 
 
 
 


--------------------------------------------------------------------------------


RT1221 - DUBOIS, PA (DRY WAREHOUSE)
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Fuss & O'Neill
Letter Agreement
8/24/2011
Soil Remediation
Harris Environmental
RT1221-060310-Services
6/3/2010
UST Removal
HRI, Inc.
RT1221-060310--Services
4/19/2010
Parking Lot repairs (incl. 841 Beaver)
Industrial Technical Services
RT1221-031610-Services
3/16/2010
Repair lighting system
North American Roofing Serv.
NA
NA
 
Roof Management LTD
NA
NA
Design/development
CB Richard Ellis - New England Partners
Commission Agreement
2/9/2010
Leasing Services
Roof Management, LLC
Consulting Service Proposal/Agreement
3/8/2010
Roof Consultation
North American Roofing Services
Agreement Between Owner and Contractor
6/23/2010
Roof Replacement
 
 
 
 


--------------------------------------------------------------------------------


RT1222 - HOUSTON, TX
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type
Single Ply Systems
Agreement Between Owner and Contractor
2/16/2009
Roof Replacement
Roof Management, LLC
Consulting Service Proposal/Agreement
1/27/2009
Roof Consultation
 
 
 
 


--------------------------------------------------------------------------------


RT1223 - ABILENE, TX
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type/Service Provided
Abilene Constructors & Tile
 
 
Gen'l Construction/Hallway Paint&VCT
ABM
 
 
Janitorial Services
Ace Plumbing
 
 
Plumbing Repairs
AT&T
 
 
Onsite Office Phones/Fax - Fire Lines
AT&T Mobility
 
 
Prop Mgmt Cell Phone
Black Plumbing
Limited Scope Services Agreement/Purchase Order
Future - Jan 12
Plumbing/Unit J Repairs and As Needed Misc Repairs
CCI-B Hillcrest I, LP
 
 
Management Office Recovery (Monthly Fee)
City of Abilene
 
 
Utility - Water
Costar Group
 
 
Advertising
Createonline
 
 
Email Maint
Day Sign Company
 
 
Signage/Pole Lights
DFW Structural Consulting, Inc. (Brad Miller)
 
 
Structural Consulting As Needed (Coca-Cola Expansion)
Empire Roofing
Services Contract
9/5/2011, amended 9/11/11
Roof Inspections/Repairs/Replacements/Prev Maint
Inca-Trio Fire Services LLC
Purchase Order
 
Fire Alarm & Sprinkler Repairs/Inspections
Kardin Systems
 
 
Budget Software/Maint
Koetter Fire Protection
 
 
Fire System & Line Repairs
Long Electric
 
 
Electrical & TI/BI
Lydick Hooks Roofing
 
 
Roof repairs/Inspections/Replacements/Prev Maint
Meritax
Agreement for Project Services
10/19/2011
Contest of Taxes/Tax Consulting
Orkin Inc
Service Agreement (Updated Agreement for Project Services in Process)
8/5/2009 & 12/14/2011
Pest Control (Monthly & Quarterly Billings)
Premiere Landscape/Casey Longmire
Agreement for Project Services
4/1/2011
Landscaping (Monthly Billing)
Raydon Inc.
 
 
Gen'l Construction
RHS Construction Svcs
Limited Scope Services Agreement
11/18/2011
Gen'l Construction / Unit J Office Finish Out
Roof Management
 
 
Roof Inspections/Repairs/Replacements/Prev Maint
Site Stuff Inc
 
 
Misc Supplies
Softmirage Inc.
 
 
Website Maintenance
Window Works
 
 
Janitorial Services
WTU Retail Energy
 
 
Utility - Electricity
Paul Johnson & Associates
Property Management Agreement
5/1/2008
Leasing Services
Texas Roof Management
Agreement Between Owner and Contractor
2/16/2009
Roof Replacement
Roof Management, LLC
Consulting Service Proposal/Agreement
1/23/2009
Roof Consultation


--------------------------------------------------------------------------------


RT1224 - CORSICANA, TX
Vendor
Name of Agreement (if applicable)
Contract Date
(Amendment date if exists)
Contract Type/Service Provided
AT&T Mobility
 
 
Prop Mgmt Cell Phone
Empire Roofing
 
 
Roof Repairs/Inspections/Replacement/Prev Maint
Kardin Systems
 
 
Budget Software/Maint
Lincoln Construction Inc.
 
 
Contractor
Meacham & Apel Architects
 
 
Architecture Service
Meritax
Agreement for Project Services
10/19/2011
Contest of Taxes/Tax Consulting
Roof Management LTD
 
 
Roof Inspections/Rprs
URS
 
 
Environmental Site Survey
Binswanger of Texas, Inc.
Leasing Services Agreement
11/14/2011
Leasing Services





--------------------------------------------------------------------------------


Schedule E
Specified Actions
Penn Traffic Bankruptcy Description


Chapter 11 bankruptcy case #09-14078 (PJW) filed in the United States Bankruptcy
Court for the District of Delaware titled Penn Traffic Company, et al.vs Debtors
regarding relief from Penn Traffic Company’s lease obligations related to that
certain lease agreement dated April 14, 2005 between The Penn Traffic Company, a
Delaware Corporation, as tenant and Equity Industrial PT Limited Partnership, a
Massachusetts limited partnership, as assigned to National Industrial Portfolio
Borrower, LLC pursuant to that certain Assignment and Assumption of Leases and
Contracts dated August 8, 2007 by and between Equity Industrial PT Limited
Partnership as Assignor and National Industrial Portfolio Borrower, LLC
(currently known as National Industrial Portfolio, LLC) as Assignee. The
landlord is currently in negotiations to finalize the loss of claim amount.


Friendly's Bankruptcy Description


Chapter 11 bankruptcy case #11-13167 (KG) filed on October 5, 2011 in the United
States Bankruptcy Court for the District of Delaware titled Friendly Ice Cream
Corporation, et al.vs Debtors regarding relief from Friendly Ice Cream
Corporation’s lease obligation related to that certain lease agreement dated
June 25, 1999 between Friendly Ice Cream Corporation, a Massachusetts
corporation, as tenant and Billerica Realty Associates Limited Partnership, as
assigned to National Industrial Portfolio Borrower, LLC pursuant to that certain
Assignment and Assumption of Leases and Contracts dated August 8, 2007 by and
between Equity Industrial Chicopee, LLC, as Assignor and National Industrial
Portfolio Borrower, LLC (currently known as National Industrial Portfolio, LLC)
as Assignee. This case is still under bankruptcy proceedings and the court has
not made a decision about the status of the landlord’s lease.


Masonite Bankruptcy Description


Chapter 11 bankruptcy case #09-10844 (PJW) filed on March 16, 2009 in the United
States Bankruptcy Court for the District of Delaware titled Masonite
Corporation, et al.vs Debtors regarding relief from Masonite Corporation’s lease
obligation related to that certain lease agreement dated June 1, 2006 between
Masonite Corporation, a Delaware corporation, as tenant and Equity Industrial
Westminster, LLC, a Delaware limited liability company and South Shore
Development Associates, LLC, a Delaware limited liability company, as assigned
to National Industrial Portfolio Borrower, LLC pursuant to that certain
Assignment and Assumption of Leases and Contracts dated August 8, 2007 by and
between Equity Industrial Westminster, LLC, a Delaware limited liability company
and South Shore Development Associates, LLC, a Delaware limited liability
company, as Assignor and National Industrial Portfolio Borrower, LLC (currently
known as National Industrial Portfolio, LLC) as Assignee. The landlord is
currently in negotiations to finalize the loss of claim amount.


______


--------------------------------------------------------------------------------


Bloomfield


Case # CV-11-6018497-S filed at Hartford Superior Court in state of Connecticut
titled Lavan Williams vs National Industrial Portfolio, LLC a/k/a National
Industrial Portfolio Borrower, LLC, Home Depot U.S.A. Inc., Town Line Stables,
LLC and Braga Landscaping, Inc. regarding a “slip and fall” incident that
allegedly occurred on January 29, 2009 at 170 Highland Park Drive, Bloomfield,
Connecticut. According to Cindy Jaworski of the Law Offices of Cindy Jaworski, a
staff counsel office of CNA Insurance Companies, who was representing the
landlord, this case was settled in February 2011.


Westfield


Civil Action case number 3:10-cv-30015-JCB filed at the U.S. District Court of
Massachusetts titled Kenneth Malinowski vs National Industrial Portfolio, LLC
and Home Depot U.S.A., Inc regarding negligence in maintaining and managing the
parking lot located at 1111 Southampton Road, Westfield, MA that resulted in
bodily harm to the plaintiff on March 15, 2008. According to Mark Albano of
Dalsey, Ferrara and Albano who was representing the landlord, this case was
settled in Aug of 2011.


____


Clinton (100) Ice Damage


On Feb 3, 2011, a person by the name of Joe Johnson alleges that he was making a
pick up at Scholastic Books (existing tenant) located at 100 Adams Road,
Clinton, MA. The victim alleges that a large sheet of ice fell off the building
and damaged his parked vehicle. His car insurance categorized the damage as a
“total loss” and compensated him for the loss of his vehicle. On February 19,
2011, the victim approached PMRG seeking compensation for his total out of
pocket loss which he claimed was $2,343. Mr. Johnson’s claim (P 103-075971-01)
was forwarded to Liberty Mutual insurance, the landlord’s insurer, for review.
The insurance company responded on April 26, 2011 rejecting Mr. Johnson’s claim.
No further communication was received from Mr. Johnson.


Tewksbury (515) Slip and Fall


According to an incident report filed on September 13, 20011 by PMRG, an
incident allegedly occurred the morning of September 9, 2011, where a student at
Salter School (existing tenant) located at 515 Woburn Street, Tewksbury, MA
tripped and fell over the edge of the carpet in front of the elevator. The
student allegedly had swelling in her face and broke her tooth. The student
approached the landlord seeking compensation for her damages. After reviewing
the facts of the case, the landlord determined it was not liable for any
negligence and communicated that conclusion to the student. No further
communication was received from the student.


Westminster


Justin Marois alleges that he was driving his car onto Simplex Drive the morning
of April 29,


--------------------------------------------------------------------------------


2011 when his car hit some large pot holes which resulted in a popped tire
costing $354 and damage to his alloy 17” rims. He claims there were no signs to
warn of the hazard or road work. He initially contacted the landlord seeking
compensation for his damages. The landlord then referred him to the vendor
performing the pot hole work. No further communication was received from Justin
Marois thereafter.








--------------------------------------------------------------------------------


Exhibit H
Lender Release
(See attached form.)






--------------------------------------------------------------------------------




OMNIBUS RELEASE
This OMNIBUS RELEASE (this “Release”) is made as of December 23, 2011, by
NATIONAL INDUSTRIAL PORTFOLIO, LLC (f/k/a National Industrial Portfolio
Borrower, LLC), a Delaware limited liability company (“Mortgage Borrower”),
NATIONAL INDUSTRIAL MEZZ A, LLC, a Delaware limited liability company
(“Mezzanine A Borrower”), NATIONAL INDUSTRIAL MEZZ B, LLC, a Delaware limited
liability company (“Mezzanine B Borrower”), NIPB MEZZ C, LLC, a Delaware limited
liability company (“Mezzanine C Borrower”), NIPB MEZZ D, LLC, a Delaware limited
liability company (“Mezzanine D Borrower”), NIPB MEZZ E, LLC, a Delaware limited
liability company (“Mezzanine E Borrower” and, together with Mortgage Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower and Mezzanine D
Borrower, “Borrowers”), HACKMAN CAPITAL PARTNERS, LLC, a California limited
liability company (“HCP”), MICHAEL D. HACKMAN, an individual (“Hackman”),
JONATHAN EPSTEIN, an individual (“Epstein”), WILLIAM MANLEY, an individual
(“Manley”) and CALARE PROPERTIES, INC., a Delaware corporation (together with
HCP, Hackman, Epstein and Manley, “Guarantors”) in favor of Lenders and Lenders’
Affiliates (as such terms are hereinafter defined).
RECITALS:
A.    NIP JV, LLC (f/k/a OCM Industrial Holdings, L.P.), a Delaware limited
liability company (“NIP JV”), as successor (by assignment) to Citigroup Global
Markets Realty Corp. (“CGMRC”), as lender (in such capacity, “Mortgage Lender”),
and Mortgage Borrower, as borrower, are parties to that certain Second Amended
and Restated Loan Agreement dated as of May 8, 2008, effective as of April 15,
2008, as amended by that certain First Amendment to Second Amended and Restated
Loan Agreement dated as of November 19, 2008, by and between Mortgage Lender and
Mortgage Borrower, by that certain Second Amendment to Second Amended and
Restated Loan Agreement dated as of July 9, 2010, by and between Mortgage Lender
and Mortgage Borrower, by that certain Omnibus Amendment to Loan Documents,
dated as of August 9, 2011, by and between Lenders and Borrowers, and
acknowledged and consented and agreed to by Guarantors (the “Omnibus
Amendment”), and by that certain e-mail correspondence between Dennis Martin and
Taejo Kim on November 30, 2011 and December 15, 2011 (the “Deadline Extension”)
(as so amended, the “Mortgage Loan Agreement”). All capitalized terms used and
not defined in this Release shall have the meanings assigned to them in the
Mortgage Loan Agreement.
B.    NIP JV, as successor (by assignment) to CGMRC, as lender (in such
capacity, “Mezzanine A Lender”), and Mezzanine A Borrower, as borrower, are
parties to that certain Second Amended and Restated Mezzanine A Loan Agreement
dated as of May 8, 2008, effective as of April 15, 2008, as amended by that
certain First Amendment to Second Amended and Restated Mezzanine A Loan
Agreement dated as of November 19, 2008, that certain Second Amendment to Second
Amended and Restated Mezzanine A Loan Agreement dated as of July 9, 2010, the
Omnibus Amendment and the Deadline Extension (as so amended, the “Mezzanine A
Loan Agreement”).
C.    NIP JV, as successor (by assignment) to Normandy NIP Holdings, LLC, as
lender




--------------------------------------------------------------------------------


(in such capacity, “Mezzanine B Lender”), and Mezzanine B Borrower, as borrower,
are parties to that certain Mezzanine B Loan Agreement dated as of May 8, 2008,
effective as of April 15, 2008, as amended by that certain First Amendment to
Mezzanine B Loan Agreement dated as of November 19, 2008, that certain Second
Amendment to Mezzanine B Loan Agreement dated as of July 9, 2010, the Omnibus
Amendment and the Deadline Extension (as so amended, the “Mezzanine B Loan
Agreement”).
D.    NIP JV, as successor (by assignment) to CGMRC, as lender (in such
capacity, “Mezzanine C Lender”), and Mezzanine C Borrower, as borrower, are
parties to that certain Mezzanine C Loan Agreement dated as of May 8, 2008,
effective as of April 15, 2008, as amended by that certain First Amendment to
Mezzanine C Loan Agreement dated as of November 19, 2008, that certain Second
Amendment to Mezzanine C Loan Agreement dated as of July 9, 2010, the Omnibus
Amendment and the Deadline Extension (as so amended, the “Mezzanine C Loan
Agreement”).
E.    NIP JV, as successor (by assignment) to CGMRC, as lender (in such
capacity, “Mezzanine D Lender”), and Mezzanine D Borrower, as borrower, are
parties to that certain Mezzanine D Loan Agreement dated as of May 8, 2008,
effective as of April 15, 2008, as amended by that certain First Amendment to
Mezzanine D Loan Agreement dated as of November 19, 2008, that certain Second
Amendment to Mezzanine D Loan Agreement dated as of July 9, 2010, the Omnibus
Amendment and the Deadline Extension (as so amended, the “Mezzanine D Loan
Agreement”).
F.    NIP JV, as successor (by assignment) to CGMRC, as lender (in such
capacity, “Mezzanine E Lender” and, together with Mortgage Lender, Mezzanine A
Lender, Mezzanine B Lender, Mezzanine C Lender and Mezzanine D Lender,
“Lenders”), and Mezzanine E Borrower, as borrower, are parties to that certain
Mezzanine E Loan Agreement dated as of May 8, 2008, and effective as of April
15, 2008, as amended by that certain First Amendment to Mezzanine E Loan
Agreement dated as of November 19, 2008, that certain Second Amendment to
Mezzanine E Loan Agreement dated as of July 9, 2010, the Omnibus Amendment and
the Deadline Extension (as so amended, the “Mezzanine E Loan Agreement”).
F.    Borrowers and Lenders are parties to that certain Agreement in Lieu of
Foreclosure dated the date hereof, by and between Lenders and Borrowers, and
acknowledged and consented and agreed to by Guarantors (the “DIL Agreement”),
pursuant to which, among other things, Borrowers agreed to execute and deliver
this Release.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrowers and Guarantors on behalf of
themselves and their respective successors and assigns (collectively, the
“Releasors”) hereby (a) jointly and severally release, acquit and forever
discharge Lenders and their respective parents, subsidiaries and affiliates and
the officers, directors, managers, employees, agents, successors and assigns of
Lenders and their respective parents, subsidiaries and affiliates, in each case
both present and former (collectively, “Lenders’ Affiliates”) from any and all
manner of actions, causes of action, suits, debts, controversies, damages,
judgments, executions, claims (including without limitation cross-claims,
counterclaims and rights of set-off and recoupment) and demands whatsoever,

2

--------------------------------------------------------------------------------


whether known or unknown, whether asserted or unasserted, in contract, tort, law
or equity which any Releasor has or may have against any Lenders and/or Lenders’
Affiliates by reason of any action, failure to act, matter or thing whatsoever
arising from or based on facts occurring prior to the date hereof that relate to
the Loan Documents or the transactions contemplated thereby, including without
limitation any claim or defense that relates to (i) the making or administration
of the Loans, including without limitation any such claims and defenses based on
fraud, mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability theories”, (ii) any covenants, agreements, duties or
obligations set forth in the Loan Documents, (iii) any actions or omissions of
any Lenders and/or Lenders’ Affiliates in connection with the initiation or
continuing exercise of any right or remedy contained in the Loan Documents or at
law or in equity with respect to the Loan Documents, (iv) lost profits, (v) loss
of business opportunity, (vi) increased financing costs, (vii) increased legal
or other administrative fees or (viii) damages to business reputation, and (b)
jointly and severally (i) acknowledge and agree that neither Lenders nor any
Lenders’ Affiliates have any further obligation to advance any funds under the
Loan Documents, including without limitation any “Future Advance” (as defined in
the Mezzanine E Loan Agreement) under the Mezzanine E Loan Agreement, and (ii)
release, acquit and forever discharge Lenders and the Lenders’ Affiliates from
any and all manner of actions, causes of action, suits, debts, controversies,
damages, judgments, executions, claims (including without limitation
cross-claims, counterclaims and rights of set-off and recoupment) and demands
whatsoever, whether known or unknown, whether asserted or unasserted, in
contract, tort, law or equity which any Releasor has or may have against any
Lenders and/or Lenders’ Affiliates by reason of any action, failure to act,
matter or thing whatsoever arising from or based on any such obligation, and (c)
covenant not to initiate any action or proceeding against any Lenders and/or
Lenders’ Affiliates in connection with or relating to any actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims and
demands described in clause (a) or (b) of this sentence, and (d) acknowledge
that Lenders did not give Releasors tax advice with respect to the transactions
contemplated in this Release, the DIL Agreement or any of the documents or
instruments executed in connection herewith or therewith, and that Releasors
relied on their own tax advisors with respect thereto; provided, however, that
nothing in this Release, the DIL Agreement or any of the documents or
instruments executed in connection herewith or therewith shall release NIP JV or
NIP Owner, LLC, a Delaware limited liability company, from any and all
liabilities and obligations of such parties under Sections 5.2 and 5.4 of the
DIL Agreement. Each of the Releasors represents and warrants that it has not
purported to convey, transfer or assign any right, title or interest in any
matter being released by the Releasors pursuant hereto to any other person or
entity, and that the release contained in this paragraph constitutes a full and
complete release of such released matters.
This Release shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed solely
within said State. This Release may be executed in counterparts, each of which
shall constitute an original and all of which, taken together, shall constitute
but one instrument.


[SIGNATURE PAGES FOLLOW]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, by their duly authorized representatives,
have executed this Release on the day and year first above written.


MORTGAGE BORROWER:


NATIONAL INDUSTRIAL PORTFOLIO, LLC,
a Delaware limited liability company


By:
National Industrial Mezz A, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member



By:    ________________________
    Name: Michael D. Hackman
    Title: Authorized Signatory



4

--------------------------------------------------------------------------------






MEZZANINE A BORROWER:


NATIONAL INDUSTRIAL MEZZ A, LLC,
a Delaware limited liability company


By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By: NIPB Mezz C, LLC, a Delaware limited liability company
     Its: Sole Member


By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:    NIPB Mezz E, LLC, a Delaware limited liability company
    Its: Sole Member


By:    National Industrial Mezz B, LLC,
a Delaware limited liability company
        Its: Sole Member


By:    National Industrial Holdings, LLC,
a Delaware limited liability company
            Its: Sole Member


By:    New Leaf – KBS JV, LLC,
a Delaware limited liability company
                Its: Sole Member


By:    New Leaf Industrial Partners Fund, L.P.,
a Delaware limited partnership
                    Its: Managing Member


    
By: _________________________
                      Name: Michael D. Hackman
                     Title: Authorized Signatory





2

--------------------------------------------------------------------------------


MEZZANINE B BORROWER:


NIPB MEZZ B, LLC,
a Delaware limited liability company


By: NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member


By:    NIPB Mezz D, LLC, a Delaware limited liability company
        Its: Sole Member


By:
NIPB Mezz E, LLC, a Delaware limited liability company
    Its: Sole Member



By:    National Industrial Mezz B, LLC,
a Delaware limited liability company
        Its: Sole Member


By:    National Industrial Holdings, LLC,
a Delaware limited liability company
            Its: Sole Member


By:    New Leaf – KBS JV, LLC,
a Delaware limited liability company
                Its: Sole Member


By:    New Leaf Industrial Partners Fund, L.P.,
a Delaware limited partnership
                    Its: Managing Member


    
By: _________________________
                      Name: Michael D. Hackman
                     Title: Authorized Signatory

3

--------------------------------------------------------------------------------


MEZZANINE C BORROWER:


NIPB MEZZ C, LLC,
a Delaware limited liability company


By:
NIPB Mezz D, LLC, a Delaware limited liability company
    Its: Sole Member



By:    NIPB Mezz E, LLC, a Delaware limited liability company
        Its: Sole Member


By:    National Industrial Mezz B, LLC,
a Delaware limited liability company
    Its: Sole Member


By:    National Industrial Holdings, LLC,
a Delaware limited liability company
        Its: Sole Member


By:    New Leaf – KBS JV, LLC,
a Delaware limited liability company
            Its: Sole Member


By:    New Leaf Industrial Partners Fund, L.P.,
a Delaware limited partnership
                Its: Managing Member


    
By: ______________________________
                  Name: Michael D. Hackman
                 Title: Authorized Signatory





4

--------------------------------------------------------------------------------


MEZZANINE D BORROWER:


NIPB MEZZ D, LLC,
a Delaware limited liability company


By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By: National Industrial Mezz B, LLC,
a Delaware limited liability company
Its: Sole Member


By:
National Industrial Holdings, LLC,

a Delaware limited liability company
Its: Sole Member


By:    New Leaf – KBS JV, LLC,
a Delaware limited liability company
    Its: Sole Member


By:    New Leaf Industrial Partners Fund, L.P.,
a Delaware limited partnership
        Its: Managing Member


    
By: _________________________________
          Name: Michael D. Hackman
         Title: Authorized Signatory









5

--------------------------------------------------------------------------------


MEZZANINE E BORROWER:
NIPB MEZZ E, LLC,
a Delaware limited liability company


By: National Industrial Mezz B, LLC,
a Delaware limited liability company
Its: Sole member


By: National Industrial Holdings, LLC,
a Delaware limited liability company
Its: Sole Member


By: New Leaf - KBS JV, LLC,
a Delaware limited liability company
Its: Sole Member


By: New Leaf Industrial Partners Fund, L.P.,
a Delaware limited partnership
Its: Managing Member


By: _______________________________
     Name: Michael D. Hackman
                  Title: Authorized Signatory
    

6

--------------------------------------------------------------------------------


GUARANTORS:


HACKMAN CAPITAL PARTNERS, LLC,
a California limited liability company






By: __________________________
Name: Michael D. Hackman
Title: Authorized Signatory


CALARE PROPERTIES, INC.,
a Delaware corporation






By: __________________________
Name:
Title:






___________________________________
MICHAEL D. HACKMAN, individually






__________________________________
JONATHAN EPSTEIN, individually






__________________________________
WILLIAM MANLEY, individually



7

--------------------------------------------------------------------------------


Exhibit I
Mortgage Loan Assumption
(See attached form.)




--------------------------------------------------------------------------------




ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT


This ASSIGNMENT AND ASSUMPTION OF MORTGAGE LOAN (this “Agreement”) is made as of
December 23, 2011, by and among NATIONAL INDUSTRIAL PORTFOLIO, LLC, a Delaware
limited liability company (“Assignor”), NIP OWNER, LLC, a Delaware limited
liability company (“Assignee”), NIP JV, LLC (f/k/a OCM Industrial Holdings,
L.P.), a Delaware limited liability company (“Lender”), HACKMAN CAPITAL
PARTNERS, LLC, a California limited liability company (“HCP”), MICHAEL D.
HACKMAN, an individual (“Hackman”), JONATHAN EPSTEIN, an individual (“Epstein”),
WILLIAM MANLEY, an individual (“Manley”) and CALARE PROPERTIES, INC., a Delaware
corporation (together with HCP, Hackman, Epstein and Manley, “Guarantors”).


RECITALS:


A.    Assignor and Lender (as successor (by assignment) to Citigroup Global
Markets Realty Corp.) are parties to that certain Second Amended and Restated
Loan Agreement dated as of May 8, 2008, effective as of April 15, 2008, as
amended by that certain First Amendment to Second Amended and Restated Loan
Agreement dated as of November 19, 2008, by and between Assignor and Lender, by
that certain Second Amendment to Second Amended and Restated Loan Agreement
dated as of July 9, 2010, by and between Assignor and Lender, by that certain
Omnibus Amendment to Loan Documents, dated as of August 9, 2011, by and between
Lenders and Borrowers (as such terms are defined therein), and acknowledged and
consented and agreed to by Guarantors (the “Omnibus Amendment”), and by that
certain e-mail correspondence between Dennis Martin and Taejo Kim on
November 30, 2011 and December 15, 2011 (as so amended, the “Loan Agreement”).
All capitalized terms used and not defined in this Agreement shall have the
meanings assigned to them in the Loan Agreement.


B.    The loan made to Assignor in accordance with the Loan Agreement (the
“Loan”) is secured by the Security Instruments encumbering the Properties, which
are more particularly described on Schedule B attached hereto and by this
reference made a part hereof.


C.    Concurrently with the execution and delivery of this Agreement, Assignor
is conveying each of the Properties to Assignee.


D.    Assignor and Lender are parties to that certain Agreement in Lieu of
Foreclosure dated the date hereof, by and between Lenders and Borrowers (as such
terms are defined therein), and acknowledged and consented and agreed to by
Guarantors (the “DIL Agreement”), pursuant to which, among other things,
Assignor and Lender agreed to execute and deliver this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1.    Assignment. Subject to Section 6.5 of the DIL Agreement, Assignor hereby
assigns, transfers, conveys and sets over unto Assignee all of Assignor’s right,
title and interest, and all of its obligations, duties and liabilities, under
the Loan Agreement and the other Loan




--------------------------------------------------------------------------------


Documents (such assignment, transfer, conveyance and setting over, the
“Assignment”).


2.    Assumption. Subject to Section 6.5 of the DIL Agreement, Assignee hereby
accepts the Assignment, and assumes all of Assignor’s obligations, duties and
liabilities under, and agree to be bound by, the Loan Agreement and the other
Loan Documents (such acceptance, assumption and agreement, the “Assumption”).
Assignee hereby acknowledges and agrees as of the date hereof that (a) all of
the Loan Documents, as assigned and assumed hereby, are in full force and effect
and (b) the liens and security interests created by the Loan Documents (as
assigned and assumed hereby) remain valid and existing first-priority liens and
security interests and remain in full force and effect without impairment in any
respect notwithstanding the Assignment and the Assumption.


3.    Consent and Release. Subject to Section 6.5 of the DIL Agreement, Lender
hereby (a) consents to the Assignment and the Assumption, (b) releases, acquits
and forever discharges Assignor, Guarantors, and/or their respective parents,
subsidiaries and affiliates and the officers, directors, managers, employees,
agents, successors and assigns of Assignor and Guarantors and their respective
parents, subsidiaries and affiliates, in each case both present and former
(collectively, “Assignor’s Affiliates”) from any and all manner of actions,
causes of action, suits, debts, controversies, damages, judgments, executions,
claims (including without limitation cross-claims, counterclaims and rights of
set-off and recoupment) and demands whatsoever, whether known or unknown,
whether asserted or unasserted, in contract, tort, law or equity which Lender
has or may have against Assignor, any Guarantor and/or Assignor’s Affiliates by
reason of any action, failure to act, matter or thing whatsoever arising from or
based on facts occurring prior to the date hereof that relate to the Loan
Documents or the transactions contemplated thereby, including without limitation
any claim or defense that relates to any covenants, agreements, obligations,
duties and liabilities under the Loan Agreement and the other Loan Documents
(including without limitation the obligation to repay the Loan), (c) covenants
not to initiate any action or proceeding against Assignor, any Guarantors and/or
Assignor’s Affiliates in connection with or relating to any actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims and
demands described in clause (b) of this sentence, and (d) acknowledges that
Assignor or Guarantors did not give Lender tax advice with respect to the
transactions contemplated in this Agreement, the DIL Agreement or any of the
documents or instruments executed in connection herewith or therewith, and that
Lender relied on its own tax advisors with respect thereto; provided, however,
that nothing in this Agreement, the DIL Agreement or any of the documents or
instruments executed in connection herewith or therewith shall (i) release
Assignor’s or Guarantors’ obligations under or in respect of the provisions of
Section 1(f)(ii) of the Omnibus Amendment or (ii) release Guarantors from any
liability for fraud or intentional misrepresentation vis-à-vis Lender, OCM
Industrial E-Investments, L.P. or any of their affiliates. Lender represents and
warrants that it has not purported to convey, transfer or assign any right,
title or interest in any matter being released by Lender pursuant hereto to any
other person or entity, and that the release contained in this paragraph
constitutes a full and complete release of such released matters.


4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed solely within said State.


    

2

--------------------------------------------------------------------------------


5.    Successors and Assigns. This Agreement shall be binding on, and inure to
the benefit of, the parties and their respective successors and assigns.


6.    Section Headings. The headings of the sections of this Agreement are for
reference only and are not to be construed as confining or limiting in any way
the scope or intent of the provisions hereof.


[SIGNATURE PAGES FOLLOW]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, by their duly authorized representatives,
have executed this Agreement on the day and year first above written.


ASSIGNOR:


NATIONAL INDUSTRIAL PORTFOLIO, LLC,
a Delaware limited liability company


By:
National Industrial Mezz A, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz C, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz D, LLC, a Delaware limited liability company
Its: Sole Member



By:
NIPB Mezz E, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Mezz B, LLC, a Delaware limited liability company
Its: Sole Member



By:
National Industrial Holdings, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf – KBS JV, LLC, a Delaware limited liability company
Its: Sole Member



By:
New Leaf Industrial Partners Fund, L.P., a Delaware limited partnership
Its: Managing Member





By:    ________________________
    Name: Michael D. Hackman
    Title: Authorized Signatory




--------------------------------------------------------------------------------


ASSIGNEE:
NIP OWNER, LLC,
a Delaware limited liability company






By:                     
Name:
Title: Authorized Signatory






By:                     
Name:
Title: Authorized Signatory


LENDER:
NIP JV, LLC,
a Delaware limited liability company






By: ________________________________
Name:
Title: Authorized Signatory






By:                     
Name:
Title: Authorized Signatory






--------------------------------------------------------------------------------


GUARANTORS:


HACKMAN CAPITAL PARTNERS, LLC,
a California limited liability company






By: __________________________
Name: Michael D. Hackman
Title: Authorized Signatory


CALARE PROPERTIES, INC.,
a Delaware corporation






By: __________________________
Name:
Title:






___________________________________
MICHAEL D. HACKMAN, individually






__________________________________
JONATHAN EPSTEIN, individually






__________________________________
WILLIAM MANLEY, individually




--------------------------------------------------------------------------------


Schedule A


List of Properties


ADDRESS
PROPERTY NAME
9410 Heinz Way, Commerce City, CO
Commerce City
170 Highland Park Drive, Bloomfield, CT
Bloomfield
85 & 90 Moosup Pond Road, Plainfield (a/k/a Wauregren), CT7
Plainfield
All of the following:
555 Taylor Road, Enfield, CT
561 Taylor Road, Enfield, CT
99 Print Shop Road, Enfield, CT
100 Print Shop Road, Enfield, CT
300 Shaker Road, Enfield, CT
Enfield Business Park
Enfield - Office
Enfield - Dav Care
Enfield - R&D
Enfield - Manufacturing
Enfield - Distribution
15 & 31 Independence Drive, Devens, MA8
Devens (15)
Devens (31)
50 Independence Drive, Devens, MA
Devens (50)
1040 Sheridan Street, Chicopee, MA
Chicopee (1040)
1045 Sheridan Street, Chicopee, MA
Chicopee (1045)
151 Suffolk Lane, Gardner, MA
Gardner
1111 Southampton Road, Westfield, MA
Westfield
100 & 111 Adams Road, Clinton, MA
Clinton (100)
Clinton (111)
100 Simplex Drive, Westminster, MA
Westminster
495 & 515 Woburn Street, Tewksbury, MA
Tewksbury (495)
Tewksbury (515)
480 Sprague Street, Dedham, MA
Dedham
625 University Avenue, Norwood, MA
Norwood
57 & 59 Daniel Webster Highway, Merrimack, NH
Merrimack (57)
Merrimack (59)
133 (a/k/a 101) Jackson Avenue, Ellicott (a/k/a Jamestown), NY
Ellicott
1200 State Fair Boulevard, Geddes (Syracuse), NY
Geddes
3407 Walters Road, Van Buren (Syracuse), NY
Van Buren
851 Beaver Drive, Dubois, PA
DuBois (Freezer)
891 Beaver Drive (a/k/a Shaffer Road & Route 255), Dubois, PA
DuBois (Dry Warehouse)

________________________


790 Moosup Pond Road is vacant land.
831 Independence Drive is vacant land.




--------------------------------------------------------------------------------


9700 W. Gulf Bank Road, Houston, TX
Houston
1000 E. I-20 (a/k/a 1020 E. Overland Trail), Abilene, TX
Abilene
2200 S. Business Route 45, Corsicana, TX
Corsicana





--------------------------------------------------------------------------------


Schedule B
Legal Descriptions of Properties
[Exhibit A to Agreement in Lieu of Foreclosure to be attached.]


--------------------------------------------------------------------------------


Exhibit J
Omnibus Termination and Release
(See attached form.)






--------------------------------------------------------------------------------




OMNIBUS TERMINATION OF LOAN DOCUMENTS AND RELEASE


This OMNIBUS TERMINATION OF LOAN DOCUMENTS AND RELEASE (this “Termination and
Release”) is made as of December 23, 2011, by (i) NIP JV, LLC (f/k/a OCM
Industrial Holdings, L.P.), a Delaware limited liability company (“NIP JV”), in
its capacity as lender under the Mezzanine A Loan Agreement (as hereinafter
defined) (in such capacity, “Mezzanine A Lender”), in favor of NATIONAL
INDUSTRIAL MEZZ A, LLC, a Delaware limited liability company (“Mezzanine A
Borrower”), HACKMAN CAPITAL PARTNERS, LLC, a California limited liability
company (“HCP”), MICHAEL D. HACKMAN, an individual (“Hackman”), JONATHAN
EPSTEIN, an individual (“Epstein”), WILLIAM MANLEY, an individual (“Manley”),
CALARE PROPERTIES, INC., a Delaware corporation (together with HCP, Hackman,
Epstein and Manley, “Guarantors”) and Borrowers’ Affiliates (as hereinafter
defined), (ii) NIP JV, in its capacity as lender under the Mezzanine B Loan
Agreement (as hereinafter defined) (in such capacity, “Mezzanine B Lender”), in
favor of NATIONAL INDUSTRIAL MEZZ B, LLC, a Delaware limited liability company
(“Mezzanine B Borrower”), Guarantors and Borrowers’ Affiliates, (iii) NIP JV, in
its capacity as lender under the Mezzanine C Loan Agreement (as hereinafter
defined) (in such capacity, “Mezzanine C Lender”), and NIPB MEZZ C, LLC, a
Delaware limited liability company (“Mezzanine C Borrower”), Guarantors and
Borrowers’ Affiliates, (iv) NIP JV, in its capacity as lender under the
Mezzanine D Loan Agreement (as hereinafter defined) (in such capacity,
“Mezzanine D Lender”), and NIPB MEZZ D, LLC, a Delaware limited liability
company (“Mezzanine D Borrower”), Guarantors and Borrowers’ Affiliates, and (v)
NIP JV, in its capacity as lender under the Mezzanine E Loan Agreement (as
hereinafter defined) (in such capacity, “Mezzanine E Lender” and, together with
Mezzanine A Lender, Mezzanine B Lender, Mezzanine C Lender, Mezzanine D Lender
and Mezzanine E Lender, “Lenders”), and NIPB MEZZ E, LLC, a Delaware limited
liability company (“Mezzanine E Borrower” and, together with Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower and Mezzanine D Borrower,
“Borrowers”), Guarantors and Borrowers’ Affiliates.


RECITALS:


A.     Mezzanine A Borrower and Mezzanine A Lender (as successor (by assignment)
to Citigroup Global Markets Realty Corp.) are parties to that certain Second
Amended and Restated Mezzanine A Loan Agreement dated as of May 8, 2008,
effective as of April 15, 2008, as amended by that certain First Amendment to
Second Amended and Restated Mezzanine A Loan Agreement dated as of November 19,
2008, by that certain Second Amendment to Second Amended and Restated Mezzanine
A Loan Agreement dated as of July 9, 2010, by that certain Omnibus Amendment to
Loan Documents, dated as of August 9, 2011, by and between NIP JV, on the one
hand, and National Industrial Portfolio, LLC (“Mortgage Borrower”) and
Borrowers, on the other hand, and acknowledged and consented and agreed to by
Guarantors (the “Omnibus Amendment”), and by that certain e-mail correspondence
between Dennis Martin and Taejo Kim on November 30, 2011 and December 15, 2011
(the “Deadline Extension”) (as so amended, the “Mezzanine A Loan Agreement”).


B.    Mezzanine B Borrower and Mezzanine B Lender (as successor (by assignment)
to Normandy NIP Holdings, LLC) are parties to that certain Mezzanine B Loan
Agreement dated as


--------------------------------------------------------------------------------


of May 8, 2008, effective as of April 15, 2008, as amended by that certain First
Amendment to Mezzanine B Loan Agreement dated as of November 19, 2008, that
certain Second Amendment to Mezzanine B Loan Agreement dated as of July 9, 2010,
the Omnibus Amendment and the Deadline Extension (as so amended, the “Mezzanine
B Loan Agreement”).
C.    Mezzanine C Borrower and Mezzanine C Lender (as successor (by assignment)
to Citigroup Global Markets Realty Corp.) are parties to that certain Mezzanine
C Loan Agreement dated as of May 8, 2008, effective as of April 15, 2008, as
amended by that certain First Amendment to Mezzanine C Loan Agreement dated as
of November 19, 2008, that certain Second Amendment to Mezzanine C Loan
Agreement dated as of July 9, 2010, the Omnibus Amendment and the Deadline
Extension (as so amended, the “Mezzanine C Loan Agreement”).
D.    Mezzanine D Borrower and Mezzanine D Lender (as successor (by assignment)
to Citigroup Global Markets Realty Corp.) are parties to that certain Mezzanine
D Loan Agreement dated as of May 8, 2008, effective as of April 15, 2008, as
amended by that certain First Amendment to Mezzanine D Loan Agreement dated as
of November 19, 2008, that certain Second Amendment to Mezzanine D Loan
Agreement dated as of July 9, 2010, the Omnibus Amendment and the Deadline
Extension (as so amended, the “Mezzanine D Loan Agreement”).
E.    Mezzanine E Borrower and Mezzanine E Lender (as successor (by assignment)
to Citigroup Global Markets Realty Corp.) are parties to that certain Mezzanine
E Loan Agreement dated as of May 8, 2008, and effective as of April 15, 2008, as
amended by that certain First Amendment to Mezzanine E Loan Agreement dated as
of November 19, 2008, that certain Second Amendment to Mezzanine E Loan
Agreement dated as of July 9, 2010, the Omnibus Amendment and the Deadline
Extension (as so amended, the “Mezzanine E Loan Agreement”).
F.    Borrowers and Lenders are parties to that certain Agreement in Lieu of
Foreclosure dated the date hereof, by and between NIP JV and each of Borrowers
and Mortgage Borrower, and acknowledged and consented and agreed to by
Guarantors (the “DIL Agreement”), pursuant to which, among other things, Lenders
agreed to execute and deliver this Termination and Release. All capitalized
terms used and not defined in this Termination and Release shall have the
meanings assigned to them in the DIL Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lenders hereby agree as follows:
1.    Termination and Release. Lenders hereby agree and acknowledge that,
subject to Section 6.5 of the DIL Agreement, (a) the Loan Documents are hereby
cancelled and terminated in their entirety and are of no further force and
effect, (b) any and all manner of actions, causes of action, suits, debts,
controversies, damages, judgments, executions, claims (including without
limitation cross-claims, counterclaims and rights of set-off and recoupment) and
demands whatsoever, whether known or unknown, whether asserted or unasserted, in
contract, tort, law or equity which each Lender has or may have against any
Borrowers, Guarantors and/or their respective parents, subsidiaries and
affiliates and the officers, directors, managers, employees, agents, successors
and assigns of Borrowers and Guarantors and their respective parents,
subsidiaries and affiliates, in each case both present and former (collectively,
“Borrowers’

2

--------------------------------------------------------------------------------


Affiliates”) by reason of any action, failure to act, matter or thing whatsoever
arising from or based on facts occurring prior to the date hereof in respect of
the Loan Documents or the transactions contemplated thereby, including without
limitation any claim or defense that relates to any covenants, agreements,
duties or obligations set forth in the Loan Documents and in respect of the
Loans, are hereby fully released, satisfied, extinguished, acquitted and forever
discharged, (c) Borrowers, Guarantors and Borrower’s Affiliates are hereby
relieved of any and all obligations in respect of the foregoing (including
without limitation their obligation to repay the Loans), (d) Lenders shall not
initiate any action or proceeding against any Borrowers, Guarantors and/or
Borrowers’ Affiliates in connection with or relating to any actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims and
demands described in clause (b) of this sentence and (e) Borrowers or Guarantors
did not give Lenders tax advice with respect to the transactions contemplated in
this Termination and Release, the DIL Agreement or any of the documents or
instruments executed in connection herewith or therewith, and that Lenders
relied on their own tax advisors with respect thereto; provided, however, that
nothing in this Termination and Release, the DIL Agreement or any of the
documents or instruments executed in connection herewith or therewith shall (i)
cancel or terminate, or release, satisfy or extinguish claims of Lenders in
respect of, or relieve Borrowers’ or Guarantors’ obligations under or in respect
of, the provisions of Section 1(f)(ii) of the Omnibus Amendment, or (ii) release
Guarantors from liability for fraud or intentional misrepresentation vis-à-vis
NIP JV, OCM Industrial E-Investments, L.P. or any of their affiliates. Lenders
represent and warrant that they have not purported to convey, transfer or assign
any right, title or interest in any matter being released by Lenders pursuant
hereto to any other person or entity, and that the release contained in this
paragraph constitutes a full and complete release of such released matters.
2.    Release of Security Interests. Subject to Section 6.5 of the DIL
Agreement, (a) Lenders hereby certify that they no longer claim any security
interests under the Loan Documents, (b) Lenders hereby release all of their
respective right, title and interest in, to and under the collateral described
in the Loan Documents, (c) all UCC-1 financing statements filed against such
collateral shall be terminated, and Borrowers are hereby authorized to file
appropriate UCC-3 termination statements whenever necessary to effectuate such
terminations, (d) Lenders shall deliver any and all membership certificates with
respect to the applicable Borrowers which Lenders hold as collateral and (e)
Lenders shall take any and all further actions reasonably requested by Borrowers
as required to evidence the foregoing release.
3.    Governing Law. This Termination and Release shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed solely within said State.
4.    Successors and Assigns. This Termination and Release shall be binding on,
and inure to the benefit of, the parties and their respective successors and
assigns.
5.    Section Headings. The headings of the sections of this Termination and
Release are for reference only and are not to be construed as confining or
limiting in any way the scope or intent of the provisions hereof.
[SIGNATURE PAGES FOLLOW]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, by their duly authorized representatives,
have executed this Termination and Release on the day and year first above
written.


MEZZANINE A LENDER, MEZZANINE B LENDER, MEZZANINE C LENDER, MEZZANINE D LENDER
AND MEZZANINE E LENDER:
NIP JV, LLC,
a Delaware limited liability company






By: ________________________________
Name:
Title: Authorized Signatory






By: ________________________________
Name:
Title: Authorized Signatory




